 



Exhibit 10-5
AMENDMENT TO REVOLVING CREDIT AGREEMENT
As of August 17, 2007
          Reference is made to the Revolving Credit Agreement dated as of
July 27, 2005 (as amended as of July 30, 2006 and as further amended as of
December 7, 2006 and as may be further amended, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”) among Procter &
Gamble International S.A.R.L., a société à responsabilité limitée organized
under the laws of the Grand Duchy of Luxembourg (the “Initial Borrower”), the
Additional Borrowers party thereto, the Lenders party thereto, Citibank, N.A.,
as administrative agent for such Lenders (the “Agent”), Citigroup Global Markets
Inc., as sole lead arranger and sole book runner, JPMorgan Chase Bank, N.A., as
syndication agent, and ABN Amro Bank N.V. and Deutsche Bank Securities Inc., as
co-documentation agents. Capitalized terms not otherwise defined in this
Amendment shall have the same meanings as specified therefor in the Credit
Agreement.
PRELIMINARY STATEMENTS
          The Lenders have agreed to make and have made loans and other
extensions of credit to the Borrowers under the Credit Agreement. The Initial
Borrower has requested and, upon this Amendment becoming effective, the Lenders
will have agreed, that certain provisions of the Credit Agreement be amended and
otherwise modified in the manner provided for herein.
          NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Amendment To The Credit Agreement. As of the Amendment
Effective Date (as hereinafter defined), the Credit Agreement shall be amended
and restated in its entirety in the form of Exhibit A hereto, in part, and
Exhibit B hereto, in part.
          SECTION 2. Conditions Precedent. This Amendment shall become effective
as of the date first above written (the “Amendment Effective Date”) when (i) the
Borrowers, Lenders and the Agent shall have executed this Amendment with respect
to Exhibit A, (ii) the Borrowers, the Required Lenders and the Agent have
executed this Amendment with respect to Exhibit B, and (iii) Agent shall have
received a certificate from P&G certifying that the resolutions of P&G, the
Initial Borrower and each Additional Borrower authorizing the execution,
delivery and performance of the Credit Agreement, copies of which have been
previously delivered to Agent, remain in full force and effect without any
modification or amendment.
          SECTION 3. Assignment and Acceptance; Exiting Lenders. Each of the
Lenders agrees that such Lender has effected all required purchases and sales of
its Commitments and outstanding Advances owing to it under the Credit Agreement
such that, as of the Amendment Effective Date, (i) such Lender’s Commitments and
outstanding Advances owing to it under the agreement set forth on Exhibit A
hereto shall be as set forth on Schedule II to such agreement and (ii) such
Lender’s Commitments and outstanding Advances owing to it under the agreement
set forth on Exhibit B hereto shall be as set forth on Schedule II to such
agreement. Each Borrower hereby ratifies and confirms that the Commitments and
outstanding Advances owing to each of the Lenders under each such agreement as
of the Amendment Effective Date are as set forth on Schedule II to each
respective agreement. Notwithstanding any other provision of this Amendment or
in Exhibit A or Exhibit B, each Lender that is a party to the Credit Agreement
listed on the signature pages hereof as an “Exiting Lender” (each, an “Exiting
Lender”) shall cease to be a party to the Credit Agreement on the Amendment
Effective Date and shall be paid on the

 



--------------------------------------------------------------------------------



 



Amendment Effective Date (A) the aggregate principal amount of, and any interest
accrued and unpaid to the Amendment Effective Date on the outstanding Advances,
if any, of such Exiting Lender plus (B) any accrued but unpaid facility fees
owing to such Exiting Lender as of the Amendment Effective Date; plus (C) all
additional costs, reimbursements, expense reimbursements and indemnities payable
to such Exiting Lender, and all other accrued and unpaid amounts owing to such
Exiting Lender, under the Credit Agreement, as of the Amendment Effective Date.
          SECTION 4. Reference To And Effect On The Loan Documents. On and after
the Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended and otherwise modified hereby. Except as amended or waived herein, all
of the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with the terms thereof and
are hereby in all respects ratified and confirmed.
          SECTION 5. Execution in Counterparts. This Amendment may be executed
by one or more of the parties hereto in any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Initial Borrower and the Administrative Agent.
          SECTION 6. Confirmation of Guaranty. By execution below, P&G hereby
consents to this Amendment and hereby confirms and agrees that
(a) notwithstanding the effectiveness of this Amendment, the P&G Guaranty is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment, each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended hereby.
          SECTION 7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[signature pages follow]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the day and year first above written.

            PROCTER & GAMBLE INTERNATIONAL S.A.R.L., as the Initial Borrower
      By           Name:           Title:        

            PROCTER & GAMBLE HOLDING (HK) LIMITED, as a Borrower
      By           Name:           Title:        

            PROCTER & GAMBLE INTERNATIONAL OPERATIONS S.A., as a Borrower
      By           Name:           Title:        

            THE PROCTER & GAMBLE COMPANY, as a Guarantor
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as Agent and Lender
      By           Name:           Title:        

            ABN AMRO BANK N.V., as Lender
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender
      By           Name:           Title:        

            HSBC BANK USA, NATIONAL ASSOCIATION, as Lender
      By           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as Lender
      By           Name:           Title:        

            MERRILL LYNCH CAPITAL CORP., as Lender
      By           Name:           Title:        

            MERRILL LYNCH BANK USA, as Lender
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, as Lender
      By           Name:           Title:        

            MORGAN STANLEY SENIOR FUNDING, INC., as Lender
      By           Name:           Title:        

            GOLDMAN SACHS CREDIT PARTNERS L.P., as Lender
      By           Name:           Title:        

            THE HONG KONG SHANGHAI BANKING CORPORATION LIMITED, as an Exiting
Lender
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



 
 
U.S. $6,000,000,000
FIVE YEAR REVOLVING CREDIT AGREEMENT
Dated as of June 27, 2005,
as amended as of July 30, 2006, as further amended as of December 7, 2006 and as
further amended as
of August 17, 2007
among
THE PROCTER & GAMBLE COMPANY,
PROCTER & GAMBLE INTERNATIONAL S.A.R.L.,
PROCTER & GAMBLE HOLDING (HK) LIMITED,
PROCTER & GAMBLE INTERNATIONAL OPERATIONS S.A., and
THE ADDITIONAL BORROWERS (AS DEFINED HEREIN)
as Borrowers
and
THE LENDERS PARTY HERETO
as Lenders
and
CITIBANK, N.A.
as Joint Lead Arranger and Administrative Agent
and
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arranger and Syndication Agent
and
DEUTSCHE BANK AG, NEW YORK BRANCH, HSBC BANK USA, NATIONAL
ASSOCIATION, MERRILL LYNCH BANK USA AND MERRILL LYNCH CAPITAL CORP
as Co-Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01
  Certain Defined Terms     1  
SECTION 1.02
  Computation of Time Periods     12  
SECTION 1.03
  Accounting Terms     12  
 
            ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES     13  
SECTION 2.01
  The Revolving Credit Advances and Reallocation Between Facilities     13  
SECTION 2.02
  Making the Revolving Credit Advances     14  
SECTION 2.03
  Competitive Bid Facility     15  
SECTION 2.04
  Facility Fees     19  
SECTION 2.05
  Termination or Reduction of the Commitments     1  
SECTION 2.06
  Repayment of Advances     1  
SECTION 2.07
  Interest on Revolving Credit Advances     1  
SECTION 2.08
  Interest Rate Determination     2  
SECTION 2.09
  Optional Conversion of Advances     4  
SECTION 2.10
  Prepayments     4  
SECTION 2.11
  Increased Costs     5  
SECTION 2.12
  Illegality     6  
SECTION 2.13
  Payments and Computations     1  
SECTION 2.14
  Taxes     2  
SECTION 2.15
  Sharing of Payments, Etc     5  
SECTION 2.16
  Use of Proceeds     5  
SECTION 2.17
  Evidence of Debt     5  
SECTION 2.18
  Call Right of Affiliates     6  
SECTION 2.19
  Put Right of Affiliates     6  
SECTION 2.20
  Increase in the Facilities and Commitments     7  
SECTION 2.21
  Extension of Termination Date     8  
 
            ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING     10  
SECTION 3.01
  Conditions Precedent to Initial Borrowing     10  
SECTION 3.02
  Conditions Precedent to Each Borrowing     11  
SECTION 3.03
  Determinations Under Section 3.01     11  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     11  
SECTION 4.01
  Representations and Warranties of the Borrowers     11  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
            ARTICLE V COVENANTS OF P&G     1  
SECTION 5.01
  Affirmative Covenants     1  
SECTION 5.02
  Negative Covenants     2  
 
            ARTICLE VI EVENTS OF DEFAULT     3  
SECTION 6.01
  Events of Default     3  
SECTION 6.02
  Remedies     4  
 
            ARTICLE VII THE AGENT     4  
SECTION 7.01
  Authorization and Action     4  
SECTION 7.02
  Agent’s Reliance, Etc     5  
SECTION 7.03
  Citibank and Affiliates     5  
SECTION 7.04
  Lender Credit Decision     5  
SECTION 7.05
  Indemnification     6  
SECTION 7.06
  Successor Agent     6  
SECTION 7.07
  Sub-Agent     6  
SECTION 7.08
  Other Agents     1  
 
            ARTICLE VIII MISCELLANEOUS     1  
SECTION 8.01
  Amendments, Etc     1  
SECTION 8.02
  Notices, Etc     1  
SECTION 8.03
  No Waiver; Remedies     2  
SECTION 8.04
  Costs and Expenses     2  
SECTION 8.05
  Right of Set-off     4  
SECTION 8.06
  Binding Effect     4  
SECTION 8.07
  Assignments and Participations     4  
SECTION 8.08
  Confidentiality     6  
SECTION 8.09
  Judgment Currency     7  
SECTION 8.10
  Additional Borrowers; Assumption of Advances     7  
SECTION 8.11
  Replacement of Lenders     8  
SECTION 8.12
  Governing Law     8  
SECTION 8.13
  Jurisdiction     8  
SECTION 8.14
  Execution in Counterparts     9  
SECTION 8.15
  Waiver of Jury Trial     9  
SECTION 8.16
  Patriot Act     9  

-ii-



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  —   List of Applicable Lending Offices
Schedule II
  —   Commitments
 
       
Exhibits
       
 
       
Exhibit A-1
  —   Form of Notice of Revolving Credit Borrowing
Exhibit A-2
  —   Form of Notice of Competitive Bid Borrowing
Exhibit B
  —   Form of Assignment and Acceptance
Exhibit C-1
  —   Form of Opinion of Luxembourg Counsel for the Initial Borrower
Exhibit C-2
  —   Form of Opinion of In-house Counsel for the Initial Borrower
Exhibit C-3
  —   Form of Opinion of Special Counsel for the Initial Borrower
Exhibit D
  —   Form of Borrower Accession Agreement
Exhibit E
  —   Form of Section 2.14 Certificate
Exhibit F-1
  —   Form of Tranche A Note
Exhibit F-2
  —   Form of Tranche B Note
Exhibit F-3
  —   Form of Competitive Bid Note
Exhibit G
  —   Form of Assumption Agreement
Exhibit H
  —   Form of Notice of Extension of Termination Date

-iii-



--------------------------------------------------------------------------------



 



$6,000,000,000
FIVE YEAR REVOLVING CREDIT AGREEMENT
Dated as of July 27, 2005,
as amended as of July 30, 2006, as further amended as of December 7, 2006 and as
further amended as
of August 17, 2007
     THE PROCTER & GAMBLE COMPANY, an Ohio corporation (“P&G”), PROCTER & GAMBLE
INTERNATIONAL S.A.R.L., a société à responsabilité limitée organized under the
laws of the Grand Duchy of Luxembourg (“PGI”), PROCTER & GAMBLE HOLDING
(HK) LIMITED, a company organized and existing under the laws of Hong Kong (“P&G
HK”), PROCTER & GAMBLE INTERNATIONAL OPERATIONS S.A., a company organized and
existing under the laws of Switzerland (“PGIO” and, together with P&G, PGI, P&G
HK and the Additional Borrowers (as hereinafter defined), collectively, the
“Borrowers”), the LENDERS PARTY HERETO, CITIBANK, N.A., as joint lead arranger
and administrative agent for such Lenders (together with any successor thereto
appointed pursuant to Article VII, the “Agent”), JPMORGAN CHASE BANK, N.A., as
joint lead arranger and syndication agent and DEUTSCHE BANK AG, NEW YORK BRANCH,
HSBC BANK USA, NATIONAL ASSOCIATION, MERRILL LYNCH BANK USA and MERRILL LYNCH
CAPITAL CORP as co-documentation agents, agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01 Certain Defined Terms.
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Act” has the meaning specified in Section 8.16.
     “Additional Borrower” has the meaning specified in Section 8.10(a).
     “Advance” means a Tranche A Advance, a Tranche B Advance or a Competitive
Bid Advance made by a Lender to a Borrower as part of a Borrowing and refers to
a Base Rate Advance or a Eurocurrency Rate Advance (each of which shall be a
“Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Equity of such Person.
     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained at Citibank, N.A., at its office at Two
Penns Way, New Castle, Delaware 19720, Account No. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in any Optional
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Borrowers and the Lenders for such purpose, and (c) in any
such case, such other account of

 



--------------------------------------------------------------------------------



 



the Agent as is designated in writing from time to time by the Agent to each of
the Borrowers and the Lenders for such purpose.
     “Agreement” means this Five Year Revolving Credit Agreement, dated as of
August 17, 2007, as amended, supplemented or otherwise modified from time to
time.
     “Amendment Effective Date” means the date on which the condition precedent
to the effectiveness of the amendment to this Agreement, dated as of December 7,
2006, has been satisfied.
     “Anniversary Date” has the meaning specified in Section 2.21(a).
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender or any
of its Affiliates notified by such Lender to the Agent as its Applicable Lending
Office with respect to such Competitive Bid Advance. It is acknowledged and
agreed that any Lender may have one or more Applicable Lending Offices with
respect to Advances of any Type made or to be made to any Borrower and one or
more other Applicable Lending Offices with respect to Advances of such Type made
or to be made to any other Borrower.
     “Applicable Margin” means, as of any date, (a) for Base Rate Advances,
0.000% per annum and (b) for Eurocurrency Rate Advances, 0.060% per annum;
provided that, commencing on the day immediately following the 364-Day Initial
Maturity Date, the Applicable Margin with respect to Eurocurrency Rate Advances
shall be 0.115% per annum.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and any Person and approved by P&G and the Agent, in substantially
the form of Exhibit B hereto or in such other form as agreed to by P&G, the
Agent and the applicable Lender assignee.
     “Assuming Extending Lender” has the meaning specified in Section 2.21(c).
     “Assuming Increasing Lender” has the meaning specified in Section 2.20(a).
     “Assumption Agreement” has the meaning specified in Section 2.20(c)(i).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank, N.A. in New York,
New York, from time to time, as Citibank, N.A.’s base rate; and
     (b) 0.50% per annum above the Federal Funds Rate.
     “Base Rate Advance” means a Revolving Credit Advance denominated in Dollars
that bears interest as provided in Section 2.07(a)(i).
     “beneficial owner” has the meaning specified in Section 2.14(c)(v).
     “Borrowers” has the meaning specified in the recital of parties to this
Agreement.
     “Borrowing” means a Revolving Credit Borrowing or a Competitive Bid
Borrowing.

-2-



--------------------------------------------------------------------------------



 



     “Borrower Accession Agreement” has the meaning specified in
Section 8.10(a).
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market (or, in the case of an Advance denominated in
(i) Euros, on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open or (ii) a currency other than Dollars
and Euros, on which dealings in deposits in the relevant currency are conducted
by and between banks in the London or other applicable offshore interbank
markets for such currency).
     “Change in Law” has the meaning specified in Section 2.14(a).
     “Closing Date” has the meaning specified in Section 3.01.
     “Commitment” means, with respect to each Lender, the Tranche A Commitment
or the Tranche B Commitment of such Lender, as the context may require.
     “Commitment Date” has the meaning specified in Section 2.20(a).
     “Commitment Increase” has the meaning specified in Section 2.20(a).
     “Communications” has the meaning specified in Section 8.02(b).
     “Competitive Bid Advance” means an advance by a Lender to any Borrower as
part of a Competitive Bid Borrowing and refers to a Fixed Rate Advance or a
Eurocurrency Rate Advance.
     “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such Borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.
     “Competitive Bid Note” has the meaning specified in Section 2.03(f).
     “Competitive Bid Reduction” means, at any time, the deemed use of each
Lender’s Tranche A Commitment in an amount equal to such Lender’s Pro Rata Share
of all outstanding Competitive Bid Advances at such time.
     “Confidential Information” means information that P&G or any of the other
Borrowers furnishes to the Agent or any Lender on a confidential basis or that a
reasonable Person would conclude is confidential or proprietary, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than P&G, any of the other Borrowers or any of their Affiliates or any of
their respective advisors.
     “Consenting Lender” has the meaning specified in Section 2.21(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Assets” means, with respect to any Person, all assets of such
Person and its Subsidiaries that, in accordance with GAAP, would be classified
as assets on the balance sheet of such Person determined on a Consolidated
basis.
     “Consolidated EBITDA” means, for any Person for any period, net income (or
net loss) plus the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense and (d) amortization

-3-



--------------------------------------------------------------------------------



 



expense, in each case determined for such Person and its Consolidated
Subsidiaries in accordance with GAAP for such period.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances under a particular Facility and of one Type into
Revolving Credit Advances under such particular Facility of the other Type
pursuant to Section 2.08 or 2.09.
     “Covered Jurisdiction” means, with respect to any Borrower, the United
States, Switzerland and Ireland.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (e) all
non-contingent obligations to reimburse any Person in respect of any amounts
paid under acceptances, letters of credit or similar extensions of credit,
(f) all Debt of others referred to in clauses (a) through (e) above or clause
(g) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(i) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (ii) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (iii) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(iv) otherwise to assure a creditor against loss, and (g) all Debt referred to
in clauses (a) through (f) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any
Mortgage on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Advances required to be funded by it hereunder within three
Business Days of the date required to be funded by it hereunder and such failure
is continuing, or (b) has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, and such failure is continuing, unless the
subject of a good faith dispute.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office,
offices, Affiliate or Affiliates of such Lender specified as its “Domestic
Lending Office” opposite its name on Schedule I hereto or in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender,
or such other office or Affiliate of such Lender as such Lender may from time to
time specify to each of the Borrowers and the Agent. It is acknowledged and
agreed that any Lender may specify one or more Domestic Lending Offices with
respect to Advances made or to be made to any Borrower and one or more other
Domestic Lending Offices with respect to Advances made or to be made to any
other Borrower; provided that no Lender may specify more than one Domestic
Lending Office unless it also specifies a “Principal Domestic Lending Office”,
in which case such “Principal Domestic Lending Office” shall be deemed to be its
“Domestic Lending Office” for purposes of the definition herein of “Eurocurrency
Lending Office” and Section 8.02.

-4-



--------------------------------------------------------------------------------



 



     “Email” has the meaning specified in Section 8.02(a).
     “EMU” means Economic and Monetary Union as contemplated in the Treaty of
Rome.
     “EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement EMU.
     “Equivalent” means, at any time, (a) with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Optional Currency
determined by using the quoted spot rate at which the Sub-Agent’s principal
office in London offers to exchange Dollars for such Optional Currency in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement and (b) with respect to any amount denominated in any Optional
Currency, the equivalent amount thereof in Dollars determined by using the
quoted spot rate at which the Sub-Agent’s principal office in London offers to
exchange such Optional Currency for Dollars in London prior to 4:00 P.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Euro” and “(euro)” means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community.
     “Eurocurrency Lending Office” means, with respect to any Lender, the
office, offices, Affiliate or Affiliates of such Lender specified as its
“Eurocurrency Lending Office” opposite its name on Schedule I hereto or in
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Domestic Lending Office), or such other office,
offices, Affiliate or Affiliates of such Lender as such Lender may from time to
time specify to each of the Borrowers and the Agent. It is acknowledged and
agreed that any Lender may specify one or more Eurocurrency Lending Offices with
respect to Advances made or to be made to any Borrower and one or more other
Eurocurrency Lending Offices with respect to Advances made or to be made to any
other Borrower.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, the rate per annum (rounded
upward to the nearest whole multiple of 1/1000 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page) as the
London interbank offered rate for deposits in the applicable currency at
approximately 11:00 A.M. (London time) on the Business Day immediately preceding
the first day of such Interest Period, for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/1000 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in the
applicable currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) on the Business Day immediately preceding the first day
of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period. If the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) is unavailable, the Eurocurrency Rate for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks on the Business Day immediately
preceding the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.

-5-



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
any Optional Currency that bears interest as provided in Section 2.07(a)(ii) or
a Competitive Bid Advance denominated in any Optional Currency that bears
interest by reference to the Eurocurrency Rate.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excluded Taxes” means, (a) with respect to any Lender or the Agent, Taxes
imposed on such Person’s overall net income (and franchise Taxes imposed on such
Person in lieu of net income Taxes) as a result of any present or former
connection between such Person and the relevant taxing authority, in each case,
whether in effect as of the date hereof or subsequently imposed as a result of a
Change in Law, and (b) with respect to payments made by any Borrower organized
in a Covered Jurisdiction to any Person, any Taxes not imposed as a direct
result of a Change in Law occurring after the date on which such Person became a
Lender or the Agent.
     “Existing Credit Agreement” means the Bridge Credit Agreement dated as of
January 28, 2005 between the Initial Borrower and Merrill Lynch Capital
Corporation, as amended, supplemented and otherwise modified from time to time.
     “Extension Date” has the meaning specified in Section 2.21(b).
     “Facility” means the Tranche A Facility or the Tranche B Facility, as the
context may require.
     “Facility Fee” has the meaning specified in Section 2.04(a).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fixed Rate Advances” means a Competitive Bid Advance denominated in any
Optional Currency that bears interest as provided in Section 2.03(a)(i).
     “GAAP” has the meaning specified in Section 1.03.
     “Increase Date” has the meaning specified in Section 2.20(b).
     “Increasing Lender” has the meaning specified in Section 2.20(a).
     “Indemnified Costs” has the meaning specified in Section 7.05.
     “Initial Borrower” means PGI, in its capacity as the Initial Borrower under
the Existing Credit Agreement.
     “Initial Lender” means each financial institution identified as an Initial
Lender on the signature pages to this Agreement.
     “Interest Payment Date” means (a) with respect to any Base Rate Advance,
(i) the last day of each March, June, September and December during the period
in which such Base Rate Advance is

-6-



--------------------------------------------------------------------------------



 



outstanding and (ii) the date such Base Rate Advance is Converted or paid in
full, and (b) with respect to any Eurocurrency Rate Advance, (i) the last day of
each Interest Period applicable to such Eurocurrency Rate Advance and, if such
Interest Period has a duration of more than three months, each day that occurs
during such Interest Period every three months from the first day of such
Interest Period and (ii) the date such Eurocurrency Rate Advance is Converted or
paid in full.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting a Borrowing pursuant to the provisions below and,
thereafter, with respect to Eurocurrency Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one week or
one, two, three or six, or to the extent generally available, nine or twelve
months, as such Borrower may, upon notice received by the Agent not later than
9:00 A.M. (New York City time) on the Business Day immediately preceding the
first day of such Interest Period, select; provided, however, that:
     (a) no Borrower may select any Interest Period that ends after the
Termination Date;
     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Lenders” means each Initial Lender and each Person that shall become a
party hereto pursuant to Section 8.07 and, as to any Lender, the term “Lender”
includes any of its Affiliates designated as such by such Lender located in
(e.g., being fiscally resident in or organized in or having a branch, office,
permanent establishment or other place of business in) a Covered Jurisdiction.
     “Loan Documents” means, collectively, this Agreement, each Note, if any,
and each Borrower Accession Agreement.
     “Material Adverse Change” means any material adverse change in the
financial condition or results of operations of P&G and its Subsidiaries, taken
as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of P&G and its Subsidiaries, taken
as a whole, (b) the rights and remedies of the Agent or

-7-



--------------------------------------------------------------------------------



 



the Lenders under any Loan Document or (c) the ability of the Borrowers to
perform their obligations under the Loan Documents.
     “Material Subsidiary” means, at any time, any Subsidiary of P&G having
(a) assets with a value of not less than 5% of the total value of the assets of
P&G and its Subsidiaries, taken as a whole, or (b) Consolidated EBITDA of not
less than 5% of the aggregate Consolidated EBITDA of P&G and its Subsidiaries,
taken as a whole, in each case as of the end of or for the most recently
completed fiscal quarter of P&G.
     “Mortgage” means any lien or security interest or other charge or
encumbrance having the effect of a lien or security interest.
     “Non-Consenting Lender” has the meaning specified in Section 2.21(b).
     “Non-Excluded Taxes” has the meaning specified in Section 2.14(a).
     “Note” means a Tranche A Note, a Tranche B Note or a Competitive Bid Note,
as context may require.
     “Notice” has the meaning specified in Section 8.02(c).
     “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a)(i).
     “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
     “Optional Currency” means Dollars, Sterling, Yen or Euro, as the context
may require.
     “P&G Guaranty” means the Guaranty dated as of August 23, 2006 made by P&G
in favor of the Agent and the Lenders.
     “Permitted Mortgages” means the following types of Mortgages:
     (a) Mortgages for taxes, assessments and governmental charges or levies to
the extent not otherwise required to be paid under Section 5.01(b);
     (b) Mortgages imposed by law, including, without limitation, materialmen’s,
mechanics’, carriers’, workmen’s, storage and repairmen’s Mortgages and other
similar Mortgages arising in the ordinary course of business;
     (c) pledges or deposits to secure obligations under workers’ compensation
laws, unemployment insurance or other similar social security legislation
(including, without limitation, in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations;
     (d) Mortgages securing the performance of, or payment in respect of,
tenders, statutory obligations, progress or advance payments, contract bids,
government or utility obligations, payment, performance, surety and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business and other obligations of a similar nature, whether pursuant
to statutory requirements, common law or consensual arrangements;
     (e) any interest or title of a lessor or sublessor or a licensor and any
restriction or encumbrance to which the interest or title of such lessor,
sublessor or licensor may be subject;

-8-



--------------------------------------------------------------------------------



 



     (f) Mortgages arising out of judgments or awards that do not constitute an
Event of Default under Section 6.01(e);
     (g) rights of way, easements, restrictions (including zoning restrictions),
covenants, consents, reservations, encroachments, variations, mineral
reservations and rights, leases, licenses and other similar restrictions,
charges, encumbrances (whether or not recorded), prior rights of other Persons,
and similar obligations with respect to real property arising by operation of
law or contained in similar instruments;
     (h) Mortgages arising from the rights of lessors under leases (including
financing statements regarding property subject to such leases or subleases);
     (i) rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the Uniform Commercial Code of any jurisdiction
(or similar filings and recordings under equivalent provisions of applicable
law), including, without limitation, goods which are the subject of tolling
agreements or manufacturing and servicing agreements;
     (j) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) which would not have a Material Adverse
Effect;
     (k) Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business;
     (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts and
(iii) in favor of a banking or other financial institution arising as a matter
of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off);
     (m) Liens consisting of an agreement or arrangement to sell, lease,
transfer or otherwise convey or dispose of property of P&G and/or one or more of
its Subsidiaries; and
     (n) Liens arising as part of the securitization (or other similar
arrangements) or other off-balance sheet financing of property of P&G and/or one
or more of its Subsidiaries.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Platform” has the meaning specified in Section 8.02(b).
     “Primary Currency” has the meaning specified in Section 8.09(b).
     “Principal Manufacturing Property” means any facility (together with the
land on which it is erected and fixtures comprising a part thereof) used
primarily for manufacturing or processing, wherever located, owned or leased by
any Borrower or any Subsidiary of any Borrower and having a gross book value in
excess of $750,000,000, other than any such facility or portion thereof
(a) which is a pollution control or other facility financed by obligations
issued by (i) a state or local governmental unit pursuant to
Section 103(b)(4)(E), 103(b)(4)(F) or 103(b)(6) of the Internal Revenue Code of
1954, or any successor provision thereof, or (ii) the equivalent of the
financing referred to in subclause (a)(i) above in any jurisdiction other than
the United States, or (b) which, in the opinion of the Board of Directors of P&G
or

-9-



--------------------------------------------------------------------------------



 



any Borrower, is not of material importance to the total business conducted by
P&G and its Subsidiaries, considered as a whole.
     “Process Agent” has the meaning specified in Section 8.13(a).
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of (a) such amount multiplied by (b) a fraction the numerator
of which is the amount of such Lender’s Commitment(s) under the applicable
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.02 at or prior to such time, such
Lender’s Commitment(s) under the applicable Facility or Facilities as in effect
immediately prior to such termination) and the denominator of which is the
aggregate amount of such Facility or Facilities at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.02 at or
prior to such time, the applicable Facility or Facilities as in effect
immediately prior to such termination).
     “Reference Advance” has the meaning specified in Section 2.07(c).
     “Reference Banks” means (a) in the case of any Revolving Credit Borrowing,
Citibank, N.A. and JPMorgan Chase Bank, N.A. and (b) in the case of any
Competitive Bid Borrowing, two of the Lenders making the all or part of such
Competitive Bid Borrowing (as selected by the applicable Borrower) or if only
one Lender is making such Competitive Bid Borrowing, such Lender.
     “Register” has the meaning specified in Section 8.07(d).
     “Related Indemnified Party” has the meaning specified in Section 8.04(b).
     “Required Lenders” means at any time Lenders owed in excess of 50% of the
then aggregate unpaid principal amount (based on the Equivalent in Dollars at
such time) of the Revolving Credit Advances owing to the Lenders or, if no such
principal amount is then outstanding, Lenders having in excess of 50% of the
Commitments; provided, however, that if any Lender shall be an Affiliate of any
Borrower at such time, there shall be excluded from the determination of
Required Lenders at such time the then aggregate unpaid principal amount (based
on the Equivalent in Dollars at such time) of the Revolving Credit Advances
owing to such Affiliate (in its capacity as a Lender) at such time or, if no
such principal amount is then outstanding, such Affiliate’s Commitment at such
time.
     “Revolving Credit Advance” means a Tranche A Advance or a Tranche B
Advance, as applicable.
     “Revolving Credit Borrowing” means a Tranche A Borrowing or a Tranche B
Borrowing, as applicable.
     “Section 2.14 Certificate” has the meaning specified in
Section 2.14(c)(ii).
     “Sterling” means the lawful currency of the United Kingdom.
     “Sub-Agent” means Citibank International plc.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits

-10-



--------------------------------------------------------------------------------



 



of such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “364-Day Credit Agreement” means the 364-Day Revolving Credit Agreement,
dated as of August 17, 2007, by and among the Borrowers party thereto, the
lending institutions from time to time party thereto, Citibank, N.A., as
administrative agent, Citigroup Global Markets Inc., as sole lead arranger and
sole book runner, JPMorgan Chase Bank, N.A., as syndication agent, and ABN Amro
Bank, N.V. and Deutsche Bank Securities Inc., as co-documentation agents, as
amended, supplemented and otherwise modified and in effect.
     “364-Day Initial Maturity Date” means the “Termination Date” as defined in
the 364-Day Credit Agreement, without giving effect to the right of the Initial
Borrower under Section 2.21(d) thereof to convert the Advances under such
364-Day Credit Agreement into term loans.
     “Taxes” has the meaning specified in Section 2.14(a).
     “Termination Date” means the earlier of (a) August 17, 2012, subject to the
extension thereof pursuant to Section 2.21 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.02; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.21 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Tranche A Advance” means an advance by a Lender to a Borrower as part of a
Tranche A Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance.
     “Tranche A Borrowing” means a Borrowing consisting of simultaneous Tranche
A Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(b).
     “Tranche A Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule II hereof and identified as its
“Tranche A Commitment” or, if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.05.
     “Tranche A Facility” means, at any time, the aggregate Tranche A
Commitments of all of the Lenders at such time.
     “Tranche A Note” has the meaning specified in Section 2.17(a).
     “Tranche B Advance” means an advance by a Lender to a Borrower as part of a
Tranche B Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance.
     “Tranche B Borrowing” means a Borrowing consisting of simultaneous Tranche
B Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(c).
     “Tranche B Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule II hereof and identified as its
“Tranche B Commitment” or, if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.05.

-11-



--------------------------------------------------------------------------------



 



     “Tranche B Facility” means, at any time, the aggregate Tranche B
Commitments of all of the Lenders at such time.
     “Tranche B Note” has the meaning specified in Section 2.17(a).
     “Treaty of Rome” means the Treaty of Rome of 25 March 1957, as amended by
the Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on 7 February 1992 and came into force on 1 November 1993), as such
treaty may be amended from time to time and as referred to in the EMU
legislation.
     “Type” has the meaning specified in the definition of “Advance” set forth
in this Section 1.01.
     “Unused Tranche A Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Tranche A Commitment at such time, less (b) the sum of:
     (i) the aggregate principal amount of all Tranche A Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time; and
     (ii) the product of (A) a fraction the numerator of which is the amount of
such Lender’s Tranche A Commitment at such time minus the aggregate principal
amount of the Tranche A Advances held by such Lender at such time and the
denominator of which is the aggregate Tranche A Commitments of all Lenders at
such time minus the aggregate principal amount of the Tranche A Advances made by
the Lenders and outstanding at such time and (B) the aggregate principal amount
of all Competitive Bid Advances made by the Lenders and outstanding at such
time.
     “Unused Tranche B Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Tranche B Commitment at such time, less (b) the
aggregate principal amount of all Tranche B Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time.
     “Voting Equity” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Yen” means the lawful currency of Japan.
     SECTION 1.02   Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     SECTION 1.03  Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements delivered to the Agent in accordance with this Agreement
(“GAAP”).

-12-



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
     SECTION 2.01 The Revolving Credit Advances and Reallocation Between
Facilities.(a) Tranche A Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Tranche A Advances to each
Borrower from time to time on any Business Day during the period from the
Closing Date until the Termination Date applicable to such Lender in an
aggregate amount (based in respect of any Advances to be denominated in any
Optional Currency other than Dollars by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Revolving
Credit Borrowing) not to exceed such Lender’s Unused Tranche A Commitment;
provided that, if P&G shall so notify the Agent in accordance with
Section 2.20(a) that any Commitment Increase in respect of the Tranche A
Facility shall not apply to any Borrower, the aggregate outstanding principal
amount of Tranche A Advances made to such Borrower shall not exceed the amount
of the Tranche A Facility immediately prior to the applicable Commitment
Increase in respect of the Tranche A Facility. Each such Borrowing shall be in a
minimum amount of $10,000,000, in respect of Tranche A Advances denominated in
Dollars (or the Equivalent in any other applicable Optional Currency thereof),
or, if less, an aggregate amount equal to the amount by which the aggregate
amount of a proposed Competitive Bid Borrowing requested by any Borrower exceeds
the aggregate amount of Competitive Bid Advances offered to be made by the
Lenders and accepted by such Borrower in respect of such Competitive Bid
Borrowing, if such Competitive Bid Borrowing is made on the same date as such
Tranche A Borrowing) and shall consist of Tranche A Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Tranche A Commitments; provided that such minimum amount shall not apply with
respect to any Revolving Credit Advances made in accordance with the provisions
of Sections 2.04(b) or 2.07(c). Within the limits of each Lender’s Tranche A
Commitment, each Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a).
     (b) Tranche B Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche B Advances to each Borrower
from time to time on any Business Day during the period from the Closing Date
until the Termination Date applicable to such Lender in an aggregate amount
(based in respect of any Advances to be denominated in any Optional Currency by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing) not to exceed
such Lender’s Unused Tranche B Commitment; provided that, if P&G shall so notify
the Agent in accordance with Section 2.20(a) that any Commitment Increase in
respect of the Tranche B Facility shall not apply to any Borrower, the aggregate
outstanding principal amount of Tranche B Advances made to such Borrower shall
not exceed the amount of the Tranche B Facility immediately prior to the
applicable Commitment Increase in respect of the Tranche B Facility. Each such
Borrowing shall be in a minimum amount of $10,000,000, in respect of Tranche B
Advances denominated in Dollars (or the Equivalent in any other applicable
Optional Currency thereof), and shall consist of Tranche B Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Tranche B Commitments; provided that such minimum amount shall not apply with
respect to any Tranche B Advances made in accordance with the provisions of
Sections 2.04(b) or 2.07(c). Within the limits of each Lender’s Tranche B
Commitment, each Borrower may borrow under this Section 2.01(b), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(b).
     (c) Reallocation of Advances and Commitments. P&G shall be entitled, upon
at least one Business Day’s notice to the Agent, to reallocate a portion of the
Tranche A Commitments to additional Tranche B Commitments (and vice versa)
and/or to reallocate all or a portion of the outstanding Tranche A Advances
comprising part of the same Borrowings to additional Tranche B Advances
comprising part of the same Borrowings (and vice versa); provided that (a) each
such reallocation of Commitments and/or

-13-



--------------------------------------------------------------------------------



 



Advances shall be made ratably among the Lenders; provided that P&G, in its sole
discretion, may elect to reallocate all, a portion or none of such Commitments
and/or Advances to any Lender that is an Affiliate of a Borrower, (b) any such
reallocation of Advances shall be in an aggregate principal amount of at least
$100,000,000 (or the Equivalent in any other applicable Optional Currency
thereof) or shall otherwise be all of the Revolving Credit Advances comprising
part of the same Borrowings and (c) any such reallocation of Commitments and/or
Advances may (but shall not be required) be made in conjunction with the
exercise of the call rights set forth in Section 2.18 and/or the put rights set
forth in Section 2.19. Any notice delivered by P&G pursuant to this
Section 2.01(c) shall specify (i) the effective date of each intended
reallocation of Commitments and/or Advances (ii) whether the reallocation is of
Commitments, Revolving Credit Advances or both, (iii) the amount of each such
reallocation of Commitments and/or Revolving Credit Advances and, in the case of
Revolving Credit Advances, which Borrowings are to comprise such reallocation.
On or promptly following the effective date of any reallocation of Commitments
and/or Revolving Credit Advances pursuant to this Section 2.01(c), the Agent
shall notify the Lenders of the effective date of each such reallocation and
shall distribute a revised Schedule II hereto reflecting each such reallocation
     SECTION 2.02 Making the Revolving Credit Advances.
     (a) Each Revolving Credit Borrowing shall be made on notice, given not
later than (i) 9:00 A.M. (New York City time) on the Business Day immediately
preceding the date of the proposed Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(ii) 11:00 A.M. (London time) on the second Business Day prior to the date of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in any Optional
Currency, or (iii) 9:00 A.M. (New York City time) on the Business Day of the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by any Borrower to the Agent
(and, in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Optional Currency, simultaneously to the
Sub-Agent), which shall give to each Lender prompt notice thereof by telecopier
or Email. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by Email, confirmed promptly by telephone
or by telecopier and shall be in substantially the form of Exhibit A-1 hereto,
specifying therein (A) the requested date of such Revolving Credit Borrowing,
(B) whether such Borrowing is a Tranche A Borrowing or a Tranche B Borrowing,
(C) the requested Type and Optional Currency of Revolving Credit Advances
comprising such Revolving Credit Borrowing, (D) the requested aggregate amount
of such Revolving Credit Borrowing, (E) in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances, the requested initial
Interest Period for each such Revolving Credit Advance, and (F) the requested
account to which the proceeds of the requested Revolving Credit Borrowing are to
be transferred. Each Lender shall, before 11:00 A.M. (New York City time) on the
date of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Revolving Credit Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the appropriate Borrower by transferring the amount thereof to the account
designated by such Borrower for such purpose.
     (b) Anything in subsection (a) above to the contrary notwithstanding, no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the obligation of the Lenders to make Eurocurrency Rate Advances
shall then be suspended pursuant to Section 2.08 or 2.12.
     (c) Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower giving such notice. In the case of any Revolving Credit
Borrowing which the related Notice of Revolving Credit Borrowing specifies is to
be composed of Eurocurrency Rate Advances, such Borrower

-14-



--------------------------------------------------------------------------------



 



shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Credit Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Revolving Credit
Advance, as a result of such failure, is not made on such date.
     (d) Unless the Agent or the Sub-Agent, as the case may be, shall have
received notice from a Lender prior to the time of any Revolving Credit
Borrowing that such Lender will not make available to the Agent or the
Sub-Agent, as the case may be, such Lender’s Pro Rata Share of such Revolving
Credit Borrowing, the Agent or the Sub-Agent, as the case may be, may assume
that such Lender has made such portion available to the Agent or the Sub-Agent,
as the case may be, on the date of such Revolving Credit Borrowing in accordance
with subsection (a) of this Section 2.02 and the Agent or the Sub-Agent, as the
case may be, may, in reliance upon such assumption, make available to the
Borrower requesting such Revolving Credit Borrowing on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent or the Sub-Agent, as the case may be,
such Lender and such Borrower severally agree to repay to the Agent or the
Sub-Agent, as the case may be, forthwith on demand (or, solely in the case of
the Borrowers, within five days of such demand) such corresponding amount,
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent or
the Sub-Agent, as the case may be, at (i) in the case of such Borrower, the
interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Agent or the Sub-Agent, as the
case may be, such corresponding amount, such amount so repaid shall constitute
such Lender’s Revolving Credit Advance as part of such Revolving Credit
Borrowing for purposes of this Agreement.
     (e) The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.
     (f) Any Revolving Credit Advance made by any Applicable Lending Office of
any Lender shall be deemed to be an Advance of such Lender for purposes of
calculating the utilization of the Tranche A Commitment or the Tranche B
Commitment (as applicable) of such Lender hereunder, except that if such
Applicable Lending Office of such Lender is another Lender, such Revolving
Credit Advance shall be deemed to be an Advance of such other Lender for
purposes of calculating the utilization of the Tranche A Commitments or the
Tranche B Commitments (as applicable) of both such Lenders hereunder.
     SECTION 2.03 Competitive Bid Facility. (a) Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the Closing Date
until the date occurring 30 days prior to the then scheduled final Termination
Date in the manner set forth below; provided that, the aggregate principal
amount of the Competitive Bid Advances comprising each Competitive Bid Borrowing
shall not exceed the aggregate Unused Tranche A Commitments of the Lenders at
such time.
     (i) Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and, in the case of a Competitive Bid
Borrowing not consisting of Fixed Rate Advances or Eurocurrency Rate Advances to
be denominated in Dollars, simultaneously to the Sub-Agent), by telephone or
Email, confirmed promptly in writing, or by

-15-



--------------------------------------------------------------------------------



 



telecopier, a notice of a Competitive Bid Borrowing (a “Notice of Competitive
Bid Borrowing”), in substantially the form of Exhibit A-2 hereto, specifying
therein (A) the requested date of such proposed Competitive Bid Borrowing (which
shall be a Business Day), (B) the requested aggregate amount and Optional
Currency of such proposed Competitive Bid Borrowing, (C) whether such proposed
Competitive Bid Borrowing shall consist of Fixed Rate Advances or Eurocurrency
Rate Advances, (D) in the case of a Competitive Bid Borrowing consisting of
(1) Eurocurrency Rate Advances, the requested Interest Period for each such
Eurocurrency Rate Advance and (2) Fixed Rate Advances, the requested maturity
date for repayment of each such Fixed Rate Advance (which maturity date may not
be earlier than the date occurring seven days after the date of such proposed
Competitive Bid Borrowing or later than the earlier of (x) 365 days after the
date of such proposed Competitive Bid Borrowing and (y) the final Termination
Date), (E) the requested interest payment date or dates for each Competitive Bid
Advance comprising part of such proposed Competitive Bid Borrowing, (F) whether
or not the Competitive Bid Advances comprising such proposed Competitive Bid
Borrowing may be prepaid and, if so, whether with or without penalty, (G) the
address and account number of such Borrower to which the proceeds of such
proposed Competitive Bid Borrowing are to be advanced, and (H) the requested
other terms, if any, to be applicable to such proposed Competitive Bid
Borrowing, not later than (I) 9:00 A.M. (New York City time) at least two
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
such Borrower shall specify in the related Notice of Competitive Bid Borrowing
that the rates of interest to be offered by the Lenders shall be fixed rates per
annum (the Advances comprising any such Competitive Bid Borrowing, which shall
be denominated in Dollars or any Optional Currency, being referred to herein as
“Fixed Rate Advances”) (II) 9:00 A.M. (New York City time) three Business Days
preceding the date of the proposed Competitive Bid Borrowing in the case of a
Competitive Bid Borrowing consisting of Eurocurrency Rate Advances denominated
in Dollars, and (III) 2:00 P.M. (New York City time) three Business Days
preceding the date of the proposed Competitive Bid Borrowing in the case of a
Competitive Bid Borrowing consisting of Eurocurrency Rate Advances denominated
in any Optional Currency. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on the Borrower that requested such Competitive Bid
Borrowing. The Agent or the Sub-Agent, as the case may be, shall in turn
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from any Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing by telecopier or Email.
     (ii) Each Lender may, in its sole discretion, elect to irrevocably offer to
make one or more Competitive Bid Advances to the Borrower requesting the
Competitive Bid Advances as part of such proposed Competitive Bid Borrowing at a
rate or rates of interest specified by such Lender in its sole discretion, by
notifying the Agent or the Sub-Agent, as the case may be (which shall give
prompt notice thereof to the Borrower requesting the Competitive Bid Borrowing),
before 12:00 P.M. (New York City time) one Business Day prior to the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Advances, and (B) before 1:00 P.M. (New York
City time) two Business Days prior to the date of the proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Eurocurrency
Rate Advances, of the minimum amount and maximum amount of each Competitive Bid
Advance that such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts, subject to the proviso of the first
sentence of this Section 2.03(a), may exceed such Lender’s Tranche A
Commitment), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent, in its capacity as a Lender, shall, in its sole discretion, elect to
make any such offer, it shall notify the Borrower requesting such Competitive
Bid Borrowing of such offer at least 30 minutes before the time and on the date
on which notice of such election

-16-



--------------------------------------------------------------------------------



 



is to be given to the Agent or to the Sub-Agent, as the case may be, by the
other Lenders. If any Lender shall elect not to make such an offer, such Lender
shall so notify the Agent, before 10:00 A.M. (New York City time) or the
Sub-Agent before 12:00 Noon (London time), as the case may be, on the date on
which notice of such election is to be given to the Agent or to the Sub-Agent,
as the case may be, by the other Lenders, and such Lender shall not be obligated
to, and shall not, make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing; provided that the failure by any Lender to give such
notice shall not cause such Lender to be obligated to make any Competitive Bid
Advance as part of such proposed Competitive Bid Borrowing.
     (iii) The Borrower requesting any particular Competitive Bid Borrowing
shall, in turn, before (A) 4:00 P.M. (New York City time) one Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, and (B) 4:00 P.M.
(New York City time) two Business Days prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Eurocurrency Rate Advances, either:
     (A) cancel such Competitive Bid Borrowing by giving the Agent notice to
that effect; or
     (B) accept one or more of the offers made by any Lender or Lenders pursuant
to Section 2.03(a)(ii), in its sole discretion but subject to the next two
succeeding sentences, by giving notice to the Agent or to the Sub-Agent, as the
case may be, of the amount of each Competitive Bid Advance (which amount shall
be equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to such Borrower by the Agent or the Sub-Agent, as the
case may be, on behalf of such Lender for such Competitive Bid Advance pursuant
to Section 2.03(a)(ii)) to be made by each Lender as part of such Competitive
Bid Borrowing, and reject any remaining offers made by Lenders pursuant to
Section 2.03(a)(ii) by giving the Agent or the Sub-Agent, as the case may be,
notice to that effect; provided, however, that such Borrower may not accept
offers that, in the aggregate, exceed the amount of the proposed Competitive Bid
Borrowing specified in the related Notice of Competitive Bid Borrowing. The
Borrower that requested such Competitive Bid Borrowing shall accept the offers
made by any Lender or Lenders to make Competitive Bid Advances in order of the
lowest to the highest rates of interest offered by such Lenders for a particular
Competitive Bid Borrowing. If two or more Lenders have offered the same interest
rate for a particular Competitive Bid Borrowing, the amount to be borrowed at
such interest rate will be allocated among such Lenders ratably according to the
amount that each such Lender offered at such interest rate.
     (iv) If the Borrower that requested any particular Competitive Bid
Borrowing notifies the Agent or the Sub-Agent, as the case may be, that such
Competitive Bid Borrowing is cancelled pursuant to Section 2.03(a)(iii)(A), the
Agent or the Sub-Agent, as the case may be, shall give prompt notice thereof to
each of the Lenders and such Competitive Bid Borrowing shall not be made.
     (v) If the Borrower that requested any particular Competitive Bid Borrowing
accepts one or more of the offers made by any Lender or Lenders pursuant to
Section 2.03(a)(iii)(B) in respect of such Competitive Bid Borrowing, the Agent
or the Sub-Agent, as the case may be, shall in turn promptly notify (A) each
Lender that has made an offer as described in Section 2.03(a)(ii) of the date
and the aggregate amount of such Competitive Bid Borrowing and

-17-



--------------------------------------------------------------------------------



 



whether or not any offer or offers made by such Lender pursuant to
Section 2.03(a)(ii) have been accepted by such Borrower and (B) each Lender that
is to make a Competitive Bid Advance as part of such Competitive Bid Borrowing,
(1) of the amount of each Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing and (2) upon receipt, that the Agent or
the Sub-Agent, as the case may be, has received forms of documents appearing to
fulfill the applicable conditions set forth in Article III. Each Lender that is
to make a Competitive Bid Advance as part of any Competitive Bid Borrowing
shall, before 12:00 Noon (New York City time) on the date of such Competitive
Bid Borrowing specified in the notice received from the Agent or from the
Sub-Agent, as the case may be, pursuant to subclause (v)(A) of the immediately
preceding sentence or any later time when such Lender shall have received notice
from the Agent or from the Sub-Agent, as the case may be, pursuant to subclause
(v)(B)(2) of the immediately preceding sentence, make available for the account
of its Applicable Lending Office to the Agent at the applicable Agent’s Account,
in same day funds, such Lender’s portion of such Competitive Bid Borrowing. Upon
fulfillment of the applicable conditions set forth in Article III and after
receipt by the Agent of such funds, the Agent will make such funds available to
the Borrower that requested such Borrowing at the address and the account number
specified by such Borrower in the related Notice of Competitive Bid Borrowing
or, if no such address and account number are specified in the related Notice of
Competitive Bid Borrowing, at the Agent’s address referred to in Section 8.02.
Promptly after (x) each Competitive Bid Borrowing, the Agent will notify each
Lender of the amount of such Competitive Bid Borrowing, the corresponding
Competitive Bid Reduction resulting therefrom and the dates upon which such
Competitive Bid Reduction commenced and will terminate and (y) the prepayment of
any Competitive Bid Borrowing by the applicable Borrower, the Agent will notify
each Lender of the amount and date of each such prepayment and the amount, if
any, of the corresponding Competitive Bid Reduction remaining after giving
effect thereto.
     (vi) If the Borrower that requested any applicable Competitive Bid
Borrowing notifies the Agent or the Sub-Agent, as the case may be, that it
accepts one or more of the offers made by any Lender or Lenders pursuant to
Section 2.03(a)(iii)(B), such notice of acceptance shall be irrevocable and
binding on such Borrower. Such Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.
     (b) Each Competitive Bid Borrowing shall be in an aggregate amount of not
less than $10,000,000 (or the Equivalent in any other Optional Currency thereof)
and, following the making of each Competitive Bid Borrowing, the Borrowers shall
be in compliance with the limitation set forth in the proviso to the first
sentence of Section 2.03(a).
     (c) Within the limits and on the conditions set forth in this Section 2.03,
any Borrower may from time to time borrow under Section 2.03(a), repay pursuant
to Section 2.06(b) or prepay pursuant to Section 2.03(d), and reborrow under
Section 2.03(a).
     (d) The Borrower to which any particular Competitive Bid Borrowing is made
shall have no right to prepay the principal amount of any Competitive Bid
Advance (or any portion thereof) unless, and then only on the terms, specified
by such Borrower for such Competitive Bid Advance in the related

-18-



--------------------------------------------------------------------------------



 



Notice of Competitive Bid Borrowing delivered pursuant to Section 2.03(a)(i)
and, if applicable, set forth in the Competitive Bid Note evidencing such
Competitive Bid Advance.
     (e) The Borrower to which any particular Competitive Bid Borrowing is made
shall pay interest on the unpaid principal amount of each Competitive Bid
Advance from the date of such Competitive Bid Advance to the date the principal
amount of such Competitive Bid Advance is repaid in full, at the rate of
interest for and in the Optional Currency of such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to Section 2.03(a)(ii), payable on the
interest payment date or dates specified by such Borrower for such Competitive
Bid Advance in the related Notice of Competitive Bid Borrowing delivered
pursuant to Section 2.03(a)(i) and, if applicable, provided in the Competitive
Bid Note evidencing such Competitive Bid Advance.
     (f) Each Borrower agrees that upon notice by any Lender to such Borrower
(with a copy of such notice to the Agent) to the effect that a promissory note
or other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
any Competitive Bid Advance owing to, or to be made by, such Lender as part of a
Competitive Bid Borrowing, such Borrower shall promptly execute and deliver to
such Lender a separate promissory note, in substantially the form of Exhibit F-2
hereto (each, a “Competitive Bid Note”), payable to the order of such Lender in
a principal amount equal to the amount of indebtedness of such Borrower
resulting from such Competitive Bid Advance.
     SECTION 2.04 Facility Fees.
     (a) P&G agrees to pay to the Agent for the account of each Lender a
facility fee (a “Facility Fee”) in Dollars on the sum of (i) the aggregate
amount of such Lender’s Commitments plus (ii) such Lender’s ratable share of the
aggregate amount of the Commitments assumed by Affiliates of any of the
Borrowers pursuant to Section 2.18, from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date applicable to such Lender,
at a rate per annum equal to 0.025% per annum, payable in arrears quarterly on
the last day of each March, June, September and December and on the final
Termination Date; provided that, from and after the day immediately following
the 364-Day Initial Maturity Date, the Facility Fee shall be calculated at a
rate per annum equal to 0.035% per annum.
     (b) At any time prior to the 364-Day Initial Maturity Date, unless P&G
shall have notified the Agent in writing on or before 9:00 A.M. (New York City
time) on the Business Day immediately preceding the last day of each March,
June, September and December and the final Termination Date, that it will pay,
in cash, the Facility Fees that are due and payable by it on such date, the
Lenders will be deemed to have made Tranche A Advances and/or Tranche B
Advances, as appropriate, on such date in an amount equal to the Facility Fees
that would otherwise be due and payable on such date, in each case which
Revolving Credit Advance, unless P&G has otherwise notified the Agent in writing
on or before such Business Day, shall be a Eurocurrency Rate Advance denominated
in Dollars (or the Equivalent in any other Optional Currency thereof) having an
initial Interest Period of one week. Each Revolving Credit Advance made pursuant
to this Section 2.04(b) shall be deemed to have made pursuant to the Commitments
and shall be subject to the limitations that the aggregate outstanding principal
amount of the Tranche A Advances may at no time exceed the amount of the Tranche
A Facility then in effect and the aggregate outstanding principal amount of the
Tranche B Advances may at no time exceed the amount of the Tranche B Facility
then in effect.
     SECTION 2.05 Termination or Reduction of the Commitments.

-19-



--------------------------------------------------------------------------------



 



     (a) Optional. P&G shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce in part the Unused Tranche
A Commitments or the Unused Tranche B Commitments of the Lenders; provided that
each partial reduction shall be in the aggregate amount of $10,000,000; and
provided, further, that P&G, in its sole discretion, may elect to effect such
termination or reduction on a non-ratable basis with respect to the Unused
Tranche A Commitments or the Unused Tranche B Commitments of one or more Lenders
that are Affiliates of a Borrower (it being understood that such termination or
reduction shall be on a ratable basis as to all other Lenders).
     (b) Mandatory. The Commitments of each Lender shall automatically terminate
on the Termination Date applicable to such Lender.
     SECTION 2.06 Repayment of Advances.
     (a) Revolving Credit Advances. Each Borrower shall repay to the Agent for
the ratable account of each Lender on the Termination Date applicable to such
Lender the aggregate principal amount of all Revolving Credit Advances made by
such Lender to it that are then outstanding.
     (b) Repayment of Competitive Bid Advances. Each Borrower shall repay to the
Agent, for the account of each Lender that has made a Competitive Bid Advance,
the aggregate outstanding principal amount of each Competitive Bid Advance made
to such Borrower and owing to such Lender on the earlier of (i) the maturity
date therefor, in the case of any such Competitive Bid Advance that is a Fixed
Advance, or the last day of the Interest Period therefor, in the case of any
such Competitive Bid Advance that is a Eurocurrency Rate Advance, in each case
as specified in the related Notice of Competitive Bid Borrowing delivered
pursuant to Section 2.03(a)(i) and, if applicable, provided in the Competitive
Bid Note evidencing such Competitive Bid Advance, and (ii) the final Termination
Date.
     SECTION 2.07 Interest on Revolving Credit Advances.
     (a) Scheduled Interest. Subject to the provisions of Section 2.07(c), each
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance made to it that is owing to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (A) the Base Rate in effect from time to time plus (B) the Applicable Margin
for Base Rate Advances, payable in arrears on each Interest Payment Date with
respect to such Base Rate Advance.
     (ii) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Advance to the sum of (A) the
Eurocurrency Rate for such Interest Period for such Advance plus (B) the
Applicable Margin for Eurocurrency Rate Advances, payable in arrears on each
Interest Payment Date with respect to such Eurocurrency Rate Advance.
     (b) Default Interest. Each Borrower shall pay interest on:
     (i) any portion of the unpaid principal amount of each Revolving Credit
Advance made to it that is owing to each Lender that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate

-20-



--------------------------------------------------------------------------------



 



per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above, as the case may be;
     (ii) any portion of the unpaid principal amount of each Competitive Bid
Advance made to such Borrower and owing to any Lender, payable in arrears on the
date or dates interest is payable on such Competitive Bid Advance, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Competitive Bid Advance in the offer made by such Lender pursuant
to Section 2.03(a)(ii) and accepted by such Borrower under Section 2.03(a)(v);
and
     (iii) to the fullest extent permitted by law, the amount of any interest,
fee or other amount payable hereunder that is not paid when due, from the date
such amount shall be due until such amount shall be paid in full, payable in
arrears on the date such amount shall be paid in full and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on Base Rate Advances pursuant to clause (a)(i) above.
     (c) Capitalization of Interest. Unless the appropriate Borrower has
notified the Agent in writing on or before 9:00 A.M. (New York City time) on the
Business Day immediately preceding the relevant Interest Payment Date or date of
a prepayment pursuant to Section 2.10(b)(i), that it will pay, in cash, the
interest applicable to any Revolving Credit Advance that is due and payable by
it on such Interest Payment Date in accordance with Section 2.07(a) or on such
prepayment date in accordance with Section 2.10(b)(i), as applicable, the
Lenders will be deemed to have made Tranche A Advances and/or Tranche B
Advances, as appropriate, on such Interest Payment Date or prepayment date, as
applicable, in an amount equal to the aggregate amount of interest that would
otherwise be due and payable on such date, which Revolving Credit Advances
shall, unless such Borrower has otherwise notified the Agent in writing on or
before such Business Day, (i) be of the same Type and Optional Currency as the
Advance (the “Reference Advance”) in respect of which such interest shall have
accrued (in each case after giving effect to any Conversion of the Reference
Advance on such Interest Payment Date), and (ii) if such Revolving Credit
Advance is a Eurocurrency Rate Advance, have an initial Interest Period of the
same duration as the Interest Period commencing on such Interest Payment Date
with respect to the Reference Advance, provided, however, notwithstanding
anything herein to the contrary, the appropriate Borrower shall pay in cash all
accrued and unpaid interest on (x) Base Rate Advances made after the 364-Day
Initial Maturity Date and (y) Eurocurrency Rate Advances the Interest Periods
with respect to which have commenced after the 364-Day Initial Maturity Date.
Each Revolving Credit Advance made pursuant to this Section 2.07(c) shall be
deemed to have been made pursuant to the Commitments and shall be subject to the
limitations that the aggregate outstanding principal amount of the Tranche A
Advances may at no time exceed the amount of the Tranche A Facility then in
effect and the aggregate outstanding principal amount of the Tranche B Advances
may at no time exceed the amount of the Tranche B Facility then in effect.
     SECTION 2.08 Interest Rate Determination.
     (a) Each Reference Bank agrees to furnish to the Agent timely information
for the purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to each of the Borrowers and
the Lenders of the applicable interest rate determined by the Agent for purposes
of Section 2.07(a)(i) or 2.07(a)(ii), and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.07(a)(ii).

-21-



--------------------------------------------------------------------------------



 



     (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders in good faith notify the Agent that the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances for such Interest Period, the Agent shall forthwith so notify each
of the Borrowers and the Lenders, whereupon (i)(A) each Eurocurrency Rate
Advance denominated in Dollars will automatically Convert into Base Rate
Advances, and (B) each Eurocurrency Rate Advance denominated in any Optional
Currency will automatically be exchanged for an Equivalent of Dollars and
Convert into Base Rate Advances, and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended until
the Agent shall notify each of the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.
     (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify each of the Borrowers and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Eurocurrency Rate Advances denominated in the same Optional
Currency and having an Interest Period of one week.
     (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000 (or the Equivalent in any
other Optional Currency thereof), such Advances shall automatically (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in any
other Optional Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
     (e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will, upon the written request of the Agent
(at the request of the Required Lenders), on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, be Converted into a Base Rate Advance and (B) if such Eurocurrency
Rate Advance is denominated in any other Optional Currency, be exchanged for an
Equivalent amount of Dollars and be Converted into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
     (f) If either, with respect to Eurocurrency Rate Advances denominated in
Dollars, the Reuters Screen LIBOR01 Page, or, with respect to Eurocurrency Rate
Advances denominated in any other Optional Currency, the Reuters Screen LIBOR01
Page, is unavailable and, in each such case, fewer than two Reference Banks
furnish timely information to the Agent for determining the applicable
Eurocurrency Rate,
     (i) the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (B) if such
Eurocurrency Rate Advance is denominated in any Optional Currency, be prepaid by
the applicable Borrower or be automatically exchanged for an Equivalent amount
of Dollars and be Converted into a Base Rate Advance (or if such Advance is then
a Base Rate Advance, will continue as a Base Rate Advance), and

-22-



--------------------------------------------------------------------------------



 



     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify each of the Borrowers and the Lenders that the circumstances
causing such suspension no longer exist.
     SECTION 2.09 Optional Conversion of Advances.
     Any Borrower may subject to the provisions of Sections 2.08 and 2.12,
Convert all or any portion of Revolving Credit Advances under the same Facility
of one Type made to it and comprising the same Borrowing into Advances of the
other Type; provided, however, that (a) any such Conversion of (i) Base Rate
Advances into Eurocurrency Advances denominated in Dollars or of Eurocurrency
Advances of one Interest Period into Eurocurrency Advances denominated in
Dollars and of another Interested Period shall be made on notice received no
later than 9:00 A.M. (New York City time) on the Business Day immediately
preceding the date of the proposed Conversion, or (ii) in all other cases, shall
be made on notice received no later than 9:00 A.M. (New York City time) on the
Business Day of the proposed Conversion, (b) in the case of any Conversion of
Eurocurrency Rate Advances denominated in Dollars into Base Rate Advances other
than on the last day of an Interest Period therefor, the Borrower requesting
such Conversion shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 8.04(c), and (c) any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than $10,000,000. Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) whether the Advances to be
Converted are Tranche A Advances or Tranche B Advances, (iii) the Advances to be
Converted, and (iv) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower giving such notice.
     SECTION 2.10 Prepayments.
     (a) Optional. Each Borrower may, upon at least three Business Days notice
to the Agent in the case of any Revolving Credit Borrowing comprised of
Eurocurrency Rate Advances and one Business Day’s notice to the Agent in the
case of any Revolving Credit Borrowing comprised of Base Rate Advances, in each
case stating the proposed date and aggregate principal amount of the prepayment,
and if such notice is given such Borrower shall, prepay the outstanding
principal amount of the Tranche A Advances or the Tranche B Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of at least $10,000,000 (or the Equivalent in any other
Optional Currency thereof), and (ii) in the event of any such prepayment of a
Eurocurrency Rate Advance, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). No Borrower may prepay
any Competitive Bid Advances other than in accordance with Section 2.03(d).
     (b) Mandatory. (i) If, on any date, the Agent notifies P&G that, on any
Interest Payment Date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus (B) the Equivalent in Dollars (determined
on the Business Day immediately preceding such Interest Payment Date) of the
aggregate principal amount of all Advances denominated in Optional Currency
other than Dollars then outstanding exceeds 110% of the aggregate Commitments of
the Lenders on such date, one or more of the Borrowers (as determined by P&G)
shall, as soon as practicable and in any event within five Business Days after
receipt of such notice, subject to the proviso to this sentence below, prepay
the outstanding principal amount of any such Advances (which may be, at P&G’s
election, Tranche A Advances and/or Tranche B Advances) owing by such Borrowers
in an aggregate amount sufficient to reduce such sum to an amount not to exceed
100% of the aggregate Commitments of the Lenders on such date (but with any
interest accrued on the aggregate principal amount of Advances prepaid to be
payable

-23-



--------------------------------------------------------------------------------



 



as otherwise provided under Section 2.07(a)); provided, however, that if the
aggregate principal amount of Base Rate Advances outstanding at the time of such
required prepayment is less than the amount of such required prepayment, the
portion of such required prepayment in excess of the aggregate principal amount
of Base Rate Advances then outstanding shall be deferred until the earliest to
occur of the last day of the Interest Period of the outstanding Eurocurrency
Rate Advances in an aggregate amount equal to the excess of such required
prepayment. The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b)(i) to each of the Borrowers and the Lenders, and shall
provide prompt notice to each of the Borrowers of any such notice of required
prepayment received by it from any Lender.
     (ii) On each Business Day, the Borrowers shall repay (A) the outstanding
Tranche A Advances by an amount equal to the excess of the outstanding principal
amount of the Tranche A Advances over the aggregate Tranche A Commitments after
giving effect to any reduction of the Tranche A Commitments pursuant to
Section 2.05 on the immediately preceding Business Day and (B) the outstanding
Tranche B Advances by an amount equal to the excess of the outstanding principal
amount of the Tranche B Advances over the aggregate Tranche B Commitments after
giving effect to any reduction of the Tranche B Commitments pursuant to
Section 2.05 on the immediately preceding Business Day.
     SECTION 2.11 Increased Costs.
     (a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation enacted or issued after the date of this
Agreement or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
issued after the date of this Agreement, there shall be any material increase in
the cost to any Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances (excluding for purposes of this Section 2.11 any such
increased costs resulting from (i) Taxes (as to which Section 2.14 shall govern)
or (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction, state or any
political subdivision thereof under the laws of which such Lender has any
present or former connection, then one or more of the Borrowers shall from time
to time, within 30 days of written demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost in reasonable detail and
stating the basis upon which such amount has been calculated and certifying that
such Lender’s method of allocating such costs is fair and reasonable and that
such Lender’s demand for payment of such costs hereunder is not inconsistent
with its treatment of other borrowers which, as a credit matter, are similarly
situated to P&G and which are subject to similar provisions, submitted to the
Borrowers and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent error in the calculation of such amount.
     (b) If any Lender reasonably determines that compliance with any law or
regulation enacted or issued after the date of this Agreement, or any guideline
or request from any central bank or other governmental authority (whether or not
having the force of law) issued after the date of this Agreement, affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is materially increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within
30 days of written demand by such Lender (with a copy of such demand to the
Agent), one or more of the Borrowers shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to the amount of such increased cost in
reasonable detail and stating the basis upon which such amount

-24-



--------------------------------------------------------------------------------



 



has been calculated and certifying that such Lender’s method of allocating such
costs is fair and reasonable and that such Lender’s demand for payment of such
costs hereunder is not inconsistent with its treatment of other borrowers which,
as a credit matter, are similarly situated to P&G and which are subject to
similar provisions, submitted to the Borrowers and the Agent by such Lender,
shall be conclusive and binding for all purposes, absent error in the
calculation of such amount.
     (c) Before making any demand under this Section 2.11, each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender. Notwithstanding anything in
subsection (a) or (b) of this Section 2.11 to the contrary, no Borrower shall be
obligated to compensate any Lender for any amounts arising or accruing before
the date which is 180 days prior to the date on which such Lender provides
written demand for such payment to such Borrower and the Agent under such
Sections.
     (d) If any Lender shall subsequently recoup any costs (other than from a
Borrower) for which such Lender has theretofore been compensated by a Borrower
under this Section 2.11, such Lender shall remit to such Borrower an amount
equal to the amount of such recoupment.
     (e) If any Lender entitled to additional compensation under any of the
foregoing provisions of this Section 2.11 shall fail to designate a different
Applicable Lending Office that avoids the need for additional compensation as
provided in this Section 2.11, then P&G may cause such Lender to (and, if P&G so
demands, such Lender or the Agent shall) assign all of its rights and
obligations under this Agreement to one or more other Persons identified by any
Borrower in the manner provided in Section 8.11.
     SECTION 2.12 Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for any Lender or
its Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any other Optional Currency or to fund
or maintain Eurocurrency Rate Advances in Dollars or any other Optional Currency
hereunder, (a) each Eurocurrency Rate Advance, as the case may be, will
automatically, upon such demand, (i) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any other Currency, be exchanged for
an Equivalent amount of Dollars and Convert into a Base Rate Advance, and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify each of the Borrowers and the Lenders that the circumstances
causing such suspension no longer exist; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurocurrency Lending Office if the making of such a designation would
allow such Lender or its Eurocurrency Lending Office to continue to perform its
obligations to make Eurocurrency Rate Advances or to continue to fund or
maintain Eurocurrency Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.
     SECTION 2.13 Payments and Computations.
     (a) Each Borrower shall make each payment hereunder and under the Notes, if
any, irrespective of any right of counterclaim or set-off, with respect to
principal of, interest on, and other

-25-



--------------------------------------------------------------------------------



 



amounts relating to, Advances denominated in Dollars, not later than 1:00 P.M.
(New York City time) on the day when due in Dollars to the Agent, by deposit of
such funds to the applicable Agent’s Account in same day funds. Each Borrower
shall make each payment hereunder and under the Notes, if any, irrespective of
any right of counterclaim or set-off, with respect to principal of, interest on,
and other amounts relating to, Advances denominated in any Optional Currency
(other than Dollars), not later than 1:00 P.M. (London time) on the day when due
in such Optional Currency (other than Dollars) to the Agent, by deposit of such
funds to the applicable Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.03, 2.11, 2.14 or 8.04(c)) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.20 or an
extension of the Termination Date pursuant to Section 2.21, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, as the case may be, the Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby by the Assuming Lender. Upon its acceptance of an
Assignment and Acceptance or the effective date of the exercise of the call
rights in Section 2.18 or the put rights in Section 2.19, as the case may be,
and, in any such case, its recording of the information contained therein or
relating thereto in the Register pursuant to Section 8.07(c), from and after the
effective date specified in such Assignment and Acceptance or the applicable
notice delivered pursuant to Section 2.18 or Section 2.19, as applicable, the
Agent shall make all payments hereunder and under the Notes, if any, in respect
of the interest assigned thereby to the Lender assignee thereunder, and the
parties to such Assignment and Acceptance shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.
     (b) All computations of interest based on the Base Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent or the Sub-Agent, as the
case may be, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or facility fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
     (c) Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or facility fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
     (d) Unless the Agent or the Sub-Agent, as the case may be, shall have
received notice from the appropriate Borrower prior to the date on which any
payment is due to the Lenders hereunder that such Borrower will not make such
payment in full, the Agent or the Sub-Agent, as the case may be, may assume that
such Borrower has made such payment in full to the Agent or to the Sub-Agent, as
the case may be, on such date, and the Agent or the Sub-Agent, as the case may
be, may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent or to the Sub-Agent, as the case may be, each Lender shall repay to
the Agent or to the Sub-Agent, as the case may be, forthwith on demand such
amount distributed to such Lender, together with interest

-26-



--------------------------------------------------------------------------------



 



thereon, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Agent or to the Sub-Agent,
as the case may be, at (i) the Federal Funds Rate, in the case of Advances
denominated in Dollars, or (ii) the cost of funds incurred by the Sub-Agent, in
respect of such amount in the case of Advances denominated in any other Optional
Currency.
     SECTION 2.14 Taxes.
     (a) Each Borrower (including for purposes of this Section 2.14 P&G in its
capacity as guarantor) shall only be required to pay or reimburse any Lender or
the Agent for present or future taxes, levies, imposts, deductions, withholdings
or other governmental charges arising from or in connection with any payments
made by any Borrower under this Agreement or any of the other Loan Documents, or
any liabilities with respect to the foregoing (collectively, “Taxes”), other
than Excluded Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any of the other
Loan Documents to any Lender or the Agent, (i) such Borrower shall make such
deductions in respect of Taxes, (ii) such Borrower shall pay the full amount
deducted in respect of Taxes to the relevant taxation authority or other
governmental or regulatory authority in accordance with applicable law, and
(iii) to the extent there is an increase in any Taxes (other than Excluded
Taxes) imposed on such Lender or the Agent as a result of this Agreement or any
of the other Loan Documents (such increased amount being the “Non-Excluded
Taxes” of such Lender or the Agent), the sum payable by such Borrower shall be
increased as may be necessary so that after making all required deductions of
Non-Excluded Taxes such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made
in respect of Non-Excluded Taxes. Within 30 days after the date of any payment
of Non-Excluded Taxes by any Borrower, such Borrower shall furnish to the Agent,
at its address referred to in Section 8.02, the original or a copy of a receipt
evidencing such payment. For purposes of this Section 2.14, the term “Change in
Law” shall mean the adoption of any law, rule, regulation, court decision or
precedential administrative guidance after the date of this Agreement.
     (b) Each of the Borrowers shall indemnify each Lender and the Agent for,
and hold each of them harmless against, the full amount of Non-Excluded Taxes
paid by such Lender or the Agent, as the case may be. This indemnification shall
be made within 90 days from the date on which such Lender or the Agent, as the
case may be, makes written demand therefor and provides adequate documentary
evidence of payment thereof.
     (c) Each Lender and the Agent shall deliver or cause to be delivered to any
requesting Borrower required to withhold under Section 1441 or 1442 or comply
with any information reporting or backup withholding requirements of the U.S.
Internal Revenue Code of 1986, as amended, or the regulations thereunder, the
following properly completed and duly executed documents:
     (i) if such Lender or the Agent is not a United States Person, a complete
and executed (A) U.S. Internal Revenue Form W-8BEN with Part II completed in
which Lender claims and validly establishes the benefits of a tax treaty with
the United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments, or (B) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto);
     (ii) if such Lender or the Agent is a natural person, a complete and
executed (A) U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a certificate, in substantially the form of Exhibit E hereto (a
“Section 2.14 Certificate”), or (B) U.S. Internal Revenue Service Form W-9 (or
any successor forms thereto);

-27-



--------------------------------------------------------------------------------



 



     (iii) if such Lender or the Agent is organized under the laws of the United
States, any State thereof, or the District of Columbia, (A) a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments, or (B) if such Person is
disregarded for federal income tax purposes, the documents that would be
required under this clause (iii) or clause (i), (ii), (iv), (v) or (vi) of this
Section 2.14(c) with respect to its beneficial owner as if such beneficial owner
were a Lender;
     (iv) if such Lender or the Agent (A) is not organized under the laws of the
United States, any State thereof, or the District of Columbia and (B) is treated
as a corporation for U.S. federal income tax purposes, a complete and executed
U.S. Internal Revenue Service Form W-8BEN establishing a zero rate of
withholding (or any successor forms thereto) and a Section 2.14 Certificate;
     (v) if such Lender or the Agent (A) is treated as a partnership or other
non-corporate entity, and (B) is not organized under the laws of the United
States, any State thereof, or the District of Columbia, (1) a complete and
executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto), including all required documents and attachments, and (2) a
Section 2.14 Certificate, and, without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, the
“beneficial owners”), the documents that would be required by this clause
(v) and/or clause (i), (ii), (iii), (iv) and/or clause (vi) of this
Section 2.14(c) with respect to each such beneficial owner if such beneficial
owner were Lender, provided, however, that no such documents will be required
with respect to a beneficial owner to the extent the actual Lender or the Agent
is determined to be in compliance with the requirements for certification on
behalf of its beneficial owner as may be provided in applicable U.S. Treasury
Regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary (all such determinations under this clause (v) to be made in the
sole discretion of P&G); or
     (vi) (A) if such Lender or the Agent is disregarded for U.S. federal income
tax purposes, such Person shall deliver the document that would be required by
this clause (vi), or by clause (i), (ii), (iii), (iv), or (v) of Section 2.14(c)
with respect to its sole owner as if such sole owner were such Lender or the
Agent, or (B) if such Lender or the Agent is not a United States person and is
acting in the capacity as an “intermediary” (as defined in U.S. Treasury
Regulations), (1) a complete and executed U.S. Internal Revenue Service Form
W-8IMY (or any successor form thereto), including all required documents and
attachments, and (2) if such intermediary is a “non-qualified intermediary” (as
defined in U.S. Treasury Regulations), from each person on whose behalf the
“non-qualified intermediary” is acting, the documents that would be required by
clause (i), (ii), (iii), (iv), (v) or this clause (vi) of Section 2.14(c) with
respect to each such Person as if each such Person were Lender.
In addition, each Lender or the Agent, shall provide any requesting Borrower
with such other forms, certificates and other documentation as may be necessary
or appropriate to obtain any reduction of or exemption from any withholding or
other Tax imposed by any governmental authority on payments made by such
Borrower under any Loan Document. Each Lender and the Agent shall provide the
appropriate forms, certificates and other documentation described in this
Section 2.14(c) (x) prior to becoming a party to this Agreement; (y) upon a
Change in Law or circumstances requiring or making appropriate a new or
additional form, certificate or other documentation; and (z) whenever reasonably
requested by any of the Borrowers or the Agent. If the forms referred to above
in this Section 2.14(c) that are provided by a Lender indicate a withholding tax
rate in excess of zero on payments under this Agreement to be received by such
Lender from a Borrower organized in a Covered Jurisdiction, unless and to the
extent attributable

-28-



--------------------------------------------------------------------------------



 



to a Change in Law, such withholding tax at such rate shall be treated as
Excluded Taxes unless and until such Lender provides all such forms, duly
completed and delivered, establishing that a lesser rate applies, whereupon such
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form. If the forms referred to above in this
Section 2.14(c) that are provided by a Lender indicate a withholding tax rate in
excess of zero on payments under this Agreement to be received by such Lender
from a Borrower that is not organized in a Covered Jurisdiction, such
withholding tax at such rate shall be considered Non-Excluded Taxes. If, on the
date a Lender assigns all or a portion of its commitments under this Agreement,
such Lender assignor was entitled to additional amounts under Section 2.14(a),
then the related Lender assignee shall be entitled to additional amounts solely
to the extent that amounts payable to such Lender assignee are themselves
subject to a withholding tax imposed as a direct result of a Change in Law
occurring after the date on which the Lender assignor became a party to this
Agreement. Any additional Taxes imposed on any Lender as a direct result of a
change in the Applicable Lending Office of such Lender shall be considered
Excluded Taxes except to the extent that (I) any such additional Non-Excluded
Taxes are imposed as a result of a Change in Law occurring after the date of
change of its Applicable Lending Office, or (II) such change is made at the
request of P&G in which case the additional Non-Excluded Taxes shall be treated
as Non-Excluded Taxes imposed by reason of a Change in Law and indemnified
pursuant to subsection (a) above.
     (d) Should any Lender or the Agent become subject to Taxes because of its
failure to deliver a form required hereunder, the appropriate Borrower shall, at
the Agent’s or such Lender’s sole expense, take such steps (consistent with
legal and regulatory restrictions) as such Lender or the Agent shall reasonably
request to assist such Person in recovering such Taxes from the proper
governmental or regulatory authority. However, none of the Borrowers will be
required to take any action that would be inadvisable or overly burdensome.
     (e) Each Lender and the Agent hereby agrees that, upon the occurrence of
any circumstances entitling such Person to any additional amounts under
Section 2.14(a) or to indemnification under Section 2.14(b), such Lender or the
Agent shall use its best efforts (consistent with its internal policy and legal
and regulatory restrictions), at its own expense, to designate a different
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts or indemnification
that may thereafter accrue.
     (f) If any Lender or the Agent entitled to additional compensation under
any of the foregoing provisions of this Section 2.14 shall fail to designate a
different Applicable Lending Office that avoids the need for additional
compensation as provided in Section 2.14, then P&G may cause such Lender or the
Agent to (and, if P&G so demands, such Lender or the Agent shall) assign all of
its rights and obligations under this Agreement to one or more other Persons
identified by any Borrower in the manner provided in Section 8.11.
     (g) If any Lender or the Agent determines that it has received a refund of
or credit against any Taxes as to which it has been indemnified by any Borrower
or with respect to which any Borrower has paid additional amounts pursuant to
this Section 2.14, it shall pay over such refund or credit to Borrower (but only
to the extent of amounts paid by such Borrower under this Section 2.14), net of
all out-of-pocket expenses of such Lender or the Agent and without interest
(other than any interest paid by the relevant governmental or regulatory
authority with respect to such refund or credit); provided, however, that such
Borrower, upon the request of such Lender or the Agent, agrees to repay the
amount paid over to such Borrower to such Lender or the Agent in the event such
Lender or the Agent is required to repay such refund to such governmental
authority or such credit is subsequently denied. Nothing in this Section 2.14(g)
shall be deemed to require the Agent or any Lender to provide copies of tax
returns or other confidential tax information.

-29-



--------------------------------------------------------------------------------



 



     (i) Each Lender and the Agent shall take all actions reasonably requested
by any Borrower to assist such Borrower, at the sole expense of such Borrower,
to recover from the relevant taxation authority or other governmental authority
any Taxes in respect of which amounts were paid by such Borrower pursuant to
Section 2.14(a) or Section 2.14(b).
     SECTION 2.15 Sharing of Payments, Etc.
     If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Revolving Credit Advances owing to it (other than pursuant to Section 2.11, 2.14
or 8.04(c) or as payment to a Non-Consenting Lender on the Termination Date
applicable to it in accordance with Section 2.06) in excess of its ratable share
of payments on account of the Revolving Credit Advances or participations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Revolving Credit Advances owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each of the Borrowers agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.
     SECTION 2.16 Use of Proceeds.
     The proceeds of the Advances shall be available (and each Borrower agrees
that it shall use such proceeds) for general corporate purposes of P&G and its
Subsidiaries, including to finance acquisitions and providing backup liquidity
to support the issuance of commercial paper.
     SECTION 2.17 Evidence of Debt.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time on account thereof. Each Borrower agrees that upon notice by any Lender
to such Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender
promissory notes of such Borrower payable to the order of such Lender, in
substantially the forms of Exhibit F-1 hereto (a “Tranche A Note”), and of
Exhibit F-2 hereto (a “Tranche B Note”), in a principal amount equal to the
respective Tranche A Commitment and Tranche B Commitment, respectively, of such
Lender.
     (b) The Register maintained by the Agent pursuant to Section 8.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing,
whether such Advances are Tranche A Advances or Tranche B Advances and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and

-30-



--------------------------------------------------------------------------------



 



payable or to become due and payable from each Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Agent from such Borrower
hereunder and each Lender’s share thereof.
     (c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
     SECTION 2.18 Call Right of Affiliates.
     Any Affiliate of a Borrower may, at any time prior to the 364-Day Initial
Maturity Date and upon at least one Business Day’s notice to the Agent, state
the proposed date and aggregate principal amount of the purchase, and, if such
notice is given, such Affiliate shall, purchase from the Lenders at par the
outstanding principal amount of Tranche A Advances or Tranche B Advances
comprising part of the same Borrowing in whole or in part, and assume from the
Lenders Tranche A Commitments or Tranche B Commitments, as the case may be, in
an amount at least equal to the principal amount of the Advances so purchased;
provided that P&G, in its sole discretion, may elect to effect such purchase on
a non-ratable basis with respect to the Advances and Commitments under the
applicable Facility held by one or more Lenders that are Affiliates of a
Borrower (it being understood that such purchase shall be on a ratable basis as
to all other Lenders). After giving effect to each such purchase, the purchasing
Affiliate shall be treated as a Lender to the extent of the rights and
obligations so purchased, except as otherwise expressly set forth herein. Each
purchase made pursuant to this Section 2.18 shall also be subject to
Section 8.07(a).
     SECTION 2.19 Put Right of Affiliates.
     Any Lender that is an Affiliate of a Borrower shall be entitled, at any
time prior to the 364-Day Initial Maturity Date and upon at least two Business
Day’s notice to the Agent, to sell and assign to the other Lenders, and each of
the Lenders irrevocably agrees to purchase, at par all or a portion of the
outstanding Tranche A Advances or Tranche B Advances owing to such Affiliate of
the Borrower, and to assign to the other Lenders Tranche A Commitments or
Tranche B Commitments, as the case may be, in an amount at least equal to the
principal amount of the Advances so sold and assigned; provided that each such
sale and assignment shall be made to the other Lenders (based on their
respective Commitments under the applicable Facility); provided, further, that
P&G, in its sole discretion, may elect to effect such sale and assignment on a
non-ratable basis with respect to the Advances and Commitments under the
applicable Facility held by one or more Lenders that are Affiliates of a
Borrower (it being understood that such sale and assignment shall be on a
ratable basis as to all other Lenders). Any notice delivered by a Lender that is
an Affiliate of a Borrower pursuant to this Section 2.19 shall specify (i) the
effective date of such sale and assignment and (ii) the amount of Revolving
Credit Advances under each Facility subject to each such sale and assignment.
After giving effect to each such sale and assignment, the selling Affiliate
shall cease to be a Lender to the extent of the right and obligations so sold
and assigned. On or promptly following the effective date of any sale and
assignment pursuant to this Section 2.19, the Agent shall notify the Lenders of
the effective date thereof and shall distribute a revised Schedule II hereto
reflecting each such sale and assignment.

-31-



--------------------------------------------------------------------------------



 



     SECTION 2.20 Increase in the Facilities and Commitments.
     (a) P&G may from time to time, upon notice to the Agent (which, in turn,
shall give prompt notice to the Lenders), request an increase in the amount of
the Tranche A Facility and/or the Tranche B Facility by an aggregate amount of
at least $20,000,000 or an integral multiple of $10,000,000 in excess thereof
(each a “Commitment Increase”), to be effective as of a date that is at least
60 days prior to the Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent. The Agent shall promptly notify
the Lenders and such additional potential lenders as P&G may identify of a
request by P&G for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase and the Borrower(s) with
respect to which all or any portion of such Commitment Increase shall apply,
(ii) the proposed Increase Date, (iii) whether the requested Commitment Increase
shall constitute an increase of the Tranche A Facility and/or the Tranche B
Facility, and (iv) the date by which Lenders and other potential lenders wishing
to participate in the Commitment Increase must commit thereto (the “Commitment
Date”). Each Lender that is willing to participate in such requested Commitment
Increase (each an “Increasing Lender”) and each other potential lender that
agrees to participate in such requested Commitment Increase (each such potential
lender, an “Assuming Increasing Lender”) shall give written notice to the Agent
on or prior to the Commitment Date of the amount by which it is willing to
participate in such Commitment Increase. Any Lender that fails to respond within
such time period shall be deemed to have declined to increase its Commitment.
The Agent shall notify P&G and each appropriate Lender of the Lenders’ responses
to each request made hereunder.
     (b) If the Lenders and Assuming Increasing Lenders notify the Agent that
they are willing to participate in the requested Commitment Increase by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders and such
Assuming Increasing Lenders in such amounts as are agreed between P&G and the
Agent; provided, however, that the Commitment of each such Assuming Increasing
Lender shall be in an amount of at least $10,000,000. If the Lenders and other
invited Persons do not agree to increase the Facility by the amount requested by
P&G pursuant to this Section 2.20, P&G may (i) withdraw its request for an
increase in its entirety or (ii) accept, in whole or in part, the increases that
have been offered. No other agreement or consent of the Lenders shall be
required to increase the amount of the Facility pursuant to this Section 2.20.
     (c) On each Increase Date, each Assuming Increasing Lender shall become a
Lender party to this Agreement as of such Increase Date with a Commitment in its
offered amount (or by the amount allocated to such Lender pursuant to the first
sentence of Section 2.20(b) as of such Increase Date) and the Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the first
sentence of Section 2.20(b) as of such Increase Date); provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:
     (i) an assumption agreement from each Assuming Increasing Lender, if any,
in the form of Exhibit G hereto (each an “Assumption Agreement”), duly executed
by such Assuming Increasing Lender, the Agent and P&G;
     (ii) confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to P&G and the Agent; and
     (iii) certified copies of resolutions (or the equivalent thereof) of the
Board of Directors (or the appropriate committee or authorized individual(s)
thereof) of each Borrower for

-32-



--------------------------------------------------------------------------------



 



which the Commitment Increase applies approving the increase in the Commitment
and the corresponding modifications to this Agreement.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.20(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Increasing Lender) and
P&G, on or before 1:00 P.M. (New York City time), by Email or telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Increasing Lender on such date. If any Base
Rate Advances are outstanding on the date of any Increase Date, the Agent shall
give appropriate notice to the Increasing Lenders and the Assuming Increasing
Lenders to fund their respective Pro Rata Shares of such outstanding Advances,
and shall relocate such Advances among the Lenders so that after giving effect
to such reallocation, each Lender shall participate in each outstanding
Revolving Credit Borrowing ratably according to their respective Commitments. If
any Eurocurrency Rate Advances are outstanding on the date of any Increase Date
(A) each Increasing Lender shall be deemed to have purchased a participation in
each such Eurocurrency Rate Advance in an amount such that, after giving effect
to such participations, each Lender shall participate in each outstanding
Eurocurrency Rate Borrowing ratably according to their respective Commitments
and (B) the Agent shall, on the last day of the applicable Interest Periods,
give appropriate notice to the Increasing Lenders and the Assuming Increasing
Lenders to fund their respective Pro Rata Shares of such outstanding Advances,
and shall relocate such Advances among the Lenders so that, after giving effect
to such relocation, each Lender shall participate in such outstanding
Eurocurrency Rate Borrowing ratably according to their respective Commitments.
     SECTION 2.21 Extension of Termination Date.
     (a) P&G, by written notice to the Agent, may, not more than twice during
the term of this Agreement, request an extension of the scheduled Termination
Date in effect at such time by one year or two years (as selected by P&G) from
its then scheduled expiration; provided that such request is made at least
30 days, but not more than 60 days, prior to any of the first three
anniversaries (or, in the case of the second such request, the fourth or fifth
anniversary) of this Agreement (each such date, as appropriate, an “Anniversary
Date”). The Agent shall promptly notify each Lender of such request, and each
Lender shall, in turn, in its sole discretion, not earlier than 30 days but not
later than 20 days prior to the Anniversary Date, notify P&G and the Agent in
writing as to whether such Lender will consent to such extension, such notice to
be in substantially the form of Exhibit H hereto. If any Lender shall fail to
notify the Agent and P&G in writing of its consent to any such request for
extension of the scheduled Termination Date at least 20 days prior to the
Anniversary Date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify P&G in writing not later than
15 days prior to the Anniversary Date of the decision of the Lenders regarding
P&G’s request for an extension of the scheduled Termination Date.
     (b) If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.21, the scheduled Termination Date in
effect at such time shall, effective as at the applicable Anniversary Date (the
“Extension Date”), be extended for the one or two-year period selected by P&G in
its initial request; provided that on each Extension Date, no Default shall have
occurred and be continuing. If fewer than all of the Lenders consent in writing
to any such request in accordance with subsection (a) of this Section 2.21, the
scheduled Termination Date in effect at such time shall, effective as at the
applicable Extension Date, be extended as to those Lenders that so consented
(each a “Consenting Lender”) but shall not be extended as to any other Lender
(each a “Non-Consenting Lender”). To the extent that the scheduled Termination
Date is not extended as to any Lender pursuant to this Section 2.21 and the
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.21 on or prior to the applicable Extension Date, the Commitment
of such Non-Consenting

-33-



--------------------------------------------------------------------------------



 



Lender shall automatically terminate in whole on such unextended Termination
Date without any further notice or other action by P&G, the Agent, such Lender
or any other Person; provided that such Non-Consenting Lender’s rights under
Sections 2.11, 2.14 and 8.04, and its obligations under Section 7.05, shall
survive the scheduled Termination Date for such Lender as to matters occurring
prior to such date. It is understood and agreed that no Lender shall have any
obligation whatsoever to agree to any request made by P&G for any requested
extension of the Termination Date.
     (c) If fewer than all of the Lenders consent to any such request pursuant
to subsection (a) of this Section 2.21, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Anniversary Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between P&G and the Agent. If
after giving effect to the assignments of Commitments described above there
remain any Commitments of Non-Consenting Lenders, P&G may arrange for one or
more Consenting Lenders or other Persons that agree to an extension of the
Termination Date (each, an “Assuming Extending Lender”) to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without expense to such Non-Consenting Lender; provided, however, that
the amount of the Commitment of any such Assuming Extending Lender as a result
of such substitution shall in no event be less than $10,000,000 unless the
amount of the Commitment of such Non-Consenting Lender is less than $10,000,000,
in which case such Assuming Extending Lender shall assume all of such lesser
amount; and provided, further that:
     (i) any such Consenting Lender or Assuming Extending Lender shall have paid
to such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment; and
     (ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender.
At least one Business Day prior to any Extension Date, (A) each such Assuming
Extending Lender that was not a Lender prior to the Extension Date, if any,
shall have delivered to P&G and the Agent an Assignment and Acceptance, duly
executed by such Assuming Extending Lender, such non-Consenting Lender, P&G and
the Agent, (B) any such Consenting Lender shall have delivered confirmation in
writing satisfactory to P&G and the Agent as to the increase in the amount of
its Commitment, and (C) each Non-Consenting Lender being replaced pursuant to
this Section 2.21 shall have delivered to the Agent any Note or Notes held by
such Non-Consenting Lender. Upon the payment or prepayment of all amounts
referred to in subsections (i), (ii) and (iii) of this Section 2.21(c), each
such Consenting Lender or Assuming Extending Lender, as of the Extension Date,
will be substituted for such Non-Consenting Lender under this Agreement and
shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and, except as otherwise
provided above, the obligations of each such Non-Consenting Lender hereunder
shall, by the provisions hereof, be released and discharged.

-34-



--------------------------------------------------------------------------------



 



     (d) This Section 2.21 shall supersede any provisions of this Agreement
(including, without limitation, Section 2.15 or 8.01) or any of the other Loan
Documents to the contrary.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
     SECTION 3.01 Conditions Precedent to Initial Borrowing.
     The initial Borrowing of Advances under this Agreement shall be made on and
as of the first date (the “Closing Date”) on which the following conditions
precedent have been satisfied:
     (a) All amounts owing by the Initial Borrower under the Existing Credit
Agreement shall have been, or concurrently with the initial Borrowing hereunder
shall be, paid in full, and all commitments of the lenders thereunder shall have
been, or concurrently with the initial Borrowing hereunder shall be, terminated
in accordance with the terms of the Existing Credit Agreement.
     (b) The Initial Borrower shall have paid all accrued fees and expenses of
the Agent (including reasonable fees and expenses of counsel to the Agent).
     (c) On the Closing Date, the Agent shall have received for the account of
each Lender a certificate signed by a duly authorized representative of the
Initial Borrower, dated the Closing Date, stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the Closing Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (d) The Agent shall have received on or before the Closing Date the
following, each dated such date, in form and substance satisfactory to the Agent
and in sufficient copies for each Lender:
     (i) Certified copies of each of the charter or other organizational
documents of the Initial Borrower and of resolutions of the Initial Borrower
approving this Agreement and of all documents evidencing other necessary
corporate action with respect to this Agreement.
     (ii) A certificate of an authorized representative of the Initial Borrower
certifying the names and true signatures of the other authorized representatives
of the Initial Borrower authorized to sign this Agreement and the other
documents to be delivered hereunder.
     (iii) [Intentionally Omitted].
     (iv) Favorable written opinions of counsel for the Initial Borrower, in the
form of (A) Exhibit C-1 hereto from Luxembourg counsel to the Initial Borrower,
(B) Exhibit C-2 hereto from the Initial Borrower’s special counsel, and (C)
Exhibit C-3 hereto from Cadwalader, Wickersham & Taft LLP, special counsel to
the Initial Borrower.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

-35-



--------------------------------------------------------------------------------



 



     SECTION 3.02 Conditions Precedent to Each Borrowing.
     The obligation of each Lender to make any Advance on the occasion of each
Borrowing (other than any deemed Revolving Credit Borrowing pursuant to
Section 2.04(b) or Section 2.07(c)) shall be subject to the conditions precedent
that:
     (a) on the date of such Borrowing the following statements shall be true
(and each of the giving of the applicable Notice of Revolving Credit Borrowing
or Notice of Competitive Bid Borrowing, as applicable, and the acceptance by any
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the applicable Borrower that on the date of such Borrowing such
statements are true):
     (i) the representations and warranties of P&G and, if applicable, such
Borrower contained in Section 4.01 (except the representations set forth in
subsection (e) thereof and in subsection (f) thereof) are correct in all
material respects on and as of the date of such Borrowing, before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and
     (b) the Agent shall have received such other approvals, opinions or
documents as the Required Lenders through the Agent may reasonably request.
     SECTION 3.03 Determinations Under Section 3.01.
     For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the Closing Date specifying its objection thereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01 Representations and Warranties of the Borrowers.
     Each of the Borrowers represents and warrants as to itself as follows:
     (a) Such Borrower is a corporation, general partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation and is duly
qualified and in good standing in each jurisdiction wherein the failure to so
qualify would have a material adverse effect on the financial condition or
results of operations of such Borrower and its Subsidiaries, taken as a whole.
Each of the Subsidiaries of such Borrower is duly organized and validly existing
under the laws of its jurisdiction of incorporation or formation.
     (b) The execution, delivery and performance by such Borrower of each Loan
Document to which it is a party delivered hereunder, and the consummation of the
transactions contemplated hereby, are within their respective corporate or other
similar organization powers, have been duly authorized by all necessary
corporate or other similar organization action, and do not contravene (i) their
respective

-36-



--------------------------------------------------------------------------------



 



charter, by-laws or other organizational documents or (ii) law or any material
contractual restriction binding on or affecting such Borrower.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such
Borrower of this Agreement or any other Loan Document to which it is a party,
except for any such authorizations, approvals, actions, notices or filings as
have already been made or obtained and are in full force and effect.
     (d) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by such Borrower party
thereto. This Agreement is, and each other Loan Document to which it is a party
when delivered hereunder will be, the legal, valid and binding obligation of
such Borrower, enforceable against it in accordance with their respective terms.
     (e) Except as disclosed in writing to the Agent prior to the Closing Date,
since December 31, 2006, there has been no Material Adverse Change.
     (f) There is no pending or overtly threatened action, suit, investigation,
litigation or proceeding affecting such Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that could reasonably be
expected to adversely affect the legality, validity or enforceability of any
Loan Document or the consummation of the transactions contemplated hereby.
     (g) Such Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
     (h) Following application of the proceeds of each Advance, not more than
25% of the value of the assets (either of the Borrowers only or of the Borrowers
and their Subsidiaries, taken as a whole) subject to the provisions of
Section 5.02(a) will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).
     (i) All written information (other than financial information, projections,
estimates and other forward looking statements) heretofore furnished by such
Borrower to the Lenders for purposes of or in connection with this Agreement or
any transaction contemplated hereby, taken as a whole, in each case as such
written information may be amended, modified or supplemented by it from time to
time, is correct in all material respects and does not omit to state any
material fact or any fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.
     (j) Such Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (k) All of the Advances and other obligations owing by such Borrower to the
Agent and the Lenders under this Agreement and the Notes, if any, rank pari
passu or senior to all of its other senior unsecured indebtedness for money
borrowed.

-37-



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF P&G
     SECTION 5.01 Affirmative Covenants.
     So long as any Advance shall remain unpaid or any Lender shall have any
Revolving Credit Commitment hereunder, P&G will, in the case of clause (d) of
this Section 5.01, and each of the Borrowers will, in all other cases under this
Section:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, except where the failure to so comply would not have a
Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Mortgage upon its property; provided, however,
that none of the Borrowers or the Subsidiaries of a Borrower shall be required
to pay or discharge any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Mortgage
resulting therefrom attaches to its property and proper enforcement, collection,
execution, levy or foreclosure proceedings shall have been commenced with
respect thereto.
     (c) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence as a
corporation, general partnership or limited liability company, as applicable,
its rights (charter and statutory) and franchises; provided, however, that
(i) each of the Borrowers and each of their respective Subsidiaries may
consummate any merger, consolidation or transfer, sale or lease of its assets as
an entirety to any Person not prohibited under Section 5.02(b), (ii) each of the
Borrowers and each of their respective Subsidiaries may wind up, liquidate or
dissolve any inactive or immaterial Subsidiary of such Person, (iii) none of the
Borrowers or the Subsidiaries of a Borrower shall be required to preserve any
right or franchise if the Board of Directors of such Borrower or such Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of P&G and its Subsidiaries, taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to P&G and its
Subsidiaries, taken as a whole, or the Lenders, and (iv) each of the Borrowers
and each of their respective Subsidiaries may reincorporate or otherwise change
its legal form so long as (A) the applicable Borrower provides written notice
thereof to the Agent reasonably promptly following such reincorporation or
change (together with certified copies of each amended charter or other
organizational document), and (B) such reincorporation or change would not
result in a Material Adverse Effect.
     (d) Reporting Requirements. Deliver to the Agent (for distribution by the
Agent to the Lenders):
     (i) within the time periods specified in the rules and regulations of the
Securities and Exchange Commission, but only for so long as P&G is subject to
the periodic reporting requirements of the Securities Exchange Act of 1934, as
amended, a Quarterly Report on Form 10-Q for each of the first three fiscal
quarters of each fiscal year of P&G and an Annual Report on Form 10-K for each
fiscal year of P&G;

-38-



--------------------------------------------------------------------------------



 



     (ii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of any Borrower setting forth details of such Default and the action that one or
more of P&G and its Subsidiaries has taken and propose to take with respect
thereto;
     (iii) promptly after the sending or filing thereof, copies of all reports
that P&G sends to any of its security holders, and copies of all reports and
registration statements that P&G files with the Securities and Exchange
Commission or any national securities exchange;
     (iv) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting any of
the Borrowers or any of their Subsidiaries of the type described in
Section 4.01(f); and
     (v) such other information respecting any of the Borrowers or any of their
Subsidiaries as the Required Lenders through the Agent may from time to time
reasonably request;
provided, however, that in the case of clauses (i) and (iii) of this subsection
(d), P&G may comply with its obligations thereunder by posting the relevant
documents to its website, to any of the other Borrowers’ websites, to
www.sec.gov, or to such other website as notified to the Agent and the Lenders
in lieu of delivering hard copies thereof to the Lenders.
     SECTION 5.02 Negative Covenants.
     So long as any Advance shall remain unpaid or any Lender shall have any
Revolving Credit Commitment hereunder, P&G shall not:
     (a) Restrictions on Mortgages. Incur, assume or guarantee, or permit any of
its Subsidiaries to incur, assume or guarantee, any Debt (other than the
Advances, if applicable) secured by a Mortgage on any Principal Manufacturing
Property or on any Debt of any of its Subsidiaries unless such Borrower secures,
or causes such Subsidiary to secure, the Advances equally and ratably with (or
prior to) such Debt for so long as such Debt is secured; provided, however, that
the Borrowers shall not be required to so secure, or cause any of its
Subsidiaries to so secure, the Advances as provided in this Section 5.02(a) if
after giving effect thereto the aggregate amount of all such Debt so secured
would not exceed 20% of Consolidated Assets of P&G and its Subsidiaries at the
time of such incurrence, assumption or guarantee. Notwithstanding the foregoing,
this Section 5.02(a) shall not apply to, and there shall be excluded in
computing secured Debt for the purposes of this Section 5.02(a):
     (i) Permitted Mortgages;
     (ii) Mortgages existing as of the date hereof;
     (iii) Mortgages granted in favor of P&G, any of the Borrowers or any of
their Subsidiaries on all or any portion of the assets of P&G and its
Subsidiaries;
     (iv) Mortgages arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of any jurisdiction (or similar
filings and recordings under equivalent provisions of applicable law);
     (v) any Mortgages existing on any Principal Manufacturing Property or Debt
at the time such Principal Manufacturing Property or Debt is acquired by any
Borrower or any of its

-39-



--------------------------------------------------------------------------------



 



Subsidiaries, or on any Principal Manufacturing Property or Debt of any Person
at the time such Person becomes, or is merged into, P&G or any of its
Subsidiaries;
     (vi) purchase money and title retention Mortgages, capitalized leases and
construction- or improvement-cost Mortgages and other similar Mortgages; and
     (vii) any extension, refinancing, renewal or refunding of any Mortgage
referred to in clauses (i) through (vi) of this Section 5.02(a).
     (b) Consolidation, Merger and Sale of Assets. Consolidate or merge with or
into, or transfer, sell or lease its assets as an entirety to, any Person,
unless the Person (if other than a Borrower or a Subsidiary of P&G) formed by
such consolidation or into which such Borrower is merged or which acquires or
leases the assets of such Borrower substantially as an entirety assumes such
Borrower’s obligations under the Loan Documents (and, upon such assumption, such
Person shall be a Borrower for all purposes of the Loan Documents), or another
Borrower assumes such Borrower’s obligations under the Loan Documents; provided,
that after giving effect to such transaction, no Default shall have occurred and
be continuing, and such consolidation, merger, transfer, sale or lease of assets
shall not be prohibited under the indentures pursuant to which any publicly held
debt of such Borrower was issued.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.01 Events of Default.
     Each of the following events shall constitute an “Event of Default” under
this Agreement:
     (a) Any Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or any Borrower shall fail to pay any interest on
any Advance or make any other payment of fees payable under this Agreement or
any Note within 10 days after the same becomes due and payable; or any Borrower
shall fail to make any payment of any other amount payable under any Loan
Document, or P&G shall fail to make any payment of any other amount payable
under the P&G Guaranty, within 10 days after the same becomes due and payable;
or
     (b) Any representation or warranty made by any Borrower (or any of its
authorized representatives) under or in connection with this Agreement or any of
the other Loan Documents shall prove to have been incorrect in any material
respect when made; or
     (c) (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(c) or Section 5.01(d) (other than clauses
(d)(i) or (d)(iii)), or (ii) any Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any of the Loan
Documents on its part to be performed or observed if, in the case of this clause
(ii), such failure shall remain unremedied for 30 days after written notice
thereof shall have been given to P&G by the Agent or any Lender; or
     (d) Any Borrower or any of its Subsidiaries shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Borrower or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee,

-40-



--------------------------------------------------------------------------------



 



custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 90 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Borrower or any
of its Subsidiaries shall take any corporate or other action to authorize any of
the actions set forth above in this subsection (d); or
     (e) Any judgment or order for the payment of money in excess of
$250,000,000 shall be rendered against any Borrower or any of the Material
Subsidiaries and not satisfied and there shall be any period of 60 consecutive
days during which a stay of enforcement of such unsatisfied judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that the rendering of any such judgment or order shall not be an Event
of Default under this Section 6.01(e) if and for so long as (i) the amount of
such judgment or order, or a portion thereof in an amount sufficient to reduce
the total uninsured amount to an amount less than $250,000,000, is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (ii) such insurer, which shall be rated at least
“A” by A.M. Best Company, has been notified of, and has not properly disputed
the claim made for payment of, the amount of such judgment or order.
     SECTION 6.02 Remedies.
     (a) If any Event of Default shall occur and be continuing, then, and in any
such event, the Agent (i) shall at the request, or may with the consent, of the
Required Lenders, by notice to each of the Borrowers, declare the obligation of
each Lender to make Advances to be terminated, whereupon the obligation of each
Lender to make such Advances shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to each of
the Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each of the Borrowers.
     (b) Notwithstanding anything to the contrary in clause (a) of this
Section 6.02, in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the Federal Bankruptcy Code, (i) the
obligation of each Lender to make Advances to such Borrower shall automatically
be terminated and (ii) the Advances made to such Borrower, all interest thereon
and all amounts payable under this Agreement with respect thereto shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each of the Borrowers.
ARTICLE VII
THE AGENT
     SECTION 7.01 Authorization and Action.
     Each Lender hereby appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or the other Loan Documents (including, without limitation,
enforcement or collection of the Advances), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to

-41-



--------------------------------------------------------------------------------



 



refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
the other Loan Documents applicable law. The Agent agrees to give to each Lender
prompt notice of each notice given to it by each of the Borrowers pursuant to
the terms of this Agreement or the other Loan Documents.
     SECTION 7.02 Agent’s Reliance, Etc.
     Neither the Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or any of the other Loan Documents, except
for its or their own negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Agent: (i) may treat the Lender that made any
Advance as the holder of the Debt resulting therefrom until the Agent receives
and accepts an Assignment and Acceptance entered into by such Lender, as
assignor, and any assignee thereof as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for any of the Borrowers), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith (without negligence or
willful misconduct) by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any of the other Loan Documents; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any of the other Loan Documents on
the part of any of the Borrowers or to inspect the property (including the books
and records) of any of the Borrowers; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness or
sufficiency or value of this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; and
(vi) shall incur no liability under or in respect of this Agreement or any of
the other Loan Documents by acting in good faith upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier or
telegram) believed by it to be genuine and signed or sent by the proper party or
parties.
     SECTION 7.03 Citibank and Affiliates.
     With respect to its Commitment, the Advances made by it and any Note or
Notes issued to it, Citibank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Citibank in its individual capacity. Citibank and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any of the Borrowers, any of their Subsidiaries
and any Person who may do business with or own securities of any of the
Borrowers or their Subsidiaries, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.
     SECTION 7.04 Lender Credit Decision.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender and based on the financial statements
delivered to the Agent in accordance with this Agreement and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and

-42-



--------------------------------------------------------------------------------



 



information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
     SECTION 7.05 Indemnification.
     The Lenders agree to indemnify the Agent (to the extent not reimbursed by
the Borrowers), ratably according to the respective principal amounts of the
Advances then owing to each of them (or if no Advances are at the time
outstanding or if any Advances are then owing to Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by the Agent hereunder or
thereunder (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.
     SECTION 7.06 Successor Agent.
     The Agent may resign at any time by giving written notice thereof to the
Lenders and each of the Borrowers and may be removed at any time with or without
cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent acceptable to
P&G. If no successor Agent shall have been so appointed by the Required Lenders
and approved by P&G, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents. After any retiring Agent’s resignation
or removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.
     SECTION 7.07 Sub-Agent.
     The Sub-Agent has been designated under this Agreement to carry out the
duties of the Agent. The Sub-Agent shall be subject to each of the obligations
in this Agreement to be performed by the Sub-Agent, and each of the Borrowers
and the Lenders agrees that the Sub-Agent shall be entitled to exercise each of
the rights and shall be entitled to each of the benefits of the Agent under this
Agreement as such rights and benefits relate to the performance of its
obligations hereunder.

-43-



--------------------------------------------------------------------------------



 



     SECTION 7.08 Other Agents.
     Each Lender hereby acknowledges that no syndication agent and no
documentation agent nor any other Lender designated as any “agent” (other than
the Agent and the Sub-Agent) on the signature pages or the cover hereof has any
liability hereunder other than in its capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
     SECTION 8.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any of the
other Loan Documents, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by P&G and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Borrowers and all of the Lenders (other than any
Lender that is an Affiliate of any Borrower), do any of the following: (a) waive
any of the conditions specified in Section 3.01, (b) increase the Commitments of
the Lenders or postpone the Termination Date (other than as provided in
Section 2.20 and Section 2.21, respectively), (c) reduce the principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) postpone any scheduled date for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder pursuant to Section 2.04, 2.06 or 2.07 (other than as provided in
Section 2.21), (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Revolving Credit Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder (other than as a consequence of any increase of the Commitments
under Section 2.20), or (f) amend this Section 8.01; provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any other Loan Document.
     SECTION 8.02 Notices, Etc.
     (a) All notices and other communications provided for hereunder shall be
either (x) in writing (including telecopier communication) and mailed,
telecopied or delivered, or (y) to the extent set forth in Section 8.02(b) and
in the proviso to this Section 8.02(a), by electronic mail (in .PDF form)
(“Email”), confirmed reasonably promptly thereafter in writing, if to any
Borrower party hereto on the Closing Date, at the address of such Person set
forth on the signature pages hereto; if to any Additional Borrower, to such
Person at the address specified therefor in the applicable Borrower Accession
Agreement; if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, as the case may be; and if to
the Agent, at its address at Two Penns Way, New Castle, Delaware 19720; or, as
to any Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to each of the Borrowers and the Agent; provided, that Notices of Revolving
Credit Borrowing, Notices of Competitive Bid Borrowing and materials delivered
pursuant to Section 5.01(d)(i) and (d)(iii) shall be delivered to the Agent as
specified in Section 8.02(b) or as otherwise specified to P&G by the Agent. All
such notices and communications shall, when mailed, telecopied or Emailed, be
effective when deposited in the mails, telecopied or confirmed by Email,
respectively, except that notices and communications to the Agent pursuant to
Article II or III shall not be effective until received by the

-44-



--------------------------------------------------------------------------------



 



Agent. Delivery by telecopier or facsimile of an executed counterpart of any
amendment or waiver of any provision of this Agreement or any other Loan
Document or of any Exhibit hereto or thereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
     (b) Notices of Revolving Credit Borrowing, Notices of Competitive Bid
Borrowing and materials required to be delivered pursuant to Section 5.01(d)(i)
and (d)(iii) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent by Email at oploanswebadmin@citigroup.com, or such other
email address as the Agent shall specify in writing to each of the Borrowers.
Each of the Borrowers agrees that the Agent may make such materials, as well as
any other written information, documents, instruments and other material
relating to each of the Borrowers, any of its Subsidiaries or any other
materials or matters relating to this Agreement, any of the other Loan Documents
or any of the transactions contemplated hereby or thereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system reasonably approved by P&G (the
“Platform”). Although the primary web portal is secured with a dual firewall and
a User ID/Password Authorization System and the Platform is secured through a
single user per deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Borrowers acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there may be confidentiality and other risks associated with
such distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.
     (c) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees
(i) to notify the Agent in writing of such Lender’s Email address to which a
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective Email address for such Lender) and (ii) that any Notice may
be sent to such Email address.
     SECTION 8.03 No Waiver; Remedies.
     No failure on the part of any Lender or the Agent to exercise, and no delay
in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided herein are cumulative and not exclusive of
any remedies provided by law.
     SECTION 8.04 Costs and Expenses.
     (a) P&G agrees to pay reasonably promptly following demand therefor all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal,

-45-



--------------------------------------------------------------------------------



 



consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement and the other
Loan Documents. Each of the Borrowers further agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement against such Borrower (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the other Loan
Documents and the other documents to be delivered hereunder and thereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights against such
Borrower under this Section 8.04(a).
     (b) Each of the Borrowers agrees to indemnify and hold harmless the Agent
and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”; and each of the
Agent and the Lenders, and their respective Affiliates officers, directors,
employees, agents and advisors being, in relation to each other, a “Related
Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Advances, this Agreement or any of the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Advances; provided, however, that no Borrower shall have any
obligation to indemnify an Indemnified Party pursuant to this Section 8.04(b)
with respect to any claim, damage, loss, liability or expense (i) that resulted
from negligence, willful misconduct, violation of law or the breach of any Loan
Document by such Indemnified Party or a Related Indemnified Party, (ii) is
attributable to Taxes or Other Taxes, which in each case shall be governed
solely by Section 2.14, (iii) that arises out of a claim, litigation,
arbitration or proceeding of one or more of the Agent and/or any of the Lenders
solely against the Agent and/or any of the other Lenders not attributable to the
actions of such Borrower or any of its Subsidiaries or Affiliates or (iv) that
arises out of a claim, litigation, arbitration or proceeding in which one or
more of the Borrowers and/or their Subsidiaries or Affiliates prevail. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the directors,
shareholders or creditors of any Borrower or an Indemnified Party or any other
Person or any Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated. Each of the Borrowers and
each of the Indemnified Parties hereby agrees not to assert any claim against
each such other Person, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Advances, this Agreement or any of the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Advances. No Indemnified Party shall settle or otherwise pay or
agree to pay any claim, damages, losses liabilities or expenses for which any
Borrower is obligated to provide indemnification under this Section 8.04(b)
without the prior written consent of such Borrower.
     (c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.02 or for any other reason,
or by an assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by a Borrower
pursuant to Section 8.07(a), each of the Borrowers shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss

-46-



--------------------------------------------------------------------------------



 



(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
     (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.
     SECTION 8.05 Right of Set-off.
     Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 6.02 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.02, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of any Borrower now or hereafter existing under this Agreement, whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify each of the
Borrowers after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its Affiliates may have.
     SECTION 8.06 Binding Effect.
     This Agreement shall become effective when it shall have been executed and
delivered by P&G and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrowers, the Agent and
each Lender and their respective successors and assigns, except that (other than
in accordance with Section 5.02(b) or Section 8.10) no Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.
     SECTION 8.07 Assignments and Participations.
     (a) Without the prior written consent of P&G and, except in connection with
an Affiliate of any of the Borrowers exercising its call rights under
Section 2.18, and of the Agent (which Agent’s consent shall not be unreasonably
withheld), no Lender may assign all or any portion of its rights and obligations
under this Agreement to any Person, except to an Affiliate of such Lender, as
provided in Section 2.11 or 2.14, or as set forth in Section 8.07(g) or to
another Lender that is an Affiliate of such Lender. Each assignment pursuant to
the terms of this Section 8.07(a) (A) shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement and shall be on a
pro rata basis between the Facilities (and, in the case of an assignment
demanded by a Borrower, shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement), except that any such
assignment of a Commitment by a Lender to another Lender that is an Affiliate of
such Lender need not be accompanied by an assignment of the same percentage of
any of the assigning Lender’s Advances and any such assignment of one or more
Advances by a Lender to another Lender that is an Affiliate of such Lender need
not be accompanied by an assignment of the same percentage the assigning
Lender’s Commitment or any of the assigning Lenders other Advances,

-47-



--------------------------------------------------------------------------------



 



(B)except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, shall in no event be less than $10,000,000,
and (C) shall be evidenced by evidenced by an Assignment and Acceptance executed
by each of the parties thereto and delivered to the Agent, for its acceptance
and recordation in the Register. No Lender shall be obligated to make any such
assignment as a result of a demand by a Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrowers or one or more Lender assignees therefrom in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Advances owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, (D) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Notes subject to such
assignment and (E) the Lenders party to each such Assignment and Acceptance
shall remit to the Agent a processing and recordation fee of $3,500, which fee
shall be payable by either the assigning Lender or the assignee Lender. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (1) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (2) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any of the other Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency or value of this Agreement or any of
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements delivered to Agent in accordance with this Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.
     (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee in accordance with Section 8.07(a), together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the

-48-



--------------------------------------------------------------------------------



 



information contained therein in the Register and (iii) give prompt notice
thereof to each of the Borrowers.
     (d) The Agent shall maintain at its address referred to in Section 8.02 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and
Commitments of, and principal amount of the Advances under each Facility owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Borrowers, the Agent and the Lenders may treat each Person whose
name is recorded as a Lender in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
each of the Borrowers or any Lender at any reasonable time and from time to time
upon reasonable prior notice.
     (e) Each Lender may upon not less than five Business Days’ notice to P&G
sell participations to one or more banks or other entities in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments which may be on a non-pro rata
basis between the Facilities, the Advances owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to each of the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) each of the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any other Loan
Document, or any consent to any departure by the Borrowers therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any scheduled
date for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation. If any Lender sells a participation as described in this
Section 8.07(e), such Lender shall provide to the Agent on behalf of the
Borrowers, or maintain as agent of the Borrowers, the information described in
Section 8.07(d) with respect to such participation and shall permit each of the
Borrowers to review such information (to the extent permitted under applicable
law) from time to time upon request. Neither the sale of any such participation
nor the holding of such a participation by any participant shall increase any
obligation of any Borrower under Section 2.11 or Section 2.14.
     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or proposed participation, disclose to the assignee or
participant or proposed assignee or participant any financial statements and
related documents delivered to the Agent in accordance with Section 4.01(e) or
Section 5.01(d)(i); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or proposed participant shall agree to preserve
the confidentiality of any Confidential Information received by it in accordance
with the terms of Section 8.08.
     (g) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
     SECTION 8.08 Confidentiality.
     Neither the Agent nor any Lender shall disclose any Confidential
Information to any other Person without the consent of each of the Borrowers,
other than (a) to the Agent’s or such Lender’s Affiliates and

-49-



--------------------------------------------------------------------------------



 



their officers, directors, employees, agents and advisors and, as contemplated
by Section 8.07(f), to actual or prospective assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process and (c) as requested or required by any state,
federal or foreign authority or examiner regulating banks, banking or other
financial institutions; provided, that, with respect to clause (b) above, the
Agent and each Lender agree to notify P&G promptly of any such request for the
disclosure of Confidential Information unless such notification is prohibited by
applicable law, rule or regulation or by judicial process.
     SECTION 8.09 Judgment Currency.
     (a) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars or any Optional Currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars or
such Optional Currency, as the case may be, with such other currency at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
     (b) The obligation of each Borrower in respect of any sum due from it in
any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
     SECTION 8.10 Additional Borrowers; Assumption of Advances.
     (a) P&G may request upon not less than 10 Business Days’ notice to the
Agent and each Lender, that any of its Subsidiaries become party to this
Agreement as an additional borrower (an “Additional Borrower”), and additionally
such Subsidiary or a Borrower may elect that all or any portion of the Advances
and other obligations of any Borrower under this Agreement and the other Loan
Documents shall be assumed by any other Borrower, in either case, by delivering
to the Agent a Borrower Accession Agreement, substantially in the form of
Exhibit D (a “Borrower Accession Agreement”), duly executed by P&G and such
Subsidiary, together with a certificate of an authorized representative of the
Additional Borrower certifying the names and true signatures of the other
authorized representatives of the Additional Borrower authorized to sign the
Borrower Accession Agreement and the other documents to be delivered hereunder.
Following the giving of any notice pursuant to this Section 8.10(a), if the
designation of such Additional Borrower obligates the Administrative Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, P&G shall, promptly upon the request of the Administrative
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations. Within thirty days following
the execution and delivery of the Borrower Accession Agreement by such
Additional Borrower, such Additional Borrower shall deliver certified
resolutions (or the equivalent thereof) of the Board of Directors (or the
appropriate

-50-



--------------------------------------------------------------------------------



 



committee or authorized individual(s) thereof) of such Additional Borrower,
approving the Borrower Accession Agreement and the other documents to be
delivered thereunder and all documents evidencing other necessary corporate (or
equivalent) action. If P&G shall designate as an Additional Borrower hereunder
any Subsidiaries not organized under the laws of the United States or any State
thereof, or if any Borrower is reincorporated in a different jurisdiction in
which a Lender may be restricted either legally or operationally from lending,
any Lender may, with notice to the Administrative Agent and P&G, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Additional Borrower or Borrower as the case may be (and such
Lender shall, to the extent of Advances made to such Additional Borrower, be
deemed for all purposes hereof to have assigned the full amount of such Advances
to such Affiliate in compliance with the provisions of Section 8.07).
     (b) A Subsidiary in respect of which P&G has delivered a Borrower Accession
Agreement to the Agent shall become an Additional Borrower and, as such, shall
have all of the rights and obligations of a Borrower hereunder with respect to
the Commitments specified to be made available to such Additional Borrower,
which shall be in a minimum amount of $500,000,000; provided, that no Default
shall have occurred and be continuing or would result from such joinder or
assumption, as applicable. Upon any assumption of all of the Advances and other
obligations of any Borrower, then, so long no Notice of Revolving Credit
Borrowing or Notice of Competitive Bid Borrowing in respect of such Borrower is
outstanding at such time, such Borrower shall no longer be a party to this
Agreement.
     SECTION 8.11 Replacement of Lenders. If (i) any Lender requests any payment
under Section 2.11 or Section 2.14 or gives notice to any Borrower pursuant to
Section 2.12, (ii) any Lender is a Defaulting Lender, (iii) any Lender has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding
or (iv) any Lender fails to consent to an amendment, modification or waiver of
this Agreement that pursuant to the terms hereof requires consent of all of the
Lenders or all of the Lenders affected thereby (provided that (A) such
amendment, modification, waiver or currency request has been consented to by the
Required Lenders and (B) all such non-consenting Lenders are replaced on the
same terms) the Borrowers may, upon notice to such Lender and the Agent, replace
such Lender by causing such Lender to assign its Commitments pursuant to
Section 8.07 to one or more other Persons procured by the Borrowers. The
Borrowers shall (1) pay in full all principal, accrued interest, accrued fees
and other amounts owing to such Lender through the date of replacement and
(2) release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitments and outstanding Advances.
     SECTION 8.12 Governing Law.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.
     SECTION 8.13 Jurisdiction.
     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Borrower agrees that service of process in any such action or proceeding
brought in any such New York State court or in such federal court may be made
upon CT Corporation System and its offices at 111 Eighth Avenue, New York, New
York 10011 (the “Process Agent”), and hereby further agrees that any failure of
the

-51-



--------------------------------------------------------------------------------



 



Process Agent to give any notice of any such service to any Borrower shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document in the courts of any jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     SECTION 8.14 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.
     SECTION 8.15 Waiver of Jury Trial.
     Each of the Borrowers, the Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or any of the other Loan Documents or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.
     SECTION 8.16 Patriot Act.
     Each Lender hereby notifies each of the Borrowers that, pursuant to the
requirements of the USA Patriot Improvement and Reauthorization Act of 2005 (the
“Act”), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Act.

-52-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers or representatives thereunto duly
authorized, as of the date first above written.

                      THE PROCTER & GAMBLE COMPANY,
as a Borrower
 
               
 
  By                          
 
      Title:        
 
                    Address:                          
 
                                 
 
                    THE PROCTER & GAMBLE INTERNATIONAL S.A.R.L.,
as a Borrower
 
               
 
  By                          
 
      Title:        
 
                    Address:                          
 
                                 
 
                    PROCTER & GAMBLE HOLDING (HK) LIMITED,
as a Borrower
 
               
 
  By                          
 
      Title:        
 
                    Address:                          
 
                                 

 



--------------------------------------------------------------------------------



 



                      PROCTER & GAMBLE INTERNATIONAL
OPERATIONS S.A., as a Borrower
 
               
 
  By                          
 
      Title:        
 
                    Address:                          
 
                                 

            CITIBANK, N.A., as Joint Lead Arranger and
Administrative Agent
      By           Title:     

            JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arranger and Syndication Agent
      By           Title:     

            DEUTSCHE BANK AG, NEW YORK BRANCH
as Co- Documentation Agent
      By           Title:     

            HSBC BANK USA, NATIONAL ASSOCIATION,
as Co- Documentation Agent
      By           Title:   

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA,
as Co- Documentation Agent
      By:           Title:     

            MERRILL LYNCH CAPITAL CORP,
as Co- Documentation Agent
      By:           Title:           

 



--------------------------------------------------------------------------------



 



         

    SCHEDULE I
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

          Name of Lender   Domestic Lending Office   Eurocurrency Lending Office
Citibank, N.A.
  Two Penns Way   Two Penns Way
 
  New Castle, DE 19720   New Castle, DE 19720
 
  Attn: Bank Loan Syndications   Attn: Bank Loan Syndications
 
  T: 302 894-6016   T: 302 894-6016
 
  F: 212 994-0961   F: 212 994-0961
 
       
Deutsche Bank AG New
  60 Wall Street   60 Wall Street
York Branch
  New York, NY 10005   New York, NY 10005
 
  Attn: Joe Cusmai   Attn: Joe Cusmai
 
  T: 201-593-2202   T: 201-593-2202
 
  F: 212-593-2313   F: 212-593-2313
 
       
Goldman Sachs Credit
  30 Hudson Street, 17th Floor   30 Hudson Street, 17th Floor
Partners L.P.
  Jersey City, NJ 07302   Jersey City, NJ 07302
 
  Attn: Phillip Green   Attn: Phillip Green
 
  T: 212 357-7570   T: 212 357-7570
 
  F: 212 357-4597   F: 212 357-4597
 
       
HSBC Bank USA, National
  452 Fifth Avenue, 5th Floor   452 Fifth Avenue, 5th Floor
Association
  New York, NY 10018   New York, NY 10018
 
  Attn: Donna Riley   Attn: Donna Riley
 
  T: 716 841-4178   T: 716 841-4178
 
  F: 716 841-0269   F: 716 841-0269
 
       
JPMorgan Chase Bank, N.A.
  1111 Fannin Street, 10th Floor   1111 Fannin Street, 10th Floor
 
  Houston, TX 77002   Houston, TX 77002
 
  Attn: Cherry Arnaez   Attn: Cherry Arnaez
 
  T: 713 750-2789   T: 713 750-2789
 
  F: 713 750-2782   F: 713 750-2782
 
       
Merrill Lynch Bank USA
  Merrill Lynch Capital   Merrill Lynch Capital
 
  4 World Financial Center   4 World Financial Center
 
  22nd Floor   22nd Floor
 
  New York, NY 10080   New York, NY 10080
 
  Attn: Gillian Prince   Attn: Gillian Prince
 
  T: 212-449-7839   T: 212-449-7839
 
  F: 212-449-9435   F: 212-449-9435
 
       
Merrill Lynch Capital
  Merrill Lynch Capital   Merrill Lynch Capital
Corporation
  4 World Financial Center   4 World Financial Center
 
  22nd Floor   22nd Floor
 
  New York, NY 10080   New York, NY 10080
 
  Attn: Gillian Prince   Attn: Gillian Prince
 
  T: 212-449-7839   T: 212-449-7839
 
  F: 212-449-9435   F: 212-449-9435
 
       
Morgan Stanley Bank
  One Pierrepont Plaza, 7th Floor   One Pierrepont Plaza, 7th Floor
 
  300 Cadman Plaza West   300 Cadman Plaza West
 
  Brooklyn, NY 11201   Brooklyn, NY 11201
 
  Attn: Erma Dell’aquila   Attn: Erma Dell’aquila
 
  T: 718 754-7286   T: 718 754-7286
 
  T: 718 754-7249   T: 718 754-7249

 



--------------------------------------------------------------------------------



 



          Name of Lender   Domestic Lending Office   Eurocurrency Lending Office
 
       
Morgan Stanley Senior
  1585 Broadway   1585 Broadway
Funding, Inc.
  New York, NY 10036   New York, NY 10036
 
  Attn: Larry Benison   Attn: Larry Benison
 
  T: 718 754-7299   T: 718 754-7299
 
  F: 718 754-7249   F: 718 754-7249

 



--------------------------------------------------------------------------------



 



    SCHEDULE II
CREDIT AGREEMENT
COMMITMENTS

          Name of Lender   Tranche A Commitment  
 
       
Citibank, N.A.
    725,000,000  
Deutsche Bank AG New York Branch
    1,000,000,000  
JPMorgan Chase Bank, N.A.
    725,000,000  
Merrill Lynch Bank USA
    50,000,000  
Merrill Lynch Capital Corp.
    950,000,000  
Goldman Sachs Credit Partners L.P.
    550,000,000  
HSBC Bank USA, National Association
    1,000,000,000  
Morgan Stanley Senior Funding, Inc.
    460,000,000  
Morgan Stanley Bank
    540,000,000  

 



--------------------------------------------------------------------------------



 



 
U.S. $17,000,000,000
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of June 27, 2005, as amended as of July 30, 2006, as further amended as
of December 7,
2006 and as further amended as of August 17, 2007
among
THE PROCTER & GAMBLE COMPANY,
PROCTER & GAMBLE INTERNATIONAL S.A.R.L.,
PROCTER & GAMBLE HOLDING (HK) LIMITED,
PROCTER & GAMBLE INTERNATIONAL OPERATIONS S.A., and
THE ADDITIONAL BORROWERS (AS DEFINED HEREIN)
as Borrowers
and
THE LENDERS PARTY HERETO
as Lenders
and
CITIBANK, N.A.
as Sole Lead Arranger and Administrative Agent
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
ABN AMRO BANK N.V., DEUTSCHE BANK AG, NEW YORK BRANCH and
HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
  SECTION 1.01   Certain Defined Terms     1  
 
  SECTION 1.02   Computation of Time Periods     12  
 
  SECTION 1.03   Accounting Terms     12   ARTICLE II AMOUNTS AND TERMS OF THE
ADVANCES     12  
 
  SECTION 2.01   The Revolving Credit Advances and Reallocation Between
Facilities     12  
 
  SECTION 2.02   Making the Revolving Credit Advances     13  
 
  SECTION 2.03   Competitive Bid Facility     15  
 
  SECTION 2.04   Facility Fees     18  
 
  SECTION 2.05   Termination or Reduction of the Commitments     19  
 
  SECTION 2.06   Repayment of Advances     19  
 
  SECTION 2.07   Interest on Revolving Credit Advances     19  
 
  SECTION 2.08   Interest Rate Determination     21  
 
  SECTION 2.09   Optional Conversion of Advances     22  
 
  SECTION 2.10   Prepayments     22  
 
  SECTION 2.11   Increased Costs     23  
 
  SECTION 2.12   Illegality     24  
 
  SECTION 2.13   Payments and Computations     25  
 
  SECTION 2.14   Taxes     26  
 
  SECTION 2.15   Sharing of Payments, Etc     29  
 
  SECTION 2.16   Use of Proceeds     29  
 
  SECTION 2.17   Evidence of Debt     30  
 
  SECTION 2.18   Call Right of Affiliates     30  
 
  SECTION 2.19   Put Right of Affiliates     30  
 
  SECTION 2.20   Extension of Facility     31   ARTICLE III CONDITIONS TO
EFFECTIVENESS AND LENDING     33  
 
  SECTION 3.01   Conditions Precedent to Initial Borrowing     33  
 
  SECTION 3.02   Conditions Precedent to Each Borrowing     34  
 
  SECTION 3.03   Determinations Under Section 3.01     34   ARTICLE IV
REPRESENTATIONS AND WARRANTIES     34  
 
  SECTION 4.01   Representations and Warranties of the Borrowers     34  
ARTICLE V COVENANTS OF P&G     36  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  SECTION 5.01   Affirmative Covenants     36  
 
  SECTION 5.02   Negative Covenants     37   ARTICLE VIEVENTS OF DEFAULT     38
 
 
  SECTION 6.01   Events of Default     38  
 
  SECTION 6.02   Remedies     39   ARTICLE VIITHE AGENT     39  
 
  SECTION 7.01   Authorization and Action     39  
 
  SECTION 7.02   Agent’s Reliance, Etc     40  
 
  SECTION 7.03   Citibank and Affiliates     40  
 
  SECTION 7.04   Lender Credit Decision     40  
 
  SECTION 7.05   Indemnification     41  
 
  SECTION 7.06   Successor Agent     41  
 
  SECTION 7.07   Sub-Agent     41  
 
  SECTION 7.08   Other Agents     42   ARTICLE VIIIMISCELLANEOUS     42  
 
  SECTION 8.01   Amendments, Etc     42  
 
  SECTION 8.02   Notices, Etc     42  
 
  SECTION 8.03   No Waiver; Remedies     43  
 
  SECTION 8.04   Costs and Expenses     43  
 
  SECTION 8.05   Right of Set-off     45  
 
  SECTION 8.06   Binding Effect     45  
 
  SECTION 8.07   Assignments and Participations     45  
 
  SECTION 8.08   Confidentiality     47  
 
  SECTION 8.09   Judgment Currency     48  
 
  SECTION 8.10   Additional Borrowers; Assumption of Advances     48  
 
  SECTION 8.11   Replacement of Lenders     49  
 
  SECTION 8.12   Governing Law     49  
 
  SECTION 8.13   Jurisdiction     49  
 
  SECTION 8.14   Execution in Counterparts     50  
 
  SECTION 8.15   Waiver of Jury Trial     50  
 
  SECTION 8.16   Patriot Act     50  

-ii-



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  —   List of Applicable Lending Offices
Schedule II
  —   Commitments
 
       
Exhibits
       
 
       
Exhibit A-1
  —   Form of Notice of Revolving Credit Borrowing
Exhibit A-2
  —   Form of Notice of Competitive Bid Borrowing
Exhibit B
  —   Form of Assignment and Acceptance
Exhibit C-1
  —   Form of Opinion of Luxembourg Counsel for the Initial Borrower
Exhibit C-2
  —   Form of Opinion of In-house Counsel for the Initial Borrower
Exhibit C-3
  —   Form of Opinion of Special Counsel for the Initial Borrower
Exhibit D
  —   Form of Borrower Accession Agreement
Exhibit E
  —   Form of Section 2.14 Certificate
Exhibit F-1
  —   Form of Tranche A Note
Exhibit F-2
  —   Form of Tranche B Note
Exhibit F-3
  —   Form of Competitive Bid Note
Exhibit G
  —   Form of Notice of Extension of Termination Date

-iii-



--------------------------------------------------------------------------------



 



$17,000,000,000
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of July 27, 2005,
as amended as of July 30, 2006, as further amended as of December 7, 2006 and as
further amended as of
August 17, 2007
     THE PROCTER & GAMBLE COMPANY, an Ohio corporation (“P&G”), PROCTER & GAMBLE
INTERNATIONAL S.A.R.L., a société à responsabilité limitée organized under the
laws of the Grand Duchy of Luxembourg (“PGI”), PROCTER & GAMBLE HOLDING
(HK) LIMITED, a company organized and existing under the laws of Hong Kong (“P&G
HK”), PROCTER & GAMBLE INTERNATIONAL OPERATIONS S.A., a company organized and
existing under the laws of Switzerland (“PGIO” and, together with P&G, PGI, P&G
HK and the Additional Borrowers (as hereinafter defined), collectively, the
“Borrowers”), the LENDERS PARTY HERETO, CITIBANK, N.A., as sole lead arranger
and administrative agent for such Lenders (together with any successor thereto
appointed pursuant to Article VII, the “Agent”), JPMORGAN CHASE BANK, N.A., as
syndication agent and ABN AMRO BANK N.V., DEUTSCHE BANK AG, NEW YORK BRANCH and
HSBC BANK USA, NATIONAL ASSOCIATION., as co-documentation agents, agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01 Certain Defined Terms.
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Act” has the meaning specified in Section 8.16.
     “Additional Borrower” has the meaning specified in Section 8.10(a).
     “Advance” means a Tranche A Advance, a Tranche B Advance or a Competitive
Bid Advance made by a Lender to a Borrower as part of a Borrowing and refers to
a Base Rate Advance or a Eurocurrency Rate Advance (each of which shall be a
“Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Equity of such Person.
     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained at Citibank, N.A., at its office at Two
Penns Way, New Castle, Delaware 19720, Account No. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in any Optional
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Borrowers and the Lenders for such purpose, and (c) in any
such case, such other account of the Agent as is designated in writing from time
to time by the Agent to each of the Borrowers and the Lenders for such purpose.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this 364-Day Revolving Credit Agreement, dated as of
August 17, 2007, as amended, supplemented or otherwise modified from time to
time.
     “Amendment Effective Date” means the date on which the condition precedent
to the effectiveness of the amendment to this Agreement, dated as of December 7,
2006, has been satisfied.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender or any
of its Affiliates notified by such Lender to the Agent as its Applicable Lending
Office with respect to such Competitive Bid Advance. It is acknowledged and
agreed that any Lender may have one or more Applicable Lending Offices with
respect to Advances of any Type made or to be made to any Borrower and one or
more other Applicable Lending Offices with respect to Advances of such Type made
or to be made to any other Borrower.
     “Applicable Margin” means, as of any date, (a) for Base Rate Advances,
0.000% per annum and (b) for Eurocurrency Rate Advances, 0.070% per annum.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and any Person and approved by P&G and the Agent, in substantially
the form of Exhibit B hereto or in such other form as agreed to by P&G, the
Agent and the applicable Lender assignee.
     “Assuming Extending Lender” has the meaning specified in Section 2.20(c).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank, N.A. in New York,
New York, from time to time, as Citibank, N.A.’s base rate; and
     (b) 0.50% per annum above the Federal Funds Rate.
     “Base Rate Advance” means a Revolving Credit Advance denominated in Dollars
that bears interest as provided in Section 2.07(a)(i).
     “beneficial owner” has the meaning specified in Section 2.14(c)(v).
     “Borrowers” has the meaning specified in the recital of parties to this
Agreement.
     “Borrowing” means a Revolving Credit Borrowing or a Competitive Bid
Borrowing.
     “Borrower Accession Agreement” has the meaning specified in
Section 8.10(a).
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market (or, in the case of an Advance denominated in
(i) Euros, on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open or (ii) a currency other than Dollars
and Euros, on which dealings in deposits in the relevant currency are conducted
by and between banks in the London or other applicable offshore interbank
markets for such currency).

-2-



--------------------------------------------------------------------------------



 



     “Change in Law” has the meaning specified in Section 2.14(a).
     “Closing Date” has the meaning specified in Section 3.01.
     “Commitment” means, with respect to each Lender, the Tranche A Commitment
or the Tranche B Commitment of such Lender, as the context may require.
     “Communications” has the meaning specified in Section 8.02(b).
     “Competitive Bid Advance” means an advance by a Lender to any Borrower as
part of a Competitive Bid Borrowing and refers to a Fixed Rate Advance or a
Eurocurrency Rate Advance.
     “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such Borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.
     “Competitive Bid Note” has the meaning specified in Section 2.03(f).
     “Competitive Bid Reduction” means, at any time, the deemed use of each
Lender’s Tranche A Commitment in an amount equal to such Lender’s Pro Rata Share
of all outstanding Competitive Bid Advances at such time.
     “Confidential Information” means information that P&G or any of the other
Borrowers furnishes to the Agent or any Lender on a confidential basis or that a
reasonable Person would conclude is confidential or proprietary, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than P&G, any of the other Borrowers or any of their Affiliates or any of
their respective advisors.
     “Consenting Lender” has the meaning specified in Section 2.20(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Assets” means, with respect to any Person, all assets of such
Person and its Subsidiaries that, in accordance with GAAP, would be classified
as assets on the balance sheet of such Person determined on a Consolidated
basis.
     “Consolidated EBITDA” means, for any Person for any period, net income (or
net loss) plus the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense and (d) amortization expense, in each case determined
for such Person and its Consolidated Subsidiaries in accordance with GAAP for
such period.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances under a particular Facility and of one Type into
Revolving Credit Advances under such particular Facility of the other Type
pursuant to Section 2.08 or 2.09.
     “Covered Jurisdiction” means, with respect to any Borrower, the United
States, Switzerland and Ireland.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of

-3-



--------------------------------------------------------------------------------



 



such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person as lessee under leases that have been or
should be, in accordance with GAAP, recorded as capital leases, (e) all
non-contingent obligations to reimburse any Person in respect of any amounts
paid under acceptances, letters of credit or similar extensions of credit,
(f) all Debt of others referred to in clauses (a) through (e) above or clause
(g) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(i) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (ii) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (iii) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(iv) otherwise to assure a creditor against loss, and (g) all Debt referred to
in clauses (a) through (f) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any
Mortgage on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Advances required to be funded by it hereunder within three
Business Days of the date required to be funded by it hereunder and such failure
is continuing, or (b) has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, and such failure is continuing, unless the
subject of a good faith dispute.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office,
offices, Affiliate or Affiliates of such Lender specified as its “Domestic
Lending Office” opposite its name on Schedule I hereto or in the Assignment and
Acceptance pursuant to which it became a Lender, or such other office or
Affiliate of such Lender as such Lender may from time to time specify to each of
the Borrowers and the Agent. It is acknowledged and agreed that any Lender may
specify one or more Domestic Lending Offices with respect to Advances made or to
be made to any Borrower and one or more other Domestic Lending Offices with
respect to Advances made or to be made to any other Borrower; provided that no
Lender may specify more than one Domestic Lending Office unless it also
specifies a “Principal Domestic Lending Office”, in which case such “Principal
Domestic Lending Office” shall be deemed to be its “Domestic Lending Office” for
purposes of the definition herein of “Eurocurrency Lending Office” and
Section 8.02.
     “Email” has the meaning specified in Section 8.02(a).
     “EMU” means Economic and Monetary Union as contemplated in the Treaty of
Rome.
     “EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement EMU.
     “Equivalent” means, at any time, (a) with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Optional Currency
determined by using the quoted spot rate at which the Sub-Agent’s principal
office in London offers to exchange Dollars for such Optional Currency in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this

-4-



--------------------------------------------------------------------------------



 



Agreement) on such date as is required pursuant to the terms of this Agreement
and (b) with respect to any amount denominated in any Optional Currency, the
equivalent amount thereof in Dollars determined by using the quoted spot rate at
which the Sub-Agent’s principal office in London offers to exchange such
Optional Currency for Dollars in London prior to 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Euro” and “(euro)” means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community.
     “Eurocurrency Lending Office” means, with respect to any Lender, the
office, offices, Affiliate or Affiliates of such Lender specified as its
“Eurocurrency Lending Office” opposite its name on Schedule I hereto or in
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Domestic Lending Office), or such other office,
offices, Affiliate or Affiliates of such Lender as such Lender may from time to
time specify to each of the Borrowers and the Agent. It is acknowledged and
agreed that any Lender may specify one or more Eurocurrency Lending Offices with
respect to Advances made or to be made to any Borrower and one or more other
Eurocurrency Lending Offices with respect to Advances made or to be made to any
other Borrower.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, the rate per annum (rounded
upward to the nearest whole multiple of 1/1000 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page) as the
London interbank offered rate for deposits in the applicable currency at
approximately 11:00 A.M. (London time) on the Business Day immediately preceding
the first day of such Interest Period, for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/1000 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in the
applicable currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) on the Business Day immediately preceding the first day
of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period. If the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) is unavailable, the Eurocurrency Rate for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks on the Business Day immediately
preceding the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.
     “Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
any Optional Currency that bears interest as provided in Section 2.07(a)(ii) or
a Competitive Bid Advance denominated in any Optional Currency that bears
interest by reference to the Eurocurrency Rate.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excluded Taxes” means, (a) with respect to any Lender or the Agent, Taxes
imposed on such Person’s overall net income (and franchise Taxes imposed on such
Person in lieu of net income Taxes) as a result of any present or former
connection between such Person and the relevant taxing authority, in each case,
whether in effect as of the date hereof or subsequently imposed as a result of a
Change in Law, and (b) with respect to payments made by any Borrower organized
in a Covered Jurisdiction to any

-5-



--------------------------------------------------------------------------------



 



Person, any Taxes not imposed as a direct result of a Change in Law occurring
after the date on which such Person became a Lender or the Agent.
     “Existing Credit Agreement” means the Bridge Credit Agreement dated as of
January 28, 2005 between the Initial Borrower and Merrill Lynch Capital
Corporation, as amended, supplemented and otherwise modified from time to time.
     “Facility” means the Tranche A Facility or the Tranche B Facility, as the
context may require.
     “Facility Fee” has the meaning specified in Section 2.04(a).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Five Year Revolving Credit Agreement” means the Five Year Revolving Credit
Agreement, dated as of June 27, 2005 (as amended as of July 20, 2006, as further
amended as of December 7, 2006, and further amended as of August 17, 2007, and
as may be further amended, supplemented or otherwise modified from time to time,
the), among the Borrower, the other “Borrowers” referred to therein, Citibank,
N.A, as the Agent, the Lenders, Citigroup Global Markets Inc., as sole lead
arranger and sole book runner, JPMorgan Chase Bank, N.A., as syndication agent,
and Deutsche Bank Securities Inc., as documentation agent.
     “Fixed Rate Advances” means a Competitive Bid Advance denominated in any
Optional Currency that bears interest as provided in Section 2.03(a)(i).
     “GAAP” has the meaning specified in Section 1.03.
     “Indemnified Costs” has the meaning specified in Section 7.05.
     “Initial Borrower” means PGI, in its capacity as the Initial Borrower under
the Existing Credit Agreement.
     “Initial Lender” means each financial institution identified as an Initial
Lender on the signature pages to this Agreement.
     “Interest Payment Date” means (a) with respect to any Base Rate Advance,
(i) the last day of each March, June, September and December during the period
in which such Base Rate Advance is outstanding and (ii) the date such Base Rate
Advance is Converted or paid in full, and (b) with respect to any Eurocurrency
Rate Advance, (i) the last day of each Interest Period applicable to such
Eurocurrency Rate Advance and, if such Interest Period has a duration of more
than three months, each day that occurs during such Interest Period every three
months from the first day of such Interest Period and (ii) the date such
Eurocurrency Rate Advance is Converted or paid in full.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day

-6-



--------------------------------------------------------------------------------



 



of the period selected by the Borrower requesting a Borrowing pursuant to the
provisions below and, thereafter, with respect to Eurocurrency Rate Advances,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one week or one, two, three or six, or to the extent generally
available, nine or twelve months, as such Borrower may, upon notice received by
the Agent not later than 9:00 A.M. (New York City time) on the Business Day
immediately preceding the first day of such Interest Period, select; provided,
however, that:
     (a) no Borrower may select any Interest Period that ends after the
Termination Date or, if the Advances have been converted to a term loan pursuant
to Section 2.20 prior to such selection, that ends after the Maturity Date;
     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Lenders” means each Initial Lender and each Person that shall become a
party hereto pursuant to Section 8.07 and, as to any Lender, the term “Lender”
includes any of its Affiliates designated as such by such Lender located in
(e.g., being fiscally resident in or organized in or having a branch, office,
permanent establishment or other place of business in) a Covered Jurisdiction.
     “Loan Documents” means, collectively, this Agreement, each Note, if any,
and each Borrower Accession Agreement.
     “Material Adverse Change” means any material adverse change in the
financial condition or results of operations of P&G and its Subsidiaries, taken
as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of P&G and its Subsidiaries, taken
as a whole, (b) the rights and remedies of the Agent or the Lenders under any
Loan Document or (c) the ability of the Borrowers to perform their obligations
under the Loan Documents.
     “Material Subsidiary” means, at any time, any Subsidiary of P&G having
(a) assets with a value of not less than 5% of the total value of the assets of
P&G and its Subsidiaries, taken as a whole, or (b) Consolidated EBITDA of not
less than 5% of the aggregate Consolidated EBITDA of P&G and its Subsidiaries,
taken as a whole, in each case as of the end of or for the most recently
completed fiscal quarter of P&G.

-7-



--------------------------------------------------------------------------------



 



     “Maturity Date” means the earlier of (a) the first or second anniversary of
the Scheduled Termination Date, as determined by P&G in accordance with
Section 2.20 and (b) the date of termination in whole of the aggregate
Commitments pursuant to Section 2.05 or 6.02.
     “Mortgage” means any lien or security interest or other charge or
encumbrance having the effect of a lien or security interest.
     “Non-Consenting Lender” has the meaning specified in Section 2.20(b).
     “Non-Excluded Taxes” has the meaning specified in Section 2.14(a).
     “Note” means a Tranche A Note, a Tranche B Note or a Competitive Bid Note,
as context may require.
     “Notice” has the meaning specified in Section 8.02(c).
     “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a)(i).
     “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
     “Optional Currency” means Dollars, Sterling, Yen or Euro, as the context
may require.
     “P&G Guaranty” means the Guaranty dated as of August 23, 2006 made by P&G
in favor of the Agent and the Lenders.
     “Permitted Mortgages” means the following types of Mortgages:
     (a) Mortgages for taxes, assessments and governmental charges or levies to
the extent not otherwise required to be paid under Section 5.01(b);
     (b) Mortgages imposed by law, including, without limitation, materialmen’s,
mechanics’, carriers’, workmen’s, storage and repairmen’s Mortgages and other
similar Mortgages arising in the ordinary course of business;
     (c) pledges or deposits to secure obligations under workers’ compensation
laws, unemployment insurance or other similar social security legislation
(including, without limitation, in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations;
     (d) Mortgages securing the performance of, or payment in respect of,
tenders, statutory obligations, progress or advance payments, contract bids,
government or utility obligations, payment, performance, surety and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business and other obligations of a similar nature, whether pursuant
to statutory requirements, common law or consensual arrangements;
     (e) any interest or title of a lessor or sublessor or a licensor and any
restriction or encumbrance to which the interest or title of such lessor,
sublessor or licensor may be subject;
     (f) Mortgages arising out of judgments or awards that do not constitute an
Event of Default under Section 6.01(e);

-8-



--------------------------------------------------------------------------------



 



     (g) rights of way, easements, restrictions (including zoning restrictions),
covenants, consents, reservations, encroachments, variations, mineral
reservations and rights, leases, licenses and other similar restrictions,
charges, encumbrances (whether or not recorded), prior rights of other Persons,
and similar obligations with respect to real property arising by operation of
law or contained in similar instruments;
     (h) Mortgages arising from the rights of lessors under leases (including
financing statements regarding property subject to such leases or subleases);
     (i) rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the Uniform Commercial Code of any jurisdiction
(or similar filings and recordings under equivalent provisions of applicable
law), including, without limitation, goods which are the subject of tolling
agreements or manufacturing and servicing agreements;
     (j) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) which would not have a Material Adverse
Effect;
     (k) Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business;
     (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts and
(iii) in favor of a banking or other financial institution arising as a matter
of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off);
     (m) Liens consisting of an agreement or arrangement to sell, lease,
transfer or otherwise convey or dispose of property of P&G and/or one or more of
its Subsidiaries; and
     (n) Liens arising as part of the securitization (or other similar
arrangements) or other off-balance sheet financing of property of P&G and/or one
or more of its Subsidiaries.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Platform” has the meaning specified in Section 8.02(b).
     “Primary Currency” has the meaning specified in Section 8.09(b).
     “Principal Manufacturing Property” means any facility (together with the
land on which it is erected and fixtures comprising a part thereof) used
primarily for manufacturing or processing, wherever located, owned or leased by
any Borrower or any Subsidiary of any Borrower and having a gross book value in
excess of $750,000,000, other than any such facility or portion thereof
(a) which is a pollution control or other facility financed by obligations
issued by (i) a state or local governmental unit pursuant to
Section 103(b)(4)(E), 103(b)(4)(F) or 103(b)(6) of the Internal Revenue Code of
1954, or any successor provision thereof, or (ii) the equivalent of the
financing referred to in subclause (a)(i) above in any jurisdiction other than
the United States, or (b) which, in the opinion of the Board of Directors of P&G
or any Borrower, is not of material importance to the total business conducted
by P&G and its Subsidiaries, considered as a whole.

-9-



--------------------------------------------------------------------------------



 



     “Process Agent” has the meaning specified in Section 8.13(a).
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of (a) such amount multiplied by (b) a fraction the numerator
of which is the amount of such Lender’s Commitment(s) under the applicable
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.02 at or prior to such time, such
Lender’s Commitment(s) under the applicable Facility or Facilities as in effect
immediately prior to such termination) and the denominator of which is the
aggregate amount of such Facility or Facilities at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.02 at or
prior to such time, the applicable Facility or Facilities as in effect
immediately prior to such termination).
     “Reference Advance” has the meaning specified in Section 2.07(c).
     “Reference Banks” means (a) in the case of any Revolving Credit Borrowing,
Citibank, N.A. and JPMorgan Chase Bank, N.A. and (b) in the case of any
Competitive Bid Borrowing, two of the Lenders making the all or part of such
Competitive Bid Borrowing (as selected by the applicable Borrower) or if only
one Lender is making such Competitive Bid Borrowing, such Lender.
     “Register” has the meaning specified in Section 8.07(d).
     “Related Indemnified Party” has the meaning specified in Section 8.04(b).
     “Required Lenders” means at any time Lenders owed in excess of 50% of the
then aggregate unpaid principal amount (based on the Equivalent in Dollars at
such time) of the Revolving Credit Advances owing to the Lenders or, if no such
principal amount is then outstanding, Lenders having in excess of 50% of the
Commitments; provided, however, that if any Lender shall be an Affiliate of any
Borrower at such time, there shall be excluded from the determination of
Required Lenders at such time the then aggregate unpaid principal amount (based
on the Equivalent in Dollars at such time) of the Revolving Credit Advances
owing to such Affiliate (in its capacity as a Lender) at such time or, if no
such principal amount is then outstanding, such Affiliate’s Commitment at such
time.
     “Revolving Credit Advance” means a Tranche A Advance or a Tranche B
Advance, as applicable.
     “Revolving Credit Borrowing” means a Tranche A Borrowing or a Tranche B
Borrowing, as applicable.
     “Scheduled Termination Date” means the Termination Date as defined by
reference to clause (a) of the definition thereof.
     “Section 2.14 Certificate” has the meaning specified in
Section 2.14(c)(ii).
     “Sterling” means the lawful currency of the United Kingdom.
     “Sub-Agent” means Citibank International plc.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits

-10-



--------------------------------------------------------------------------------



 



of such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Taxes” has the meaning specified in Section 2.14(a).
     “Termination Date” means the earlier of (a) August 15, 2008 and (b) the
date of termination in whole of the aggregate Commitments pursuant to
Section 2.05 or 6.02.
     “Tranche A Advance” means an advance by a Lender to a Borrower as part of a
Tranche A Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance.
     “Tranche A Borrowing” means a Borrowing consisting of simultaneous Tranche
A Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(b).
     “Tranche A Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule II hereof and identified as its
“Tranche A Commitment” or, if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.05.
     “Tranche A Facility” means, at any time, the aggregate Tranche A
Commitments of all of the Lenders at such time.
     “Tranche A Note” has the meaning specified in Section 2.17(a).
     “Tranche B Advance” means an advance by a Lender to a Borrower as part of a
Tranche B Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance.
     “Tranche B Borrowing” means a Borrowing consisting of simultaneous Tranche
B Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(c).
     “Tranche B Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule II hereof and identified as its
“Tranche B Commitment” or, if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.05.
     “Tranche B Facility” means, at any time, the aggregate Tranche B
Commitments of all of the Lenders at such time.
     “Tranche B Note” has the meaning specified in Section 2.17(a).
     “Treaty of Rome” means the Treaty of Rome of 25 March 1957, as amended by
the Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on 7 February 1992 and came into force on 1 November 1993), as such
treaty may be amended from time to time and as referred to in the EMU
legislation.
     “Type” has the meaning specified in the definition of “Advance” set forth
in this Section 1.01.

-11-



--------------------------------------------------------------------------------



 



     “Unused Tranche A Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Tranche A Commitment at such time, less (b) the sum of:
     (i) the aggregate principal amount of all Tranche A Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time; and
     (ii) the product of (A) a fraction the numerator of which is the amount of
such Lender’s Tranche A Commitment at such time minus the aggregate principal
amount of the Tranche A Advances held by such Lender at such time and the
denominator of which is the aggregate Tranche A Commitments of all Lenders at
such time minus the aggregate principal amount of the Tranche A Advances made by
the Lenders and outstanding at such time and (B) the aggregate principal amount
of all Competitive Bid Advances made by the Lenders and outstanding at such
time.
     “Unused Tranche B Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Tranche B Commitment at such time, less (b) the
aggregate principal amount of all Tranche B Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time.
     “Voting Equity” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Yen” means the lawful currency of Japan.
     SECTION 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     SECTION 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements delivered to the Agent in accordance with this Agreement
(“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
     SECTION 2.01 The Revolving Credit Advances and Reallocation Between
Facilities.(a) Tranche A Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Tranche A Advances to each
Borrower from time to time on any Business Day during the period from the
Closing Date until the Termination Date in an aggregate amount (based in respect
of any Advances to be denominated in any Optional Currency other than Dollars by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing) not to exceed
such Lender’s Unused Tranche A Commitment. Each such Borrowing shall be in a
minimum amount of $10,000,000, in respect of Tranche A Advances denominated in
Dollars (or the Equivalent in any other applicable Optional Currency thereof),
or, if less, an aggregate amount equal to the amount by which the aggregate
amount of a proposed Competitive Bid Borrowing requested by any Borrower exceeds
the aggregate amount of Competitive Bid Advances offered to be made by the
Lenders and accepted by such Borrower in respect of such Competitive Bid
Borrowing, if such Competitive Bid Borrowing is made on the same date as such
Tranche A Borrowing) and shall consist of Tranche A

-12-



--------------------------------------------------------------------------------



 



Advances of the same Type made on the same day by the Lenders ratably according
to their respective Tranche A Commitments; provided that such minimum amount
shall not apply with respect to any Revolving Credit Advances made in accordance
with the provisions of Sections 2.04(b) or 2.07(c). Within the limits of each
Lender’s Tranche A Commitment, each Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).
     (b) Tranche B Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche B Advances to each Borrower
from time to time on any Business Day during the period from the Closing Date
until the Termination Date in an aggregate amount (based in respect of any
Advances to be denominated in any Optional Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Tranche B Commitment. Each such Borrowing shall be in a minimum amount of
$10,000,000, in respect of Tranche B Advances denominated in Dollars (or the
Equivalent in any other applicable Optional Currency thereof), and shall consist
of Tranche B Advances of the same Type made on the same day by the Lenders
ratably according to their respective Tranche B Commitments; provided that such
minimum amount shall not apply with respect to any Tranche B Advances made in
accordance with the provisions of Sections 2.04(b) or 2.07(c). Within the limits
of each Lender’s Tranche B Commitment, each Borrower may borrow under this
Section 2.01(b), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(b).
     (c) Reallocation of Advances and Commitments. P&G shall be entitled, upon
at least one Business Day’s notice to the Agent, to reallocate a portion of the
Tranche A Commitments to additional Tranche B Commitments (and vice versa)
and/or to reallocate all or a portion of the outstanding Tranche A Advances
comprising part of the same Borrowings to additional Tranche B Advances
comprising part of the same Borrowings (and vice versa); provided that (a) each
such reallocation of Commitments and/or Advances shall be made ratably among the
Lenders; provided that P&G, in its sole discretion, may elect to reallocate all,
a portion or none of such Commitments and/or Advances to any Lender that is an
Affiliate of a Borrower, (b) any such reallocation of Advances shall be in an
aggregate principal amount of at least $100,000,000 (or the Equivalent in any
other applicable Optional Currency thereof) or shall otherwise be all of the
Revolving Credit Advances comprising part of the same Borrowings and (c) any
such reallocation of Commitments and/or Advances may (but shall not be required)
be made in conjunction with the exercise of the call rights set forth in
Section 2.18 and/or the put rights set forth in Section 2.19. Any notice
delivered by P&G pursuant to this Section 2.01(c) shall specify (i) the
effective date of each intended reallocation of Commitments and/or Advances
(ii) whether the reallocation is of Commitments, Revolving Credit Advances or
both, (iii) the amount of each such reallocation of Commitments and/or Revolving
Credit Advances and, in the case of Revolving Credit Advances, which Borrowings
are to comprise such reallocation. On or promptly following the effective date
of any reallocation of Commitments and/or Revolving Credit Advances pursuant to
this Section 2.01(c), the Agent shall notify the Lenders of the effective date
of each such reallocation and shall distribute a revised Schedule II hereto
reflecting each such reallocation
     SECTION 2.02 Making the Revolving Credit Advances.
     (a) Each Revolving Credit Borrowing shall be made on notice, given not
later than (i) 9:00 A.M. (New York City time) on the Business Day immediately
preceding the date of the proposed Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(ii) 11:00 A.M. (London time) on the second Business Day prior to the date of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in any Optional
Currency, or (iii) 9:00 A.M. (New York City time) on the Business Day of the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by any Borrower to the Agent
(and, in

-13-



--------------------------------------------------------------------------------



 



the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances denominated in any Optional Currency, simultaneously to the Sub-Agent),
which shall give to each Lender prompt notice thereof by telecopier or Email.
Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by Email, confirmed promptly by telephone or by telecopier
and shall be in substantially the form of Exhibit A-1 hereto, specifying therein
(A) the requested date of such Revolving Credit Borrowing, (B) whether such
Borrowing is a Tranche A Borrowing or a Tranche B Borrowing, (C) the requested
Type and Optional Currency of Revolving Credit Advances comprising such
Revolving Credit Borrowing, (D) the requested aggregate amount of such Revolving
Credit Borrowing, (E) in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, the requested initial Interest Period for each such
Revolving Credit Advance, and (F) the requested account to which the proceeds of
the requested Revolving Credit Borrowing are to be transferred. Each Lender
shall, before 11:00 A.M. (New York City time) on the date of such Revolving
Credit Borrowing, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Account, in same day funds, such Lender’s
ratable portion of such Revolving Credit Borrowing. After the Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the appropriate
Borrower by transferring the amount thereof to the account designated by such
Borrower for such purpose.
     (b) Anything in subsection (a) above to the contrary notwithstanding, no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the obligation of the Lenders to make Eurocurrency Rate Advances
shall then be suspended pursuant to Section 2.08 or 2.12.
     (c) Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower giving such notice. In the case of any Revolving Credit
Borrowing which the related Notice of Revolving Credit Borrowing specifies is to
be composed of Eurocurrency Rate Advances, such Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Revolving Credit Borrowing for such Revolving Credit Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Credit Advance to be made by such Lender as part of
such Revolving Credit Borrowing when such Revolving Credit Advance, as a result
of such failure, is not made on such date.
     (d) Unless the Agent or the Sub-Agent, as the case may be, shall have
received notice from a Lender prior to the time of any Revolving Credit
Borrowing that such Lender will not make available to the Agent or the
Sub-Agent, as the case may be, such Lender’s Pro Rata Share of such Revolving
Credit Borrowing, the Agent or the Sub-Agent, as the case may be, may assume
that such Lender has made such portion available to the Agent or the Sub-Agent,
as the case may be, on the date of such Revolving Credit Borrowing in accordance
with subsection (a) of this Section 2.02 and the Agent or the Sub-Agent, as the
case may be, may, in reliance upon such assumption, make available to the
Borrower requesting such Revolving Credit Borrowing on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent or the Sub-Agent, as the case may be,
such Lender and such Borrower severally agree to repay to the Agent or the
Sub-Agent, as the case may be, forthwith on demand (or, solely in the case of
the Borrowers, within five days of such demand) such corresponding amount,
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent or
the Sub-Agent, as the case may be, at (i) in the case of such Borrower, the
interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Agent or the Sub-Agent, as the
case may be, such corresponding amount, such amount so repaid shall constitute
such Lender’s Revolving Credit Advance as part of such Revolving Credit
Borrowing for purposes of this Agreement.

-14-



--------------------------------------------------------------------------------



 



     (e) The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.
     (f) Any Revolving Credit Advance made by any Applicable Lending Office of
any Lender shall be deemed to be an Advance of such Lender for purposes of
calculating the utilization of the Tranche A Commitment or the Tranche B
Commitment (as applicable) of such Lender hereunder, except that if such
Applicable Lending Office of such Lender is another Lender, such Revolving
Credit Advance shall be deemed to be an Advance of such other Lender for
purposes of calculating the utilization of the Tranche A Commitments or the
Tranche B Commitments (as applicable) of both such Lenders hereunder.
     SECTION 2.03 Competitive Bid Facility. (a) Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the Closing Date
until the date occurring 30 days prior to the Termination Date in the manner set
forth below; provided that, the aggregate principal amount of the Competitive
Bid Advances comprising each Competitive Bid Borrowing shall not exceed the
aggregate Unused Tranche A Commitments of the Lenders at such time.
     (i) Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and, in the case of a Competitive Bid
Borrowing not consisting of Fixed Rate Advances or Eurocurrency Rate Advances to
be denominated in Dollars, simultaneously to the Sub-Agent), by telephone or
Email, confirmed promptly in writing, or by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit A-2 hereto, specifying therein (A) the
requested date of such proposed Competitive Bid Borrowing (which shall be a
Business Day), (B) the requested aggregate amount and Optional Currency of such
proposed Competitive Bid Borrowing, (C) whether such proposed Competitive Bid
Borrowing shall consist of Fixed Rate Advances or Eurocurrency Rate Advances,
(D) in the case of a Competitive Bid Borrowing consisting of (1) Eurocurrency
Rate Advances, the requested Interest Period for each such Eurocurrency Rate
Advance and (2) Fixed Rate Advances, the requested maturity date for repayment
of each such Fixed Rate Advance (which maturity date may not be earlier than the
date occurring seven days after the date of such proposed Competitive Bid
Borrowing or later than the earlier of (x) 365 days after the date of such
proposed Competitive Bid Borrowing and (y) the Termination Date), (E) the
requested interest payment date or dates for each Competitive Bid Advance
comprising part of such proposed Competitive Bid Borrowing, (F) whether or not
the Competitive Bid Advances comprising such proposed Competitive Bid Borrowing
may be prepaid and, if so, whether with or without penalty, (G) the address and
account number of such Borrower to which the proceeds of such proposed
Competitive Bid Borrowing are to be advanced, and (H) the requested other terms,
if any, to be applicable to such proposed Competitive Bid Borrowing, not later
than (I) 9:00 A.M. (New York City time) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if such Borrower shall specify
in the related Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing, which shall be denominated in
Dollars or any Optional Currency, being referred to herein as “Fixed Rate
Advances”) (II) 9:00 A.M. (New York City time) three Business Days preceding the
date of the proposed Competitive Bid Borrowing in the case of a Competitive Bid
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars, and
(III) 2:00 P.M. (New York City time) three Business Days preceding the date of
the proposed Competitive Bid Borrowing in the case of a Competitive Bid
Borrowing consisting of Eurocurrency Rate Advances denominated in any

-15-



--------------------------------------------------------------------------------



 



Optional Currency. Each Notice of Competitive Bid Borrowing shall be irrevocable
and binding on the Borrower that requested such Competitive Bid Borrowing. The
Agent or the Sub-Agent, as the case may be, shall in turn promptly notify each
Lender of each request for a Competitive Bid Borrowing received by it from any
Borrower by sending such Lender a copy of the related Notice of Competitive Bid
Borrowing by telecopier or Email.
     (ii) Each Lender may, in its sole discretion, elect to irrevocably offer to
make one or more Competitive Bid Advances to the Borrower requesting the
Competitive Bid Advances as part of such proposed Competitive Bid Borrowing at a
rate or rates of interest specified by such Lender in its sole discretion, by
notifying the Agent or the Sub-Agent, as the case may be (which shall give
prompt notice thereof to the Borrower requesting the Competitive Bid Borrowing),
before 12:00 P.M. (New York City time) one Business Day prior to the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Advances, and (B) before 1:00 P.M. (New York
City time) two Business Days prior to the date of the proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Eurocurrency
Rate Advances, of the minimum amount and maximum amount of each Competitive Bid
Advance that such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts, subject to the proviso of the first
sentence of this Section 2.03(a), may exceed such Lender’s Tranche A
Commitment), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent, in its capacity as a Lender, shall, in its sole discretion, elect to
make any such offer, it shall notify the Borrower requesting such Competitive
Bid Borrowing of such offer at least 30 minutes before the time and on the date
on which notice of such election is to be given to the Agent or to the
Sub-Agent, as the case may be, by the other Lenders. If any Lender shall elect
not to make such an offer, such Lender shall so notify the Agent, before
10:00 A.M. (New York City time) or the Sub-Agent before 12:00 Noon (London
time), as the case may be, on the date on which notice of such election is to be
given to the Agent or to the Sub-Agent, as the case may be, by the other
Lenders, and such Lender shall not be obligated to, and shall not, make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing;
provided that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.
     (iii) The Borrower requesting any particular Competitive Bid Borrowing
shall, in turn, before (A) 4:00 P.M. (New York City time) one Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, and (B) 4:00 P.M.
(New York City time) two Business Days prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Eurocurrency Rate Advances, either:
     (A) cancel such Competitive Bid Borrowing by giving the Agent notice to
that effect; or
     (B) accept one or more of the offers made by any Lender or Lenders pursuant
to Section 2.03(a)(ii), in its sole discretion but subject to the next two
succeeding sentences, by giving notice to the Agent or to the Sub-Agent, as the
case may be, of the amount of each Competitive Bid Advance (which amount shall
be equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to such Borrower by the Agent or the Sub-Agent, as the
case may be, on behalf of such Lender for such Competitive Bid Advance pursuant
to Section 2.03(a)(ii)) to be made by each Lender as part of such Competitive
Bid Borrowing, and reject any

-16-



--------------------------------------------------------------------------------



 



remaining offers made by Lenders pursuant to Section 2.03(a)(ii) by giving the
Agent or the Sub-Agent, as the case may be, notice to that effect; provided,
however, that such Borrower may not accept offers that, in the aggregate, exceed
the amount of the proposed Competitive Bid Borrowing specified in the related
Notice of Competitive Bid Borrowing. The Borrower that requested such
Competitive Bid Borrowing shall accept the offers made by any Lender or Lenders
to make Competitive Bid Advances in order of the lowest to the highest rates of
interest offered by such Lenders for a particular Competitive Bid Borrowing. If
two or more Lenders have offered the same interest rate for a particular
Competitive Bid Borrowing, the amount to be borrowed at such interest rate will
be allocated among such Lenders ratably according to the amount that each such
Lender offered at such interest rate.
     (iv) If the Borrower that requested any particular Competitive Bid
Borrowing notifies the Agent or the Sub-Agent, as the case may be, that such
Competitive Bid Borrowing is cancelled pursuant to Section 2.03(a)(iii)(A), the
Agent or the Sub-Agent, as the case may be, shall give prompt notice thereof to
each of the Lenders and such Competitive Bid Borrowing shall not be made.
     (v) If the Borrower that requested any particular Competitive Bid Borrowing
accepts one or more of the offers made by any Lender or Lenders pursuant to
Section 2.03(a)(iii)(B) in respect of such Competitive Bid Borrowing, the Agent
or the Sub-Agent, as the case may be, shall in turn promptly notify (A) each
Lender that has made an offer as described in Section 2.03(a)(ii) of the date
and the aggregate amount of such Competitive Bid Borrowing and whether or not
any offer or offers made by such Lender pursuant to Section 2.03(a)(ii) have
been accepted by such Borrower and (B) each Lender that is to make a Competitive
Bid Advance as part of such Competitive Bid Borrowing, (1) of the amount of each
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing and (2) upon receipt, that the Agent or the Sub-Agent, as the case
may be, has received forms of documents appearing to fulfill the applicable
conditions set forth in Article III. Each Lender that is to make a Competitive
Bid Advance as part of any Competitive Bid Borrowing shall, before 12:00 Noon
(New York City time) on the date of such Competitive Bid Borrowing specified in
the notice received from the Agent or from the Sub-Agent, as the case may be,
pursuant to subclause (v)(A) of the immediately preceding sentence or any later
time when such Lender shall have received notice from the Agent or from the
Sub-Agent, as the case may be, pursuant to subclause (v)(B)(2) of the
immediately preceding sentence, make available for the account of its Applicable
Lending Office to the Agent at the applicable Agent’s Account, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment
of the applicable conditions set forth in Article III and after receipt by the
Agent of such funds, the Agent will make such funds available to the Borrower
that requested such Borrowing at the address and the account number specified by
such Borrower in the related Notice of Competitive Bid Borrowing or, if no such
address and account number are specified in the related Notice of Competitive
Bid Borrowing, at the Agent’s address referred to in Section 8.02. Promptly
after (x) each Competitive Bid Borrowing, the Agent will notify each Lender of
the amount of such Competitive Bid Borrowing, the corresponding Competitive Bid
Reduction resulting therefrom and the dates upon which such Competitive Bid
Reduction commenced and will terminate and (y) the prepayment of any Competitive
Bid Borrowing by the applicable Borrower, the Agent will notify each Lender of
the amount and date of each such prepayment and the amount, if any, of the
corresponding Competitive Bid Reduction remaining after giving effect thereto.
     (vi) If the Borrower that requested any applicable Competitive Bid
Borrowing notifies the Agent or the Sub-Agent, as the case may be, that it
accepts one or more of the offers

-17-



--------------------------------------------------------------------------------



 



made by any Lender or Lenders pursuant to Section 2.03(a)(iii)(B), such notice
of acceptance shall be irrevocable and binding on such Borrower. Such Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.
     (b) Each Competitive Bid Borrowing shall be in an aggregate amount of not
less than $10,000,000 (or the Equivalent in any other Optional Currency thereof)
and, following the making of each Competitive Bid Borrowing, the Borrowers shall
be in compliance with the limitation set forth in the proviso to the first
sentence of Section 2.03(a).
     (c) Within the limits and on the conditions set forth in this Section 2.03,
any Borrower may from time to time borrow under Section 2.03(a), repay pursuant
to Section 2.06(b) or prepay pursuant to Section 2.03(d), and reborrow under
Section 2.03(a).
     (d) The Borrower to which any particular Competitive Bid Borrowing is made
shall have no right to prepay the principal amount of any Competitive Bid
Advance (or any portion thereof) unless, and then only on the terms, specified
by such Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to Section 2.03(a)(i) and, if
applicable, set forth in the Competitive Bid Note evidencing such Competitive
Bid Advance.
     (e) The Borrower to which any particular Competitive Bid Borrowing is made
shall pay interest on the unpaid principal amount of each Competitive Bid
Advance from the date of such Competitive Bid Advance to the date the principal
amount of such Competitive Bid Advance is repaid in full, at the rate of
interest for and in the Optional Currency of such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to Section 2.03(a)(ii), payable on the
interest payment date or dates specified by such Borrower for such Competitive
Bid Advance in the related Notice of Competitive Bid Borrowing delivered
pursuant to Section 2.03(a)(i) and, if applicable, provided in the Competitive
Bid Note evidencing such Competitive Bid Advance.
     (f) Each Borrower agrees that upon notice by any Lender to such Borrower
(with a copy of such notice to the Agent) to the effect that a promissory note
or other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
any Competitive Bid Advance owing to, or to be made by, such Lender as part of a
Competitive Bid Borrowing, such Borrower shall promptly execute and deliver to
such Lender a separate promissory note, in substantially the form of Exhibit F-2
hereto (each, a “Competitive Bid Note”), payable to the order of such Lender in
a principal amount equal to the amount of indebtedness of such Borrower
resulting from such Competitive Bid Advance.
     SECTION 2.04 Facility Fees.
     (a) P&G agrees to pay to the Agent for the account of each Lender a
facility fee (a “Facility Fee”) in Dollars on the sum of (i) the aggregate
amount of such Lender’s Commitments plus (ii) such Lender’s ratable share of the
aggregate amount of the Commitments assumed by Affiliates of any of the
Borrowers pursuant to Section 2.18, from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in

-18-



--------------------------------------------------------------------------------



 



the case of each other Lender until the Termination Date or the Maturity Date,
as applicable to such Lender, at a rate per annum equal to 0.025% per annum,
payable in arrears quarterly on the last day of each March, June, September and
December and on the Termination Date or the Maturity Date, as applicable.
     (b) At any time prior to the Termination Date, unless P&G shall have
notified the Agent in writing on or before 9:00 A.M. (New York City time) on the
Business Day immediately preceding the last day of each March, June, September
and December and the Termination Date, that it will pay, in cash, the Facility
Fees that are due and payable by it on such date, the Lenders will be deemed to
have made Tranche A Advances and/or Tranche B Advances, as appropriate, on such
date in an amount equal to the Facility Fees that would otherwise be due and
payable on such date, in each case which Revolving Credit Advance, unless P&G
has otherwise notified the Agent in writing on or before such Business Day,
shall be a Eurocurrency Rate Advance denominated in Dollars (or the Equivalent
in any other Optional Currency thereof) having an initial Interest Period of one
week. Each Revolving Credit Advance made pursuant to this Section 2.04(b) shall
be deemed to have made pursuant to the Commitments and shall be subject to the
limitations that the aggregate outstanding principal amount of the Tranche A
Advances may at no time exceed the amount of the Tranche A Facility then in
effect and the aggregate outstanding principal amount of the Tranche B Advances
may at no time exceed the amount of the Tranche B Facility then in effect.
     SECTION 2.05 Termination or Reduction of the Commitments.
     (a) Optional. P&G shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce in part the Unused Tranche
A Commitments or the Unused Tranche B Commitments of the Lenders; provided that
each partial reduction shall be in the aggregate amount of $10,000,000; and
provided, further, that P&G, in its sole discretion, may elect to effect such
termination or reduction on a non-ratable basis with respect to the Unused
Tranche A Commitments or the Unused Tranche B Commitments of one or more Lenders
that are Affiliates of a Borrower (it being understood that such termination or
reduction shall be on a ratable basis as to all other Lenders).
     (b) Mandatory. The Commitments of each Lender shall automatically terminate
on the Termination Date or Maturity Date, as applicable to such Lender.
     SECTION 2.06 Repayment of Advances.
     (a) Revolving Credit Advances. Each Borrower shall repay to the Agent for
the ratable account of each Lender on the Termination Date or Maturity Date, as
applicable to such Lender the aggregate principal amount of all Revolving Credit
Advances made by such Lender to it that are then outstanding.
     (b) Repayment of Competitive Bid Advances. Each Borrower shall repay to the
Agent, for the account of each Lender that has made a Competitive Bid Advance,
the aggregate outstanding principal amount of each Competitive Bid Advance made
to such Borrower and owing to such Lender on the earlier of (i) the maturity
date therefor, in the case of any such Competitive Bid Advance that is a Fixed
Advance, or the last day of the Interest Period therefor, in the case of any
such Competitive Bid Advance that is a Eurocurrency Rate Advance, in each case
as specified in the related Notice of Competitive Bid Borrowing delivered
pursuant to Section 2.03(a)(i) and, if applicable, provided in the Competitive
Bid Note evidencing such Competitive Bid Advance, and (ii) the Termination Date.
     SECTION 2.07 Interest on Revolving Credit Advances.

-19-



--------------------------------------------------------------------------------



 



     (a) Scheduled Interest. Subject to the provisions of Section 2.07(c), each
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance made to it that is owing to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:
          (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (A) the Base Rate in effect from time to time plus (B) the Applicable Margin
for Base Rate Advances, payable in arrears on each Interest Payment Date with
respect to such Base Rate Advance.
          (ii) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Advance to the sum of (A) the
Eurocurrency Rate for such Interest Period for such Advance plus (B) the
Applicable Margin for Eurocurrency Rate Advances, payable in arrears on each
Interest Payment Date with respect to such Eurocurrency Rate Advance.
     (b) Default Interest. Each Borrower shall pay interest on:
          (i) any portion of the unpaid principal amount of each Revolving
Credit Advance made to it that is owing to each Lender that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above, as the case may be;
          (ii) any portion of the unpaid principal amount of each Competitive
Bid Advance made to such Borrower and owing to any Lender, payable in arrears on
the date or dates interest is payable on such Competitive Bid Advance, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Competitive Bid Advance in the offer made by such Lender
pursuant to Section 2.03(a)(ii) and accepted by such Borrower under
Section 2.03(a)(v); and
          (iii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above.
     (c) Capitalization of Interest. Unless the appropriate Borrower has
notified the Agent in writing on or before 9:00 A.M. (New York City time) on the
Business Day immediately preceding the relevant Interest Payment Date or date of
a prepayment pursuant to Section 2.10(b)(i), that it will pay, in cash, the
interest applicable to any Revolving Credit Advance that is due and payable by
it on such Interest Payment Date in accordance with Section 2.07(a) or on such
prepayment date in accordance with Section 2.10(b)(i), as applicable, the
Lenders will be deemed to have made Tranche A Advances and/or Tranche B
Advances, as appropriate, on such Interest Payment Date or prepayment date, as
applicable, in an amount equal to the aggregate amount of interest that would
otherwise be due and payable on such date, which Revolving Credit Advances
shall, unless such Borrower has otherwise notified the Agent in writing on or
before such Business Day, (i) be of the same Type and Optional Currency as the
Advance (the “Reference Advance”) in respect of which such interest shall have
accrued (in each case after giving effect to any Conversion of the Reference
Advance on such Interest Payment Date), and (ii) if such Revolving Credit
Advance is a Eurocurrency Rate Advance, have an initial Interest Period of the
same

-20-



--------------------------------------------------------------------------------



 



duration as the Interest Period commencing on such Interest Payment Date with
respect to the Reference Advance, provided, however notwithstanding anything
herein to the contrary, the appropriate Borrower shall pay in cash all accrued
and unpaid interest on (x) Base Rate Advances made after the Scheduled
Termination Date and (y) Eurocurrency Rate Advances the Interest Periods with
respect to which have commenced after the Scheduled Termination Date. Each
Revolving Credit Advance made pursuant to this Section 2.07(c) shall be deemed
to have been made pursuant to the Commitments and shall be subject to the
limitations that the aggregate outstanding principal amount of the Tranche A
Advances may at no time exceed the amount of the Tranche A Facility then in
effect and the aggregate outstanding principal amount of the Tranche B Advances
may at no time exceed the amount of the Tranche B Facility then in effect.
     SECTION 2.08 Interest Rate Determination.
     (a) Each Reference Bank agrees to furnish to the Agent timely information
for the purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to each of the Borrowers and
the Lenders of the applicable interest rate determined by the Agent for purposes
of Section 2.07(a)(i) or 2.07(a)(ii), and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.07(a)(ii).
     (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders in good faith notify the Agent that the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances for such Interest Period, the Agent shall forthwith so notify each
of the Borrowers and the Lenders, whereupon (i)(A) each Eurocurrency Rate
Advance denominated in Dollars will automatically Convert into Base Rate
Advances, and (B) each Eurocurrency Rate Advance denominated in any Optional
Currency will automatically be exchanged for an Equivalent of Dollars and
Convert into Base Rate Advances, and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended until
the Agent shall notify each of the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.
     (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify each of the Borrowers and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Eurocurrency Rate Advances denominated in the same Optional
Currency and having an Interest Period of one week.
     (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000 (or the Equivalent in any
other Optional Currency thereof), such Advances shall automatically (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in any
other Optional Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
     (e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will, upon the written request of the Agent
(at the request of the Required Lenders), on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, be Converted into a Base Rate Advance and (B) if such Eurocurrency

-21-



--------------------------------------------------------------------------------



 



Rate Advance is denominated in any other Optional Currency, be exchanged for an
Equivalent amount of Dollars and be Converted into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
     (f) If either, with respect to Eurocurrency Rate Advances denominated in
Dollars, the Reuters Screen LIBOR01 Page, or, with respect to Eurocurrency Rate
Advances denominated in any other Optional Currency, the Reuters Screen LIBOR01
Page, is unavailable and, in each such case, fewer than two Reference Banks
furnish timely information to the Agent for determining the applicable
Eurocurrency Rate,
     (i) the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (B) if such
Eurocurrency Rate Advance is denominated in any Optional Currency, be prepaid by
the applicable Borrower or be automatically exchanged for an Equivalent amount
of Dollars and be Converted into a Base Rate Advance (or if such Advance is then
a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify each of the Borrowers and the Lenders that the circumstances
causing such suspension no longer exist.
     SECTION 2.09 Optional Conversion of Advances.
     Any Borrower may subject to the provisions of Sections 2.08 and 2.12,
Convert all or any portion of Revolving Credit Advances under the same Facility
of one Type made to it and comprising the same Borrowing into Advances of the
other Type; provided, however, that (a) any such Conversion of (i) Base Rate
Advances into Eurocurrency Advances denominated in Dollars or of Eurocurrency
Advances of one Interest Period into Eurocurrency Advances denominated in
Dollars and of another Interested Period shall be made on notice received no
later than 9:00 A.M. (New York City time) on the Business Day immediately
preceding the date of the proposed Conversion, or (ii) in all other cases, shall
be made on notice received no later than 9:00 A.M. (New York City time) on the
Business Day of the proposed Conversion, (b) in the case of any Conversion of
Eurocurrency Rate Advances denominated in Dollars into Base Rate Advances other
than on the last day of an Interest Period therefor, the Borrower requesting
such Conversion shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 8.04(c), and (c) any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than $10,000,000. Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) whether the Advances to be
Converted are Tranche A Advances or Tranche B Advances, (iii) the Advances to be
Converted, and (iv) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower giving such notice.
     SECTION 2.10 Prepayments.
     (a) Optional. Each Borrower may, upon at least three Business Days notice
to the Agent in the case of any Revolving Credit Borrowing comprised of
Eurocurrency Rate Advances and one Business Day’s notice to the Agent in the
case of any Revolving Credit Borrowing comprised of Base Rate Advances, in each
case stating the proposed date and aggregate principal amount of the prepayment,
and

-22-



--------------------------------------------------------------------------------



 



if such notice is given such Borrower shall, prepay the outstanding principal
amount of the Tranche A Advances or the Tranche B Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of at least $10,000,000 (or the Equivalent in any other Optional Currency
thereof), and (ii) in the event of any such prepayment of a Eurocurrency Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c). No Borrower may prepay any Competitive Bid
Advances other than in accordance with Section 2.03(d).
     (b) Mandatory. (i) If, on any date, the Agent notifies P&G that, on any
Interest Payment Date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus (B) the Equivalent in Dollars (determined
on the Business Day immediately preceding such Interest Payment Date) of the
aggregate principal amount of all Advances denominated in Optional Currency
other than Dollars then outstanding exceeds 110% of the aggregate Commitments of
the Lenders on such date, one or more of the Borrowers (as determined by P&G)
shall, as soon as practicable and in any event within five Business Days after
receipt of such notice, subject to the proviso to this sentence below, prepay
the outstanding principal amount of any such Advances (which may be, at P&G’s
election, Tranche A Advances and/or Tranche B Advances) owing by such Borrowers
in an aggregate amount sufficient to reduce such sum to an amount not to exceed
100% of the aggregate Commitments of the Lenders on such date (but with any
interest accrued on the aggregate principal amount of Advances prepaid to be
payable as otherwise provided under Section 2.07(a)); provided, however, that if
the aggregate principal amount of Base Rate Advances outstanding at the time of
such required prepayment is less than the amount of such required prepayment,
the portion of such required prepayment in excess of the aggregate principal
amount of Base Rate Advances then outstanding shall be deferred until the
earliest to occur of the last day of the Interest Period of the outstanding
Eurocurrency Rate Advances in an aggregate amount equal to the excess of such
required prepayment. The Agent shall give prompt notice of any prepayment
required under this Section 2.10(b)(i) to each of the Borrowers and the Lenders,
and shall provide prompt notice to each of the Borrowers of any such notice of
required prepayment received by it from any Lender.
     (ii) On each Business Day, the Borrowers shall repay (A) the outstanding
Tranche A Advances by an amount equal to the excess of the outstanding principal
amount of the Tranche A Advances over the aggregate Tranche A Commitments after
giving effect to any reduction of the Tranche A Commitments pursuant to
Section 2.05 on the immediately preceding Business Day and (B) the outstanding
Tranche B Advances by an amount equal to the excess of the outstanding principal
amount of the Tranche B Advances over the aggregate Tranche B Commitments after
giving effect to any reduction of the Tranche B Commitments pursuant to
Section 2.05 on the immediately preceding Business Day.
     SECTION 2.11 Increased Costs.
     (a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation enacted or issued after the date of this
Agreement or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
issued after the date of this Agreement, there shall be any material increase in
the cost to any Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances (excluding for purposes of this Section 2.11 any such
increased costs resulting from (i) Taxes (as to which Section 2.14 shall govern)
or (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction, state or any
political subdivision thereof under the laws of which such Lender has any
present or former connection, then one or more of the Borrowers shall from time
to time, within 30 days of written demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such

-23-



--------------------------------------------------------------------------------



 



Lender for such increased cost. A certificate as to the amount of such increased
cost in reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Lender’s method of allocating such costs is
fair and reasonable and that such Lender’s demand for payment of such costs
hereunder is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to P&G and which are subject to similar
provisions, submitted to the Borrowers and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent error in the calculation of such
amount.
     (b) If any Lender reasonably determines that compliance with any law or
regulation enacted or issued after the date of this Agreement, or any guideline
or request from any central bank or other governmental authority (whether or not
having the force of law) issued after the date of this Agreement, affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is materially increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within
30 days of written demand by such Lender (with a copy of such demand to the
Agent), one or more of the Borrowers shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to the amount of such increased cost in
reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Lender’s method of allocating such costs is
fair and reasonable and that such Lender’s demand for payment of such costs
hereunder is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to P&G and which are subject to similar
provisions, submitted to the Borrowers and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent error in the calculation of such
amount.
     (c) Before making any demand under this Section 2.11, each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender. Notwithstanding anything in
subsection (a) or (b) of this Section 2.11 to the contrary, no Borrower shall be
obligated to compensate any Lender for any amounts arising or accruing before
the date which is 180 days prior to the date on which such Lender provides
written demand for such payment to such Borrower and the Agent under such
Sections.
     (d) If any Lender shall subsequently recoup any costs (other than from a
Borrower) for which such Lender has theretofore been compensated by a Borrower
under this Section 2.11, such Lender shall remit to such Borrower an amount
equal to the amount of such recoupment.
     (e) If any Lender entitled to additional compensation under any of the
foregoing provisions of this Section 2.11 shall fail to designate a different
Applicable Lending Office that avoids the need for additional compensation as
provided in this Section 2.11, then P&G may cause such Lender to (and, if P&G so
demands, such Lender or the Agent shall) assign all of its rights and
obligations under this Agreement to one or more other Persons identified by any
Borrower in the manner provided in Section 8.11.
     SECTION 2.12 Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for any Lender or
its

-24-



--------------------------------------------------------------------------------



 



Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any other Optional Currency or to fund
or maintain Eurocurrency Rate Advances in Dollars or any other Optional Currency
hereunder, (a) each Eurocurrency Rate Advance, as the case may be, will
automatically, upon such demand, (i) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any other Currency, be exchanged for
an Equivalent amount of Dollars and Convert into a Base Rate Advance, and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify each of the Borrowers and the Lenders that the circumstances
causing such suspension no longer exist; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurocurrency Lending Office if the making of such a designation would
allow such Lender or its Eurocurrency Lending Office to continue to perform its
obligations to make Eurocurrency Rate Advances or to continue to fund or
maintain Eurocurrency Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.
     SECTION 2.13 Payments and Computations.
     (a) Each Borrower shall make each payment hereunder and under the Notes, if
any, irrespective of any right of counterclaim or set-off, with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in Dollars, not later than 1:00 P.M. (New York City time) on the day when due in
Dollars to the Agent, by deposit of such funds to the applicable Agent’s Account
in same day funds. Each Borrower shall make each payment hereunder and under the
Notes, if any, irrespective of any right of counterclaim or set-off, with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in any Optional Currency (other than Dollars), not later than 1:00
P.M. (London time) on the day when due in such Optional Currency (other than
Dollars) to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.11, 2.14 or 8.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon an extension pursuant to Section 2.20, and upon Agent’s receipt
of each Assuming Extending Lender’s Assignment Agreement and recording of the
information contained therein in the Register, from and after the date upon an
Assuming Extending Lender giving notice pursuant to Section 2.20(a) herein, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby. Upon its acceptance of an
Assignment and Acceptance or the effective date of the exercise of the call
rights in Section 2.18 or the put rights in Section 2.19, as the case may be,
and, in any such case, its recording of the information contained therein or
relating thereto in the Register pursuant to Section 8.07(c), from and after the
effective date specified in such Assignment and Acceptance or the applicable
notice delivered pursuant to Section 2.18 or Section 2.19, as applicable, the
Agent shall make all payments hereunder and under the Notes, if any, in respect
of the interest assigned thereby to the Lender assignee thereunder, and the
parties to such Assignment and Acceptance shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.
     (b) All computations of interest based on the Base Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent or the Sub-Agent, as the
case may be, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or

-25-



--------------------------------------------------------------------------------



 



facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (c) Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or facility fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
     (d) Unless the Agent or the Sub-Agent, as the case may be, shall have
received notice from the appropriate Borrower prior to the date on which any
payment is due to the Lenders hereunder that such Borrower will not make such
payment in full, the Agent or the Sub-Agent, as the case may be, may assume that
such Borrower has made such payment in full to the Agent or to the Sub-Agent, as
the case may be, on such date, and the Agent or the Sub-Agent, as the case may
be, may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent or to the Sub-Agent, as the case may be, each Lender shall repay to
the Agent or to the Sub-Agent, as the case may be, forthwith on demand such
amount distributed to such Lender, together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent or to the Sub-Agent, as the case may be,
at (i) the Federal Funds Rate, in the case of Advances denominated in Dollars,
or (ii) the cost of funds incurred by the Sub-Agent, in respect of such amount
in the case of Advances denominated in any other Optional Currency.
     SECTION 2.14 Taxes.
     (a) Each Borrower (including for purposes of this Section 2.14 P&G in its
capacity as guarantor) shall only be required to pay or reimburse any Lender or
the Agent for present or future taxes, levies, imposts, deductions, withholdings
or other governmental charges arising from or in connection with any payments
made by any Borrower under this Agreement or any of the other Loan Documents, or
any liabilities with respect to the foregoing (collectively, “Taxes”), other
than Excluded Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any of the other
Loan Documents to any Lender or the Agent, (i) such Borrower shall make such
deductions in respect of Taxes, (ii) such Borrower shall pay the full amount
deducted in respect of Taxes to the relevant taxation authority or other
governmental or regulatory authority in accordance with applicable law, and
(iii) to the extent there is an increase in any Taxes (other than Excluded
Taxes) imposed on such Lender or the Agent as a result of this Agreement or any
of the other Loan Documents (such increased amount being the “Non-Excluded
Taxes” of such Lender or the Agent), the sum payable by such Borrower shall be
increased as may be necessary so that after making all required deductions of
Non-Excluded Taxes such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made
in respect of Non-Excluded Taxes. Within 30 days after the date of any payment
of Non-Excluded Taxes by any Borrower, such Borrower shall furnish to the Agent,
at its address referred to in Section 8.02, the original or a copy of a receipt
evidencing such payment. For purposes of this Section 2.14, the term “Change in
Law” shall mean the adoption of any law, rule, regulation, court decision or
precedential administrative guidance after the date of this Agreement.
     (b) Each of the Borrowers shall indemnify each Lender and the Agent for,
and hold each of them harmless against, the full amount of Non-Excluded Taxes
paid by such Lender or the Agent, as the case may be. This indemnification shall
be made within 90 days from the date on which such Lender or

-26-



--------------------------------------------------------------------------------



 



the Agent, as the case may be, makes written demand therefor and provides
adequate documentary evidence of payment thereof.
     (c) Each Lender and the Agent shall deliver or cause to be delivered to any
requesting Borrower required to withhold under Section 1441 or 1442 or comply
with any information reporting or backup withholding requirements of the U.S.
Internal Revenue Code of 1986, as amended, or the regulations thereunder, the
following properly completed and duly executed documents:
     (i) if such Lender or the Agent is not a United States Person, a complete
and executed (A) U.S. Internal Revenue Form W-8BEN with Part II completed in
which Lender claims and validly establishes the benefits of a tax treaty with
the United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments, or (B) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto);
     (ii) if such Lender or the Agent is a natural person, a complete and
executed (A) U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a certificate, in substantially the form of Exhibit E hereto (a
“Section 2.14 Certificate”), or (B) U.S. Internal Revenue Service Form W-9 (or
any successor forms thereto);
     (iii) if such Lender or the Agent is organized under the laws of the United
States, any State thereof, or the District of Columbia, (A) a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments, or (B) if such Person is
disregarded for federal income tax purposes, the documents that would be
required under this clause (iii) or clause (i), (ii), (iv), (v) or (vi) of this
Section 2.14(c) with respect to its beneficial owner as if such beneficial owner
were a Lender;
     (iv) if such Lender or the Agent (A) is not organized under the laws of the
United States, any State thereof, or the District of Columbia and (B) is treated
as a corporation for U.S. federal income tax purposes, a complete and executed
U.S. Internal Revenue Service Form W-8BEN establishing a zero rate of
withholding (or any successor forms thereto) and a Section 2.14 Certificate;
     (v) if such Lender or the Agent (A) is treated as a partnership or other
non-corporate entity, and (B) is not organized under the laws of the United
States, any State thereof, or the District of Columbia, (1) a complete and
executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto), including all required documents and attachments, and (2) a
Section 2.14 Certificate, and, without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, the
“beneficial owners”), the documents that would be required by this clause
(v) and/or clause (i), (ii), (iii), (iv) and/or clause (vi) of this
Section 2.14(c) with respect to each such beneficial owner if such beneficial
owner were Lender, provided, however, that no such documents will be required
with respect to a beneficial owner to the extent the actual Lender or the Agent
is determined to be in compliance with the requirements for certification on
behalf of its beneficial owner as may be provided in applicable U.S. Treasury
Regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary (all such determinations under this clause (v) to be made in the
sole discretion of P&G); or
     (vi) (A) if such Lender or the Agent is disregarded for U.S. federal income
tax purposes, such Person shall deliver the document that would be required by
this clause (vi), or by

-27-



--------------------------------------------------------------------------------



 



clause (i), (ii), (iii), (iv), or (v) of Section 2.14(c) with respect to its
sole owner as if such sole owner were such Lender or the Agent, or (B) if such
Lender or the Agent is not a United States person and is acting in the capacity
as an “intermediary” (as defined in U.S. Treasury Regulations), (1) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor form
thereto), including all required documents and attachments, and (2) if such
intermediary is a “non-qualified intermediary” (as defined in U.S. Treasury
Regulations), from each person on whose behalf the “non-qualified intermediary”
is acting, the documents that would be required by clause (i), (ii), (iii),
(iv), (v) or this clause (vi) of Section 2.14(c) with respect to each such
Person as if each such Person were Lender.
In addition, each Lender or the Agent, shall provide any requesting Borrower
with such other forms, certificates and other documentation as may be necessary
or appropriate to obtain any reduction of or exemption from any withholding or
other Tax imposed by any governmental authority on payments made by such
Borrower under any Loan Document. Each Lender and the Agent shall provide the
appropriate forms, certificates and other documentation described in this
Section 2.14(c) (x) prior to becoming a party to this Agreement; (y) upon a
Change in Law or circumstances requiring or making appropriate a new or
additional form, certificate or other documentation; and (z) whenever reasonably
requested by any of the Borrowers or the Agent. If the forms referred to above
in this Section 2.14(c) that are provided by a Lender indicate a withholding tax
rate in excess of zero on payments under this Agreement to be received by such
Lender from a Borrower organized in a Covered Jurisdiction, unless and to the
extent attributable to a Change in Law, such withholding tax at such rate shall
be treated as Excluded Taxes unless and until such Lender provides all such
forms, duly completed and delivered, establishing that a lesser rate applies,
whereupon such withholding tax at such lesser rate shall be considered Excluded
Taxes solely for the periods governed by such form. If the forms referred to
above in this Section 2.14(c) that are provided by a Lender indicate a
withholding tax rate in excess of zero on payments under this Agreement to be
received by such Lender from a Borrower that is not organized in a Covered
Jurisdiction, such withholding tax at such rate shall be considered Non-Excluded
Taxes. If, on the date a Lender assigns all or a portion of its commitments
under this Agreement, such Lender assignor was entitled to additional amounts
under Section 2.14(a), then the related Lender assignee shall be entitled to
additional amounts solely to the extent that amounts payable to such Lender
assignee are themselves subject to a withholding tax imposed as a direct result
of a Change in Law occurring after the date on which the Lender assignor became
a party to this Agreement. Any additional Taxes imposed on any Lender as a
direct result of a change in the Applicable Lending Office of such Lender shall
be considered Excluded Taxes except to the extent that (I) any such additional
Non-Excluded Taxes are imposed as a result of a Change in Law occurring after
the date of change of its Applicable Lending Office, or (II) such change is made
at the request of P&G in which case the additional Non-Excluded Taxes shall be
treated as Non-Excluded Taxes imposed by reason of a Change in Law and
indemnified pursuant to subsection (a) above.
     (d) Should any Lender or the Agent become subject to Taxes because of its
failure to deliver a form required hereunder, the appropriate Borrower shall, at
the Agent’s or such Lender’s sole expense, take such steps (consistent with
legal and regulatory restrictions) as such Lender or the Agent shall reasonably
request to assist such Person in recovering such Taxes from the proper
governmental or regulatory authority. However, none of the Borrowers will be
required to take any action that would be inadvisable or overly burdensome.
     (e) Each Lender and the Agent hereby agrees that, upon the occurrence of
any circumstances entitling such Person to any additional amounts under
Section 2.14(a) or to indemnification under Section 2.14(b), such Lender or the
Agent shall use its best efforts (consistent with its internal policy and legal
and regulatory restrictions), at its own expense, to designate a different
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts or indemnification
that may thereafter accrue.

-28-



--------------------------------------------------------------------------------



 



     (f) If any Lender or the Agent entitled to additional compensation under
any of the foregoing provisions of this Section 2.14 shall fail to designate a
different Applicable Lending Office that avoids the need for additional
compensation as provided in Section 2.14, then P&G may cause such Lender or the
Agent to (and, if P&G so demands, such Lender or the Agent shall) assign all of
its rights and obligations under this Agreement to one or more other Persons
identified by any Borrower in the manner provided in Section 8.11.
     (g) If any Lender or the Agent determines that it has received a refund of
or credit against any Taxes as to which it has been indemnified by any Borrower
or with respect to which any Borrower has paid additional amounts pursuant to
this Section 2.14, it shall pay over such refund or credit to Borrower (but only
to the extent of amounts paid by such Borrower under this Section 2.14), net of
all out-of-pocket expenses of such Lender or the Agent and without interest
(other than any interest paid by the relevant governmental or regulatory
authority with respect to such refund or credit); provided, however, that such
Borrower, upon the request of such Lender or the Agent, agrees to repay the
amount paid over to such Borrower to such Lender or the Agent in the event such
Lender or the Agent is required to repay such refund to such governmental
authority or such credit is subsequently denied. Nothing in this Section 2.14(g)
shall be deemed to require the Agent or any Lender to provide copies of tax
returns or other confidential tax information.
     (i) Each Lender and the Agent shall take all actions reasonably requested
by any Borrower to assist such Borrower, at the sole expense of such Borrower,
to recover from the relevant taxation authority or other governmental authority
any Taxes in respect of which amounts were paid by such Borrower pursuant to
Section 2.14(a) or Section 2.14(b).
     SECTION 2.15 Sharing of Payments, Etc.
     If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Revolving Credit Advances owing to it (other than pursuant to Section 2.11, 2.14
or 8.04(c) or as payment to a Non-Consenting Lender on the Termination Date in
accordance with Section 2.06) in excess of its ratable share of payments on
account of the Revolving Credit Advances or participations obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each of the
Borrowers agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.
     SECTION 2.16 Use of Proceeds.
     The proceeds of the Advances shall be available (and each Borrower agrees
that it shall use such proceeds) for general corporate purposes of P&G and its
Subsidiaries, including to finance acquisitions and providing backup liquidity
to support the issuance of commercial paper.

-29-



--------------------------------------------------------------------------------



 



     SECTION 2.17 Evidence of Debt.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time on account thereof. Each Borrower agrees that upon notice by any Lender
to such Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender
promissory notes of such Borrower payable to the order of such Lender, in
substantially the forms of Exhibit F-1 hereto (a “Tranche A Note”), and of
Exhibit F-2 hereto (a “Tranche B Note”), in a principal amount equal to the
respective Tranche A Commitment and Tranche B Commitment, respectively, of such
Lender.
     (b) The Register maintained by the Agent pursuant to Section 8.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing,
whether such Advances are Tranche A Advances or Tranche B Advances and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from such Borrower hereunder and each Lender’s share thereof.
     (c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
     SECTION 2.18 Call Right of Affiliates.
     Any Affiliate of a Borrower may upon at least one Business Day’s notice to
the Agent, state the proposed date and aggregate principal amount of the
purchase, and, if such notice is given, such Affiliate shall, purchase from the
Lenders at par the outstanding principal amount of Tranche A Advances or Tranche
B Advances comprising part of the same Borrowing in whole or in part, and assume
from the Lenders Tranche A Commitments or Tranche B Commitments, as the case may
be, in an amount at least equal to the principal amount of the Advances so
purchased; provided that P&G, in its sole discretion, may elect to effect such
purchase on a non-ratable basis with respect to the Advances and Commitments
under the applicable Facility held by one or more Lenders that are Affiliates of
a Borrower (it being understood that such purchase shall be on a ratable basis
as to all other Lenders). After giving effect to each such purchase, the
purchasing Affiliate shall be treated as a Lender to the extent of the rights
and obligations so purchased, except as otherwise expressly set forth herein.
Each purchase made pursuant to this Section 2.18 shall also be subject to
Section 8.07(a).
     SECTION 2.19 Put Right of Affiliates.
     Any Lender that is an Affiliate of a Borrower shall be entitled upon at
least two Business Day’s notice to the Agent, to sell and assign to the other
Lenders, and each of the Lenders irrevocably agrees to purchase, at par all or a
portion of the outstanding Tranche A Advances or Tranche B Advances owing to

-30-



--------------------------------------------------------------------------------



 



such Affiliate of the Borrower, and to assign to the other Lenders Tranche A
Commitments or Tranche B Commitments, as the case may be, in an amount at least
equal to the principal amount of the Advances so sold and assigned; provided
that each such sale and assignment shall be made to the other Lenders (based on
their respective Commitments under the applicable Facility); provided, further,
that P&G, in its sole discretion, may elect to effect such sale and assignment
on a non-ratable basis with respect to the Advances and Commitments under the
applicable Facility held by one or more Lenders that are Affiliates of a
Borrower (it being understood that such sale and assignment shall be on a
ratable basis as to all other Lenders). Any notice delivered by a Lender that is
an Affiliate of a Borrower pursuant to this Section 2.19 shall specify (i) the
effective date of such sale and assignment and (ii) the amount of Revolving
Credit Advances under each Facility subject to each such sale and assignment.
After giving effect to each such sale and assignment, the selling Affiliate
shall cease to be a Lender to the extent of the right and obligations so sold
and assigned. On or promptly following the effective date of any sale and
assignment pursuant to this Section 2.19, the Agent shall notify the Lenders of
the effective date thereof and shall distribute a revised Schedule II hereto
reflecting each such sale and assignment.
     SECTION 2.20 Extension of Facility.
     (a) P&G, by written notice to the Agent, may request an extension of the
maturity of all Revolving Credit Advances outstanding on the Scheduled
Termination Date by one year or two years (as selected by P&G) from its then
scheduled expiration during which time all outstanding Advances on such
Scheduled Termination Date shall convert into term loans; provided that such
request is made at least 30 days, but not more than 60 days, prior to the
Scheduled Termination Date. The Agent shall promptly notify each Lender of such
request, and each Lender shall, in turn, in its sole discretion, not earlier
than 30 days but not later than 20 days prior to the Scheduled Termination Date,
notify P&G and the Agent in writing as to whether such Lender will consent to
such extension, such notice to be in substantially the form of Exhibit G hereto.
If any Lender shall fail to notify the Agent and P&G in writing of its consent
to any such request for extension of the Scheduled Termination Date at least
20 days prior to the Scheduled Termination Date, such Lender shall be deemed to
be a Non-Consenting Lender with respect to such request. The Agent shall notify
P&G in writing not later than 15 days prior to the Scheduled Termination Date of
the decision of the Lenders regarding P&G’s request for an extension of the
Scheduled Termination Date.
     (b) If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.20, the Scheduled Termination Date shall,
effective as of such date, be extended for the one or two year period selected
by P&G in its initial request; provided that no Default shall have occurred and
be continuing. If fewer than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.20, the maturity of
the Revolving Credit Advances outstanding on the Scheduled Termination Date
shall, effective as of such date, be extended as to those Lenders that so
consented (each a “Consenting Lender”) but shall not be extended as to any other
Lender (each a “Non-Consenting Lender”). To the extent that the maturity of the
Revolving Credit Advances outstanding on the Scheduled Termination Date is not
extended as to any Lender pursuant to this Section 2.20 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the Scheduled Termination Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on the
Scheduled Termination Date without any further notice or other action by P&G,
the Agent, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.11, 2.14 and 8.04, and its obligations under
Section 7.05, shall survive the Scheduled Termination Date for such Lender as to
matters occurring prior to such date. It is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by P&G for any
requested extension of the Scheduled Termination Date.

-31-



--------------------------------------------------------------------------------



 



     (c) If fewer than all of the Lenders consent to any such request pursuant
to subsection (a) of this Section 2.20, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Scheduled
Termination Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
P&G and the Agent. If after giving effect to the assignments of Commitments
described above there remain any Commitments of Non-Consenting Lenders, P&G may
arrange for one or more Consenting Lenders or other Persons that agree to an
extension of the Termination Date (each, an “Assuming Extending Lender”) to
assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without expense to such Non-Consenting Lender;
provided, however, that the amount of the Commitment of any such Assuming
Extending Lender as a result of such substitution shall in no event be less than
$10,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $10,000,000, in which case such Assuming Extending Lender shall assume
all of such lesser amount; and provided, further that:
     (i) any such Consenting Lender or Assuming Extending Lender shall have paid
to such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment; and
     (ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender.
At least one Business Day prior to any Extension Date, (A) each such Assuming
Extending Lender that was not a Lender prior to the Extension Date, if any,
shall have delivered to P&G and the Agent an Assignment and Acceptance, duly
executed by such Assuming Extending Lender, such non-Consenting Lender, P&G and
the Agent, (B) any such Consenting Lender shall have delivered confirmation in
writing satisfactory to P&G and the Agent as to the increase in the amount of
its Commitment, and (C) each Non-Consenting Lender being replaced pursuant to
this Section 2.20 shall have delivered to the Agent any Note or Notes held by
such Non-Consenting Lender. Upon the payment or prepayment of all amounts
referred to in subsections (i), (ii) and (iii) of this Section 2.20(c), each
such Consenting Lender or Assuming Extending Lender, as of the Extension Date,
will be substituted for such Non-Consenting Lender under this Agreement and
shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and, except as otherwise
provided above, the obligations of each such Non-Consenting Lender hereunder
shall, by the provisions hereof, be released and discharged.
     (d) This Section 2.20 shall supersede any provisions of this Agreement
(including, without limitation, Section 2.15 or 8.01) or any of the other Loan
Documents to the contrary.

-32-



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
     SECTION 3.01 Conditions Precedent to Initial Borrowing.
     The initial Borrowing of Advances under this Agreement shall be made on and
as of the first date (the “Closing Date”) on which the following conditions
precedent have been satisfied:
     (a) All amounts owing by the Initial Borrower under the Existing Credit
Agreement shall have been, or concurrently with the initial Borrowing hereunder
shall be, paid in full, and all commitments of the lenders thereunder shall have
been, or concurrently with the initial Borrowing hereunder shall be, terminated
in accordance with the terms of the Existing Credit Agreement.
     (b) The Initial Borrower shall have paid all accrued fees and expenses of
the Agent (including reasonable fees and expenses of counsel to the Agent).
     (c) On the Closing Date, the Agent shall have received for the account of
each Lender a certificate signed by a duly authorized representative of the
Initial Borrower, dated the Closing Date, stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the Closing Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (d) The Agent shall have received on or before the Closing Date the
following, each dated such date, in form and substance satisfactory to the Agent
and in sufficient copies for each Lender:
     (i) Certified copies of each of the charter or other organizational
documents of the Initial Borrower and of resolutions of the Initial Borrower
approving this Agreement and of all documents evidencing other necessary
corporate action with respect to this Agreement.
     (ii) A certificate of an authorized representative of the Initial Borrower
certifying the names and true signatures of the other authorized representatives
of the Initial Borrower authorized to sign this Agreement and the other
documents to be delivered hereunder.
     (iii) [Intentionally Omitted].
     (iv) Favorable written opinions of counsel for the Initial Borrower, in the
form of (A) Exhibit C-1 hereto from Luxembourg counsel to the Initial Borrower,
(B) Exhibit C-2 hereto from the Initial Borrower’s special counsel, and (C)
Exhibit C-3 hereto from Cadwalader, Wickersham & Taft LLP, special counsel to
the Initial Borrower.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

-33-



--------------------------------------------------------------------------------



 



     SECTION 3.02 Conditions Precedent to Each Borrowing.
     The obligation of each Lender to make any Advance on the occasion of each
Borrowing (other than any deemed Revolving Credit Borrowing pursuant to
Section 2.04(b) or Section 2.07(c)) shall be subject to the conditions precedent
that:
     (a) on the date of such Borrowing the following statements shall be true
(and each of the giving of the applicable Notice of Revolving Credit Borrowing
or Notice of Competitive Bid Borrowing, as applicable, and the acceptance by any
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the applicable Borrower that on the date of such Borrowing such
statements are true):
     (i) the representations and warranties of P&G and, if applicable, such
Borrower, contained in Section 4.01 (except the representations set forth in
subsection (e) thereof and in subsection (f) thereof) are correct in all
material respects on and as of the date of such Borrowing, before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and
     (b) the Agent shall have received such other approvals, opinions or
documents as the Required Lenders through the Agent may reasonably request.
     SECTION 3.03 Determinations Under Section 3.01.
     For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the Closing Date specifying its objection thereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01 Representations and Warranties of the Borrowers.
     Each of the Borrowers represents and warrants as to itself as follows:
     (a) Such Borrower is a corporation, general partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation and is duly
qualified and in good standing in each jurisdiction wherein the failure to so
qualify would have a material adverse effect on the financial condition or
results of operations of such Borrower and its Subsidiaries, taken as a whole.
Each of the Subsidiaries of such Borrower is duly organized and validly existing
under the laws of its jurisdiction of incorporation or formation.
     (b) The execution, delivery and performance by such Borrower of each Loan
Document to which it is a party delivered hereunder, and the consummation of the
transactions contemplated hereby, are within their respective corporate or other
similar organization powers, have been duly authorized by all necessary
corporate or other similar organization action, and do not contravene (i) their
respective

-34-



--------------------------------------------------------------------------------



 



charter, by-laws or other organizational documents or (ii) law or any material
contractual restriction binding on or affecting such Borrower.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such
Borrower of this Agreement or any other Loan Document to which it is a party,
except for any such authorizations, approvals, actions, notices or filings as
have already been made or obtained and are in full force and effect.
     (d) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by such Borrower party
thereto. This Agreement is, and each other Loan Document to which it is a party
when delivered hereunder will be, the legal, valid and binding obligation of
such Borrower, enforceable against it in accordance with their respective terms.
     (e) Except as disclosed in writing to the Agent prior to the Closing Date,
since December 31, 2006, there has been no Material Adverse Change.
     (f) There is no pending or overtly threatened action, suit, investigation,
litigation or proceeding affecting such Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that could reasonably be
expected to adversely affect the legality, validity or enforceability of any
Loan Document or the consummation of the transactions contemplated hereby.
     (g) Such Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
     (h) Following application of the proceeds of each Advance, not more than
25% of the value of the assets (either of the Borrowers only or of the Borrowers
and their Subsidiaries, taken as a whole) subject to the provisions of
Section 5.02(a) will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).
     (i) All written information (other than financial information, projections,
estimates and other forward looking statements) heretofore furnished by such
Borrower to the Lenders for purposes of or in connection with this Agreement or
any transaction contemplated hereby, taken as a whole, in each case as such
written information may be amended, modified or supplemented by it from time to
time, is correct in all material respects and does not omit to state any
material fact or any fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.
     (j) Such Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (k) All of the Advances and other obligations owing by such Borrower to the
Agent and the Lenders under this Agreement and the Notes, if any, rank pari
passu or senior to all of its other senior unsecured indebtedness for money
borrowed.

-35-



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF P&G
     SECTION 5.01 Affirmative Covenants.
     So long as any Advance shall remain unpaid or any Lender shall have any
Revolving Credit Commitment hereunder, P&G will, in the case of clause (d) of
this Section 5.01, and each of the Borrowers will, in all other cases under this
Section:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, except where the failure to so comply would not have a
Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Mortgage upon its property; provided, however,
that none of the Borrowers or the Subsidiaries of a Borrower shall be required
to pay or discharge any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Mortgage
resulting therefrom attaches to its property and proper enforcement, collection,
execution, levy or foreclosure proceedings shall have been commenced with
respect thereto.
     (c) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence as a
corporation, general partnership or limited liability company, as applicable,
its rights (charter and statutory) and franchises; provided, however, that
(i) each of the Borrowers and each of their respective Subsidiaries may
consummate any merger, consolidation or transfer, sale or lease of its assets as
an entirety to any Person not prohibited under Section 5.02(b), (ii) each of the
Borrowers and each of their respective Subsidiaries may wind up, liquidate or
dissolve any inactive or immaterial Subsidiary of such Person, (iii) none of the
Borrowers or the Subsidiaries of a Borrower shall be required to preserve any
right or franchise if the Board of Directors of such Borrower or such Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of P&G and its Subsidiaries, taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to P&G and its
Subsidiaries, taken as a whole, or the Lenders, and (iv) each of the Borrowers
and each of their respective Subsidiaries may reincorporate or otherwise change
its legal form so long as (A) the applicable Borrower provides written notice
thereof to the Agent reasonably promptly following such reincorporation or
change (together with certified copies of each amended charter or other
organizational document), and (B) such reincorporation or change would not
result in a Material Adverse Effect.
     (d) Reporting Requirements. Deliver to the Agent (for distribution by the
Agent to the Lenders):
     (i) within the time periods specified in the rules and regulations of the
Securities and Exchange Commission, but only for so long as P&G is subject to
the periodic reporting requirements of the Securities Exchange Act of 1934, as
amended, a Quarterly Report on Form 10-Q for each of the first three fiscal
quarters of each fiscal year of P&G and an Annual Report on Form 10-K for each
fiscal year of P&G;

-36-



--------------------------------------------------------------------------------



 



     (ii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of any Borrower setting forth details of such Default and the action that one or
more of P&G and its Subsidiaries has taken and propose to take with respect
thereto;
     (iii) promptly after the sending or filing thereof, copies of all reports
that P&G sends to any of its security holders, and copies of all reports and
registration statements that P&G files with the Securities and Exchange
Commission or any national securities exchange;
     (iv) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting any of
the Borrowers or any of their Subsidiaries of the type described in
Section 4.01(f); and
     (v) such other information respecting any of the Borrowers or any of their
Subsidiaries as the Required Lenders through the Agent may from time to time
reasonably request;
provided, however, that in the case of clauses (i) and (iii) of this subsection
(d), P&G may comply with its obligations thereunder by posting the relevant
documents to its website, to any of the other Borrowers’ websites, to
www.sec.gov, or to such other website as notified to the Agent and the Lenders
in lieu of delivering hard copies thereof to the Lenders.
     SECTION 5.02 Negative Covenants.
     So long as any Advance shall remain unpaid or any Lender shall have any
Revolving Credit Commitment hereunder, P&G shall not:
     (a) Restrictions on Mortgages. Incur, assume or guarantee, or permit any of
its Subsidiaries to incur, assume or guarantee, any Debt (other than the
Advances, if applicable) secured by a Mortgage on any Principal Manufacturing
Property or on any Debt of any of its Subsidiaries unless such Borrower secures,
or causes such Subsidiary to secure, the Advances equally and ratably with (or
prior to) such Debt for so long as such Debt is secured; provided, however, that
the Borrowers shall not be required to so secure, or cause any of its
Subsidiaries to so secure, the Advances as provided in this Section 5.02(a) if
after giving effect thereto the aggregate amount of all such Debt so secured
would not exceed 20% of Consolidated Assets of P&G and its Subsidiaries at the
time of such incurrence, assumption or guarantee. Notwithstanding the foregoing,
this Section 5.02(a) shall not apply to, and there shall be excluded in
computing secured Debt for the purposes of this Section 5.02(a):
     (i) Permitted Mortgages;
     (ii) Mortgages existing as of the date hereof;
     (iii) Mortgages granted in favor of P&G, any of the Borrowers or any of
their Subsidiaries on all or any portion of the assets of P&G and its
Subsidiaries;
     (iv) Mortgages arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of any jurisdiction (or similar
filings and recordings under equivalent provisions of applicable law);
     (v) any Mortgages existing on any Principal Manufacturing Property or Debt
at the time such Principal Manufacturing Property or Debt is acquired by any
Borrower or any of its

-37-



--------------------------------------------------------------------------------



 



Subsidiaries, or on any Principal Manufacturing Property or Debt of any Person
at the time such Person becomes, or is merged into, P&G or any of its
Subsidiaries;
     (vi) purchase money and title retention Mortgages, capitalized leases and
construction- or improvement-cost Mortgages and other similar Mortgages; and
     (vii) any extension, refinancing, renewal or refunding of any Mortgage
referred to in clauses (i) through (vi) of this Section 5.02(a).
     (b) Consolidation, Merger and Sale of Assets. Consolidate or merge with or
into, or transfer, sell or lease its assets as an entirety to, any Person,
unless the Person (if other than a Borrower or a Subsidiary of P&G) formed by
such consolidation or into which such Borrower is merged or which acquires or
leases the assets of such Borrower substantially as an entirety assumes such
Borrower’s obligations under the Loan Documents (and, upon such assumption, such
Person shall be a Borrower for all purposes of the Loan Documents), or another
Borrower assumes such Borrower’s obligations under the Loan Documents; provided,
that after giving effect to such transaction, no Default shall have occurred and
be continuing, and such consolidation, merger, transfer, sale or lease of assets
shall not be prohibited under the indentures pursuant to which any publicly held
debt of such Borrower was issued.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.01 Events of Default.
     Each of the following events shall constitute an “Event of Default” under
this Agreement:
     (a) Any Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or any Borrower shall fail to pay any interest on
any Advance or make any other payment of fees payable under this Agreement or
any Note within 10 days after the same becomes due and payable; or any Borrower
shall fail to make any payment of any other amount payable under any Loan
Document, or P&G shall fail to make any payment of any other amount payable
under the P&G Guaranty, within 10 days after the same becomes due and payable;
or
     (b) Any representation or warranty made by any Borrower (or any of its
authorized representatives) under or in connection with this Agreement or any of
the other Loan Documents shall prove to have been incorrect in any material
respect when made; or
     (c) (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(c) or Section 5.01(d) (other than clauses
(d)(i) or (d)(iii)), or (ii) any Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any of the Loan
Documents on its part to be performed or observed if, in the case of this clause
(ii), such failure shall remain unremedied for 30 days after written notice
thereof shall have been given to P&G by the Agent or any Lender; or
     (d) Any Borrower or any of its Subsidiaries shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Borrower or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee,

-38-



--------------------------------------------------------------------------------



 



custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 90 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Borrower or any
of its Subsidiaries shall take any corporate or other action to authorize any of
the actions set forth above in this subsection (d); or
     (e) Any judgment or order for the payment of money in excess of
$250,000,000 shall be rendered against any Borrower or any of the Material
Subsidiaries and not satisfied and there shall be any period of 60 consecutive
days during which a stay of enforcement of such unsatisfied judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that the rendering of any such judgment or order shall not be an Event
of Default under this Section 6.01(e) if and for so long as (i) the amount of
such judgment or order, or a portion thereof in an amount sufficient to reduce
the total uninsured amount to an amount less than $250,000,000, is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (ii) such insurer, which shall be rated at least
“A” by A.M. Best Company, has been notified of, and has not properly disputed
the claim made for payment of, the amount of such judgment or order.
     SECTION 6.02 Remedies.
     (a) If any Event of Default shall occur and be continuing, then, and in any
such event, the Agent (i) shall at the request, or may with the consent, of the
Required Lenders, by notice to each of the Borrowers, declare the obligation of
each Lender to make Advances to be terminated, whereupon the obligation of each
Lender to make such Advances shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to each of
the Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each of the Borrowers.
     (b) Notwithstanding anything to the contrary in clause (a) of this
Section 6.02, in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the Federal Bankruptcy Code, (i) the
obligation of each Lender to make Advances to such Borrower shall automatically
be terminated and (ii) the Advances made to such Borrower, all interest thereon
and all amounts payable under this Agreement with respect thereto shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each of the Borrowers.
ARTICLE VII
THE AGENT
     SECTION 7.01 Authorization and Action.
     Each Lender hereby appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or the other Loan Documents (including, without limitation,
enforcement or collection of the Advances), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to

-39-



--------------------------------------------------------------------------------



 



refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
the other Loan Documents applicable law. The Agent agrees to give to each Lender
prompt notice of each notice given to it by each of the Borrowers pursuant to
the terms of this Agreement or the other Loan Documents.
     SECTION 7.02 Agent’s Reliance, Etc.
     Neither the Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or any of the other Loan Documents, except
for its or their own negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Agent: (i) may treat the Lender that made any
Advance as the holder of the Debt resulting therefrom until the Agent receives
and accepts an Assignment and Acceptance entered into by such Lender, as
assignor, and any assignee thereof as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for any of the Borrowers), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith (without negligence or
willful misconduct) by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any of the other Loan Documents; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any of the other Loan Documents on
the part of any of the Borrowers or to inspect the property (including the books
and records) of any of the Borrowers; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness or
sufficiency or value of this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; and
(vi) shall incur no liability under or in respect of this Agreement or any of
the other Loan Documents by acting in good faith upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier or
telegram) believed by it to be genuine and signed or sent by the proper party or
parties.
     SECTION 7.03 Citibank and Affiliates.
     With respect to its Commitment, the Advances made by it and any Note or
Notes issued to it, Citibank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Citibank in its individual capacity. Citibank and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any of the Borrowers, any of their Subsidiaries
and any Person who may do business with or own securities of any of the
Borrowers or their Subsidiaries, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.
     SECTION 7.04 Lender Credit Decision.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender and based on the financial statements
delivered to the Agent in accordance with this Agreement and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and

-40-



--------------------------------------------------------------------------------



 



information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
     SECTION 7.05 Indemnification.
     The Lenders agree to indemnify the Agent (to the extent not reimbursed by
the Borrowers), ratably according to the respective principal amounts of the
Advances then owing to each of them (or if no Advances are at the time
outstanding or if any Advances are then owing to Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by the Agent hereunder or
thereunder (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.
     SECTION 7.06 Successor Agent.
     The Agent may resign at any time by giving written notice thereof to the
Lenders and each of the Borrowers and may be removed at any time with or without
cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent acceptable to
P&G. If no successor Agent shall have been so appointed by the Required Lenders
and approved by P&G, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents. After any retiring Agent’s resignation
or removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.
     SECTION 7.07 Sub-Agent.
     The Sub-Agent has been designated under this Agreement to carry out the
duties of the Agent. The Sub-Agent shall be subject to each of the obligations
in this Agreement to be performed by the Sub-Agent, and each of the Borrowers
and the Lenders agrees that the Sub-Agent shall be entitled to exercise each of
the rights and shall be entitled to each of the benefits of the Agent under this
Agreement as such rights and benefits relate to the performance of its
obligations hereunder.

-41-



--------------------------------------------------------------------------------



 



     SECTION 7.08 Other Agents.
     Each Lender hereby acknowledges that no syndication agent and no
documentation agent nor any other Lender designated as any “agent” (other than
the Agent and the Sub-Agent) on the signature pages or the cover hereof has any
liability hereunder other than in its capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
     SECTION 8.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any of the
other Loan Documents, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by P&G and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Borrowers and all of the Lenders (other than any
Lender that is an Affiliate of any Borrower), do any of the following: (a) waive
any of the conditions specified in Section 3.01, (b) increase the Commitments of
the Lenders or postpone the Termination Date (other than as provided in
Section 2.20), (c) reduce the principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (d) postpone any
scheduled date for any payment of principal of, or interest on, the Revolving
Credit Advances or any fees or other amounts payable hereunder pursuant to
Section 2.04, 2.06 or 2.07 (other than as provided in Section 2.20), (e) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Revolving Credit Advances, or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder, or (f) amend this
Section 8.01; provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any other Loan Document.
     SECTION 8.02 Notices, Etc.
     (a) All notices and other communications provided for hereunder shall be
either (x) in writing (including telecopier communication) and mailed,
telecopied or delivered, or (y) to the extent set forth in Section 8.02(b) and
in the proviso to this Section 8.02(a), by electronic mail (in .PDF form)
(“Email”), confirmed reasonably promptly thereafter in writing, if to any
Borrower party hereto on the Closing Date, at the address of such Person set
forth on the signature pages hereto; if to any Additional Borrower, to such
Person at the address specified therefor in the applicable Borrower Accession
Agreement; if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be; and if to the Agent, at its address at Two
Penns Way, New Castle, Delaware 19720; or, as to any Borrower or the Agent, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to each of the Borrowers and the
Agent; provided, that Notices of Revolving Credit Borrowing, Notices of
Competitive Bid Borrowing and materials delivered pursuant to Section 5.01(d)(i)
and (d)(iii) shall be delivered to the Agent as specified in Section 8.02(b) or
as otherwise specified to P&G by the Agent. All such notices and communications
shall, when mailed, telecopied or Emailed, be effective when deposited in the
mails, telecopied or confirmed by Email, respectively, except that notices and
communications to the Agent pursuant to Article II or III shall not be effective
until received by the Agent. Delivery by telecopier or facsimile of an executed
counterpart of any amendment or waiver of any provision of this Agreement or

-42-



--------------------------------------------------------------------------------



 



any other Loan Document or of any Exhibit hereto or thereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
     (b) Notices of Revolving Credit Borrowing, Notices of Competitive Bid
Borrowing and materials required to be delivered pursuant to Section 5.01(d)(i)
and (d)(iii) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent by Email at oploanswebadmin@citigroup.com, or such other
email address as the Agent shall specify in writing to each of the Borrowers.
Each of the Borrowers agrees that the Agent may make such materials, as well as
any other written information, documents, instruments and other material
relating to each of the Borrowers, any of its Subsidiaries or any other
materials or matters relating to this Agreement, any of the other Loan Documents
or any of the transactions contemplated hereby or thereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system reasonably approved by P&G (the
“Platform”). Although the primary web portal is secured with a dual firewall and
a User ID/Password Authorization System and the Platform is secured through a
single user per deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Borrowers acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there may be confidentiality and other risks associated with
such distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.
     (c) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees
(i) to notify the Agent in writing of such Lender’s Email address to which a
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective Email address for such Lender) and (ii) that any Notice may
be sent to such Email address.
     SECTION 8.03 No Waiver; Remedies.
     No failure on the part of any Lender or the Agent to exercise, and no delay
in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided herein are cumulative and not exclusive of
any remedies provided by law.
     SECTION 8.04 Costs and Expenses.
     (a) P&G agrees to pay reasonably promptly following demand therefor all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this

-43-



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents. Each of the Borrowers further agrees to
pay on demand all reasonable out-of-pocket costs and expenses of the Agent and
the Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement against such Borrower (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
other Loan Documents and the other documents to be delivered hereunder and
thereunder, including, without limitation, reasonable fees and expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights against such Borrower under this Section 8.04(a).
     (b) Each of the Borrowers agrees to indemnify and hold harmless the Agent
and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”; and each of the
Agent and the Lenders, and their respective Affiliates officers, directors,
employees, agents and advisors being, in relation to each other, a “Related
Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Advances, this Agreement or any of the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Advances; provided, however, that no Borrower shall have any
obligation to indemnify an Indemnified Party pursuant to this Section 8.04(b)
with respect to any claim, damage, loss, liability or expense (i) that resulted
from negligence, willful misconduct, violation of law or the breach of any Loan
Document by such Indemnified Party or a Related Indemnified Party, (ii) is
attributable to Taxes or Other Taxes, which in each case shall be governed
solely by Section 2.14, (iii) that arises out of a claim, litigation,
arbitration or proceeding of one or more of the Agent and/or any of the Lenders
solely against the Agent and/or any of the other Lenders not attributable to the
actions of such Borrower or any of its Subsidiaries or Affiliates or (iv) that
arises out of a claim, litigation, arbitration or proceeding in which one or
more of the Borrowers and/or their Subsidiaries or Affiliates prevail. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the directors,
shareholders or creditors of any Borrower or an Indemnified Party or any other
Person or any Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated. Each of the Borrowers and
each of the Indemnified Parties hereby agrees not to assert any claim against
each such other Person, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Advances, this Agreement or any of the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Advances. No Indemnified Party shall settle or otherwise pay or
agree to pay any claim, damages, losses liabilities or expenses for which any
Borrower is obligated to provide indemnification under this Section 8.04(b)
without the prior written consent of such Borrower.
     (c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.02 or for any other reason,
or by an assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by a Borrower
pursuant to Section 8.07(a), each of the Borrowers shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

-44-



--------------------------------------------------------------------------------



 



     (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.
     SECTION 8.05 Right of Set-off.
     Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 6.02 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.02, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of any Borrower now or hereafter existing under this Agreement, whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify each of the
Borrowers after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its Affiliates may have.
     SECTION 8.06 Binding Effect.
     This Agreement shall become effective when it shall have been executed and
delivered by P&G and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrowers, the Agent and
each Lender and their respective successors and assigns, except that (other than
in accordance with Section 5.02(b) or Section 8.10) no Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.
     SECTION 8.07 Assignments and Participations.
     (a) Without the prior written consent of P&G and, except in connection with
an Affiliate of any of the Borrowers exercising its call rights under
Section 2.18, and of the Agent (which Agent’s consent shall not be unreasonably
withheld), no Lender may assign all or any portion of its rights and obligations
under this Agreement to any Person, except to an Affiliate of such Lender, as
provided in Section 2.11 or 2.14, or as set forth in Section 8.07(g) or to
another Lender that is an Affiliate of such Lender. Each assignment pursuant to
the terms of this Section 8.07(a) (A) shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement and shall be on a
pro rata basis between the Facilities (and, in the case of an assignment
demanded by a Borrower, shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement), except that any such
assignment of a Commitment by a Lender to another Lender that is an Affiliate of
such Lender need not be accompanied by an assignment of the same percentage of
any of the assigning Lender’s Advances and any such assignment of one or more
Advances by a Lender to another Lender that is an Affiliate of such Lender need
not be accompanied by an assignment of the same percentage the assigning
Lender’s Commitment or any of the assigning Lenders other Advances, (B) except
in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, shall in no event be less than $10,000,000,
and (C) shall be evidenced by evidenced by an Assignment and

-45-



--------------------------------------------------------------------------------



 



Acceptance executed by each of the parties thereto and delivered to the Agent,
for its acceptance and recordation in the Register. No Lender shall be obligated
to make any such assignment as a result of a demand by a Borrower pursuant to
this Section 8.07(a) unless and until such Lender shall have received one or
more payments from either the Borrowers or one or more Lender assignees
therefrom in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (D) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Notes
subject to such assignment and (E) the Lenders party to each such Assignment and
Acceptance shall remit to the Agent a processing and recordation fee of $3,500,
which fee shall be payable by either the assigning Lender or the assignee
Lender. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (1) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (2) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).
     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any of the other Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency or value of this Agreement or any of
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements delivered to Agent in accordance with this Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.
     (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee in accordance with Section 8.07(a), together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to each of the Borrowers.

-46-



--------------------------------------------------------------------------------



 



     (d) The Agent shall maintain at its address referred to in Section 8.02 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and
Commitments of, and principal amount of the Advances under each Facility owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Borrowers, the Agent and the Lenders may treat each Person whose
name is recorded as a Lender in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
each of the Borrowers or any Lender at any reasonable time and from time to time
upon reasonable prior notice.
     (e) Each Lender may upon not less than five Business Days’ notice to P&G
sell participations to one or more banks or other entities in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments which may be on a non-pro rata
basis between the Facilities, the Advances owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to each of the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) each of the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any other Loan
Document, or any consent to any departure by the Borrowers therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any scheduled
date for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation. If any Lender sells a participation as described in this
Section 8.07(e), such Lender shall provide to the Agent on behalf of the
Borrowers, or maintain as agent of the Borrowers, the information described in
Section 8.07(d) with respect to such participation and shall permit each of the
Borrowers to review such information (to the extent permitted under applicable
law) from time to time upon request. Neither the sale of any such participation
nor the holding of such a participation by any participant shall increase any
obligation of any Borrower under Section 2.11 or Section 2.14.
     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or proposed participation, disclose to the assignee or
participant or proposed assignee or participant any financial statements and
related documents delivered to the Agent in accordance with Section 4.01(e) or
Section 5.01(d)(i); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or proposed participant shall agree to preserve
the confidentiality of any Confidential Information received by it in accordance
with the terms of Section 8.08.
     (g) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
     SECTION 8.08 Confidentiality.
     Neither the Agent nor any Lender shall disclose any Confidential
Information to any other Person without the consent of each of the Borrowers,
other than (a) to the Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors and, as contemplated by
Section 8.07(f), to actual or prospective assignees and participants, and then
only on a confidential basis, (b) as required by any law, rule or regulation or
judicial process and (c) as requested or required by any state, federal or
foreign

-47-



--------------------------------------------------------------------------------



 



authority or examiner regulating banks, banking or other financial institutions;
provided, that, with respect to clause (b) above, the Agent and each Lender
agree to notify P&G promptly of any such request for the disclosure of
Confidential Information unless such notification is prohibited by applicable
law, rule or regulation or by judicial process.
     SECTION 8.09 Judgment Currency.
     (a) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars or any Optional Currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars or
such Optional Currency, as the case may be, with such other currency at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
     (b) The obligation of each Borrower in respect of any sum due from it in
any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
     SECTION 8.10 Additional Borrowers; Assumption of Advances.
     (a) P&G may request upon not less than 10 Business Days’ notice to the
Agent and each Lender, that any of its Subsidiaries become party to this
Agreement as an additional borrower (an “Additional Borrower”), and additionally
such Subsidiary or a Borrower may elect that all or any portion of the Advances
and other obligations of any Borrower under this Agreement and the other Loan
Documents shall be assumed by any other Borrower, in either case, by delivering
to the Agent a Borrower Accession Agreement, substantially in the form of
Exhibit D (a “Borrower Accession Agreement”), duly executed by P&G and such
Subsidiary, together with a certificate of an authorized representative of the
Additional Borrower certifying the names and true signatures of the other
authorized representatives of the Additional Borrower authorized to sign the
Borrower Accession Agreement and the other documents to be delivered hereunder.
Following the giving of any notice pursuant to this Section 8.10(a), if the
designation of such Additional Borrower obligates the Administrative Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, P&G shall, promptly upon the request of the Administrative
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations. Within thirty days following
the execution and delivery of the Borrower Accession Agreement by such
Additional Borrower, such Additional Borrower shall deliver certified
resolutions (or the equivalent thereof) of the Board of Directors (or the
appropriate committee or authorized individual(s) thereof) of such Additional
Borrower, approving the Borrower Accession Agreement and the other documents to
be delivered thereunder and all documents evidencing other necessary corporate
(or equivalent) action. If P&G shall designate as an Additional Borrower

-48-



--------------------------------------------------------------------------------



 



hereunder any Subsidiaries not organized under the laws of the United States or
any State thereof, or if any Borrower is reincorporated in a different
jurisdiction in which a Lender may be restricted either legally or operationally
from lending, any Lender may, with notice to the Administrative Agent and P&G,
fulfill its Commitment by causing an Affiliate of such Lender to act as the
Lender in respect of such Additional Borrower or Borrower as the case may be
(and such Lender shall, to the extent of Advances made to such Additional
Borrower, be deemed for all purposes hereof to have assigned the full amount of
such Advances to such Affiliate in compliance with the provisions of
Section 8.07).
     (b) A Subsidiary in respect of which P&G has delivered a Borrower Accession
Agreement to the Agent shall become an Additional Borrower and, as such, shall
have all of the rights and obligations of a Borrower hereunder with respect to
the Commitments specified to be made available to such Additional Borrower,
which shall be in a minimum amount of $500,000,000; provided, that no Default
shall have occurred and be continuing or would result from such joinder or
assumption, as applicable. Upon any assumption of all of the Advances and other
obligations of any Borrower, then, so long no Notice of Revolving Credit
Borrowing or Notice of Competitive Bid Borrowing in respect of such Borrower is
outstanding at such time, such Borrower shall no longer be a party to this
Agreement.
     SECTION 8.11 Replacement of Lenders. If (i) any Lender requests any payment
under Section 2.11 or Section 2.14 or gives notice to any Borrower pursuant to
Section 2.12, (ii) any Lender is a Defaulting Lender, (iii) any Lender has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding
or (iv) any Lender fails to consent to an amendment, modification or waiver of
this Agreement that pursuant to the terms hereof requires consent of all of the
Lenders or all of the Lenders affected thereby (provided that (A) such
amendment, modification, waiver or currency request has been consented to by the
Required Lenders and (B) all such non-consenting Lenders are replaced on the
same terms) the Borrowers may, upon notice to such Lender and the Agent, replace
such Lender by causing such Lender to assign its Commitments pursuant to
Section 8.07 to one or more other Persons procured by the Borrowers. The
Borrowers shall (1) pay in full all principal, accrued interest, accrued fees
and other amounts owing to such Lender through the date of replacement and
(2) release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitments and outstanding Advances.
     SECTION 8.12 Governing Law.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.
     SECTION 8.13 Jurisdiction.
     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Borrower agrees that service of process in any such action or proceeding
brought in any such New York State court or in such federal court may be made
upon CT Corporation System and its offices at 111 Eighth Avenue, New York, New
York 10011 (the “Process Agent”), and hereby further agrees that any failure of
the Process Agent to give any notice of any such service to any Borrower shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and

-49-



--------------------------------------------------------------------------------



 



may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document in the courts of any jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     SECTION 8.14 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.
     SECTION 8.15 Waiver of Jury Trial.
     Each of the Borrowers, the Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or any of the other Loan Documents or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.
     SECTION 8.16 Patriot Act.
     Each Lender hereby notifies each of the Borrowers that, pursuant to the
requirements of the USA Patriot Improvement and Reauthorization Act of 2005 (the
“Act”), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Act.

-50-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers or representatives thereunto duly
authorized, as of the date first above written.

             
 
                THE PROCTER & GAMBLE COMPANY,
as a Borrower
 
           
 
  By:        
 
     
 
Title:    
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
                PROCTER & GAMBLE INTERNATIONAL
S.A.R.L., as a Borrower
 
           
 
  By:        
 
     
 
Title:    
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
                PROCTER & GAMBLE HOLDING (HK) LIMITED,
as a Borrower
 
           
 
  By:        
 
     
 
Title:    
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   

 



--------------------------------------------------------------------------------



 



             
 
                PROCTER & GAMBLE INTERNATIONAL
OPERATIONS S.A., as a Borrower
 
           
 
  By:        
 
     
 
Title:    
 
           
 
  Address:        
 
     
 
   
 
     
 
   
 
                CITIBANK, N.A., as Sole Lead Arranger and
Administrative Agent
 
           
 
  By:        
 
     
 
Title:    
 
                JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
 
           
 
  By:        
 
     
 
Title:    
 
                DEUTSCHE BANK AG, NEW YORK BRANCH,
as Co-Documentation Agent
 
           
 
  By:        
 
     
 
Title:    
 
                ABN AMRO BANK N.V.,
as Co-Documentation Agent
 
           
 
  By:        
 
     
 
Title:    

 



--------------------------------------------------------------------------------



 



             
 
                HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agent
 
           
 
  By:        
 
     
 
Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

          Name of Lender   Domestic Lending Office   Eurocurrency Lending Office
 
       
ABN AMRO Bank N.V.
  250 Bishopsgate   250 Bishopsgate
 
  London   London
 
  EC2M 4AA   EC2M 4AA
 
  Attn: David French   Attn: David French
 
  T: 00 44 (0) 207 678 0204   T: 00 44 (0) 207 678 0204
 
  F: 00 44 (0) 207 678 8604   F: 00 44 (0) 207 678 8604
 
       
Citibank, N.A.
  Two Penns Way   Two Penns Way
 
  New Castle, DE 19720   New Castle, DE 19720
 
  Attn: Bank Loan Syndications   Attn: Bank Loan Syndications
 
  T: 302 894-6016   T: 302 894-6016
 
  F: 212 994-0961   F: 212 994-0961
 
       
Deutsche Bank AG New
  60 Wall Street   60 Wall Street
York Branch
  New York, NY 10005   New York, NY 10005
 
  Attn: Joe Cusmai   Attn: Joe Cusmai
 
  T: 201-593-2202   T: 201-593-2202
 
  F: 212-593-2313   F: 212-593-2313
 
       
Goldman Sachs Credit
  30 Hudson Street, 17th Floor   30 Hudson Street, 17th Floor
Partners L.P.
  Jersey City, NJ 07302   Jersey City, NJ 07302
 
  Attn: Phillip Green   Attn: Phillip Green
 
  T: 212 357-7570   T: 212 357-7570
 
  F: 212 357-4597   F: 212 357-4597
 
       
HSBC Bank USA, National
  452 Fifth Avenue, 5th Floor   452 Fifth Avenue, 5th Floor
Association
  New York, NY 10018   New York, NY 10018
 
  Attn: Donna Riley   Attn: Donna Riley
 
  T: 716 841-4178   T: 716 841-4178
 
  F: 716 841-0269   F: 716 841-0269
 
       
JPMorgan Chase Bank, N.A.
  1111 Fannin Street, 10th Floor   1111 Fannin Street, 10th Floor
 
  Houston, TX 77002   Houston, TX 77002
 
  Attn: Cherry Arnaez   Attn: Cherry Arnaez
 
  T: 713 750-2789   T: 713 750-2789
 
  F: 713 750-2782   F: 713 750-2782
 
       
Merrill Lynch Bank USA
  Merrill Lynch Capital   Merrill Lynch Capital
 
  4 World Financial Center   4 World Financial Center
 
  22nd Floor   22nd Floor
 
  New York, NY 10080   New York, NY 10080
 
  Attn: Gillian Prince   Attn: Gillian Prince
 
  T: 212-449-7839   T: 212-449-7839
 
  F: 212-449-9435   F: 212-449-9435
 
       
Merrill Lynch Capital
  Merrill Lynch Capital   Merrill Lynch Capital
Corporation
  4 World Financial Center   4 World Financial Center
 
  22nd Floor   22nd Floor
 
  New York, NY 10080   New York, NY 10080
 
  Attn: Gillian Prince   Attn: Gillian Prince
 
  T: 212-449-7839   T: 212-449-7839
 
  F: 212-449-9435   F: 212-449-9435

 



--------------------------------------------------------------------------------



 



          Name of Lender   Domestic Lending Office   Eurocurrency Lending Office
 
       
Morgan Stanley Senior
  1585 Broadway   1585 Broadway
Funding, Inc.
  New York, NY 10036   New York, NY 10036
 
  Attn: Larry Benison   Attn: Larry Benison
 
  T: 718 754-7299   T: 718 754-7299
 
  F: 718 754-7249   F: 718 754-7249
 
       
Morgan Stanley Bank
  2500 Lake Park Blvd.   2500 Lake Park Blvd.
 
  Suite 300C   Suite 300C
 
  West Valley City, UT 84120   West Valley City, UT 84120
 
  Attn: Larry Benison   Attn: Larry Benison
 
  T: 718 754-7299   T: 718 754-7299
 
  F: 718 754-7249   F: 718 754-7249
 
       
Morgan Stanley Senior
  1585 Broadway   1585 Broadway
Funding, Inc.
  New York, NY 10036   New York, NY 10036
 
  Attn: Larry Benison   Attn: Larry Benison
 
  T: 718 754-7299   T: 718 754-7299
 
  F: 718 754-7249   F: 718 754-7249
 
       
Goldman Sachs Credit
  85 Broad Street   c/o Goldman Sachs International
Partners L.P.
  New York, NY 10004   Petershill
 
      1 Carter Lane
 
      London EC4V 5ER
 
      England

 



--------------------------------------------------------------------------------



 



SCHEDULE II
CREDIT AGREEMENT
COMMITMENTS

          Name of Lender   Commitment
 
       
Citibank, N.A.
    2,850,000,000  
ABN AMRO Bank N.V.
    2,800,000,000  
Deutsche Bank AG New York Branch
    2,000,000,000  
JPMorgan Chase Bank, N.A.
    2,000,000,000  
Merrill Lynch Bank USA
    850,000,000  
Merrill Lynch Capital Corp.
    1,150,000,000  
Goldman Sachs Credit Partners L.P.
    1,350,000,000  
HSBC Bank USA, National Association
    2,000,000,000  
Morgan Stanley Senior Funding, Inc.
    2,000,000,000  

 